Explanations of vote
Oral explanations of vote
Mr President, I have the following comments for my fellow MEPs.
Today was the first time post-Lisbon that we have voted on the budget. You all applauded yourselves and you think you have done a good job but, in fact, while countries across the European Union are having to cut public services and having to cut their public budgets, you wanted to increase yours.
You have increased your entertainment budget by EUR 2 million, an 85% increase. Is this the real message that you want to send to the people of Europe? You have also passed provisions on maternity pay that are going to have a severe impact on my constituents within the UK. This is going to cost jobs; this is going to affect public services. I hope you are proud of yourselves today. This is not the way to run Europe.
(IT) Mr President, at this point, for the sake of fairness, I will give an explanation of vote in favour of the result achieved on the Estrela report.
Let us not draw this out any longer now, however. We have given the floor to two MEPs. For the other explanations - there are 61, we still have 59 to go - decide either to give them in writing or give them tomorrow at the end of the vote.
Written explanations of vote
I voted in favour of the revision to the framework agreement which will govern relations between Parliament and the Commission, in the light of the Treaty of Lisbon, as I believe that this revision creates a relationship of greater transparency and dynamism in the relationship between Parliament and the Commission. Before the Treaty of Lisbon and in accordance with the legal basis of Article 295 of the Treaty of the Functioning of the European Union, the treaties did not explicitly encourage the EU institutions to conclude interinstitutional treaties. I therefore believe that this revision to the framework agreement reflects the institutional balance that has been created by the Treaty of Lisbon, and consolidates the achievements made with this new treaty. This text thus represents a compromise between the two parties and ensures a more coherent and sensible implementation of the Treaty of Lisbon.
In all democratic systems, parliamentary scrutiny of the actions of the executive is a fundamental issue, just as concentrated reciprocal communication between government and citizens' representatives is of great importance. This interinstitutional agreement between Parliament and the Commission satisfies - as far as is possible in a complex and continually evolving system like the European Union's - some requests legitimately put forward by Parliament regarding the European Commission. It is therefore a good thing that Parliament's scrutiny of the Commission is facilitated, as the latter is a technical body that cannot be the political brains of an entire continent and must answer for the substance, reasons and methods of its actions. It is also, without doubt, positive that the chance for yet greater involvement of the Commission in Parliament's work is being sought, in particular, in plenary sittings, in order that it may respond to the requests of representatives of citizens of the European Union and answer for the position of the Commission on current political, economic, social and international issues in a timely fashion. What is certain is that if the EU wishes to move towards a democratic structure different from that of today, relations between the Commission and Parliament will have to improve and intensify. I voted in favour of the report by Mr Rangel.
This proposal achieved the first constructive framework agreement. The European Parliament's increased powers following the Treaty of Lisbon are very important for further cooperation with the European Commission and for future relations regarding the implementation of further agreements. Thus, this document lays down further guidelines for cooperation between these two institutions. The European Parliament and the Commission will be able to develop a close dialogue on the Commission's Work Programme and international agreements. Parliament will have the right to obtain confidential documents. Parliament will be informed on the progress of international negotiations and, furthermore, Parliament will also be able to become an expert to provide proposals to the Commission on these issues. The framework agreement also provides for comprehensive Parliamentary scrutiny, strengthened provisions on the election of the President of the Commission and of the latter as a body, and on its composition, its possible modification and reshuffling. Parliament is striving for better and more transparent cooperation with other institutions. I welcome the fact that closer cooperation between these two institutions will help the Member States to transpose European Union legislation into national law as quickly and effectively as possible.
The constitutional architecture of the European Union is increasingly taking on the form of a nation state. Besides the resulting considerations about the future of the Union, we need to acknowledge the acceptance of this similarity. In fact, the modelling of relations between the Commission and Parliament is - rightly, in my view - derived from this, in the manner that has already been tested and whipped into shape over decades (if not centuries) in each of the Member States. In particular, the supervisory and interrogatory role of Parliament should be appreciated, as it helps reduce the so-called democratic deficit and makes the relationship between citizens and the Commission more transparent.
I welcome the success of the negotiations and the compromises reached in this new framework agreement, the fifth interinstitutional agreement between Parliament and the Commission. This new agreement undeniably marks an important step forward in terms of relations with the Commission. Although the agreed compromise falls short of all that Parliament was aiming for, we have an agreement that ensures a coherent and sensible implementation of the Treaty of Lisbon. I would like to highlight the importance of the negotiations on the interinstitutional dimension of the EU's international relations, allowing Parliament to be fully informed in good time so that it can have a say on the international agreements during the negotiation process. Lastly, with regard to the duty to supply information, I would like to emphasise that early cooperation with Parliament in relation to requests for legislative initiatives based on citizens' requests will be crucial to securing the bond between Parliament and the public. I am therefore voting in favour of the bulk of the proposals in this report.
The draft report on the revision of the framework agreement on relations between the European Parliament and the European Commission aims to achieve the institutional balance between Parliament and the Commission advocated in the Treaty of Lisbon. Although the interinstitutional agreements do not alter the enactment of primary law, in this case, they clarify relations between EU institutions. The final version of the proposal is, according to the rapporteur, a balanced compromise between the views and positions of both institutional parties, whereas the trickiest negotiations were in the EU's international relations. Parliament should be fully informed so as to facilitate the awarding of consent, and so that we do not once again have a lack of international agreements. Negotiations on them have already been completed.
Parliament acquired new powers from the Treaty of Lisbon for the better and closer monitoring of the transposition of EU legislation into national law, and its application, which is very welcome. Common European legislation does not mean much if certain Member States fail to implement it at national level. I agree with the wording of the report, and I will vote in favour of its adoption.
The interinstitutional agreements within the European Union are crucial for effective monitoring, control and balance of powers. Thus, following the necessary adaptations established by the Treaty of Lisbon, I am pleased to see Parliament's increased powers in its relations with the Commission. As reflected in the report, this means greater and more effective control over the Commission's proposals, along with greater transparency in the legislative process.
This was therefore one more step towards effectively wielded democratic power, and it will contribute to a Europe that is closer to its citizens. In addition, I should not neglect to point out the great powers of negotiation that this proposal required, particularly on the part of the rapporteur, Mr Rangel. I would like to offer him my congratulations at this point.
I welcome the adoption of this report and the excellent work accomplished by the rapporteur, Mr Rangel. This report reflects and gives form to the institutional balance established by the Treaty of Lisbon, resulting in a clear and important improvement in relations with the Commission. The revised draft framework agreement on the relations between Parliament and the Commission is the fifth agreement of its kind to be signed between the two institutions. In terms of the legislative process and scheduling, it is important to point out the changes relating to the 'Better Regulation' approach and the announcement of a revision of the interinstitutional agreement on this issue, along with the new regulations regarding the impact assessments carried out by the Commission. Regarding the interinstitutional dimension of the EU's international relations, Parliament's aim is having the right to be informed so that it can give its approval with full knowledge of the facts, and prevent the non-agreement of international agreements when negotiations have already been completed. I would also like to point out the allocation of observer status to MEPs at international conferences, who can now also attend all the relevant meetings. This role is crucial for strengthening Parliament's democratic powers, especially during the negotiation of major international conferences such as United Nations conferences on climate change.
Last Wednesday, we voted for the revised framework agreement on relations between the European Parliament and the European Commission, a revision that sets, within this agreement, Parliament's new powers resulting from the Treaty of Lisbon.
These new powers of the European Parliament are essential and represent a radical change in the European institutional procedure. Enhanced parliamentary control over the Commission, Parliament's approval power for international agreements, Parliament's participation in the Commission's working programme, Parliament's participation in electing the President of the European Commission are so many crucial developments in the building of a more democratic European area.
What also appears fundamental to me are the additional guarantees that we are obtaining in terms of obligations to inform Parliament: we will have better access to confidential documents relating to international agreements and negotiations. The European Parliament must and should be involved in these 'international procedures', before and afterwards. This agreement therefore lays down a new balance for a more democratic European area and it is a good thing that all this is drawn up in an official agreement.
Passed with a large majority, the revised framework agreement signals indisputable progress in relations between the European Parliament and the Commission.
It is indeed time for the institutional balance put in place by the Treaty of Lisbon to be rigorously reflected. Among the key elements of this revision, we especially need to welcome the equality of treatment between Parliament and the Council, particularly when exchanging information and accessing meetings. In this respect, I can only be glad about the provisions introduced concerning the negotiation of international agreements. How could Parliament give its approval in full knowledge of the facts if it is not informed throughout the negotiation procedure?
MEPs are well and truly determined to implement fully the increased powers at their disposal since the Treaty of Lisbon came into force: evidence of this was the rejection in February of the Swift agreement. One thing is certain; we will have to remain vigilant in order to maintain this new institutional process.
The Treaty of Lisbon allows the European Parliament a considerable measure of new powers of codecision. As a result, there should, not least, be a deepening of democracy in the European Union and improved participation by European citizens.
By codifying and realising these rights, the new framework agreement takes account of these entitlements and the new balance between the Commission and Parliament. This is very much to be welcomed, as Parliament will now be better able to do justice to its role as the representative of the EU's citizens. It is now up to us to use these new rights responsibly.
in writing. - This is a great achievement for the Parliament and a positive framework for relations between Parliament and the Commission. I particularly welcome the acknowledgement of Council and Parliament's 'equal footing' and the implications that has for Parliament's access to confidential documents, its right to be informed of Commission meetings with national experts and its participation in international conferences. I am also pleased that Parliament will have a strong role in legislative programming and will have frequent opportunities to debate and question these issues with the Commission in plenary and committee.
Relations between Parliament and the Commission have been much altered following the adoption of the Treaty of Lisbon, with greater powers for Parliament in various matters, particularly those that relate to ordinary legislative procedure and budgetary issues, and a stronger role as regards EU foreign policy. These changes mean that the European public now has a new role in relation to decision making at EU level. It is therefore necessary and expedient to review the framework agreement that governs relations between Parliament and the Commission.
I fully agree with Mr Rangel's report. Until now, the European Commission has, on many occasions, taken no notice of the resolutions of the European Parliament. This, to my mind, is unacceptable. For example, the resolution of the European Parliament of 11 March 2004, in which the European Parliament recommends that the Republic of Latvia grants non-citizens the right to vote in local elections and simplifies the naturalisation process for elderly people has hitherto not been implemented. I should like to know why the relevant European commissioners have yet to address questions to the Latvian Government. Why is this resolution of the European Parliament being ignored? Perhaps as a result of the signature of the new agreement on relations between the European Parliament and the Commission, this type of inactivity on the part of the Commission will be appropriately judged by the European Parliament, and people who do not do their work properly will, on the next occasion, be excluded from membership of the Commission.
I warmly welcome the preparation of the report on the revised framework agreement on relations between Parliament and the Commission. I also welcome its adoption in plenary, to which I contributed, as an essential framework for the further democratisation of the European Union through a division of powers between the Commission and Parliament which better respects their respective abilities.
This framework agreement is particularly important as it is the first since the entry into force of the Treaty of Lisbon, which gave increased powers to Parliament, especially at a legislative level.
I believe that under this new framework agreement, Parliament is a more active partner in building the European project, as it can fulfil its powers more completely, effectively and responsibly.
Despite the significant measures that Mrs Figueiredo's resolution is proposing on the role of a minimum income in tackling poverty and promoting an inclusive society in Europe, I regret that the majority of the European Parliament was not more ambitious. As a socialist, I do believe that a framework directive is indispensable for effectively tackling poverty, which affects 17% of the European population.
This framework directive, proposed by my colleague, Frédéric Daerden, would lay down the principle of a suitable minimum income in Europe, established on the basis of criteria that are common to all Member States and in accordance with national practices for collective negotiation and with national law. It is our duty to be ambitious for a more social Europe.
Before the Treaty of Lisbon and the new legal basis for Article 295 of the Treaty on the Functioning of the European Union, treaties did not specifically encourage European Union institutions to conclude interinstitutional agreements. These agreements cannot alter the provisions of primary law but they often clarify them.
I am convinced that this draft strictly reflects the institutional balance established by the Treaty of Lisbon. I give my consent because this agreement represents a clear and significant improvement in relations with the Commission. Like all agreements, the final text tends to be a compromise between both parties; this final compromise nevertheless offers a balanced judgment and a reasonable and consistent application of the Treaty of Lisbon.
in writing. - The Rangel report points out the most important achievements for the European Parliament contained in the revised framework agreement with regard to the following:
On 'Legislative procedure and planning: mutual cooperation' it includes improving the involvement of Parliament, the review of all pending proposals at the beginning of a new Commission's term of office, taking due account of the views of the Parliament, and the commitment by the Commission to report on the concrete follow-up to any legislative initiative requests pursuant to Article 225 TFEU.
On 'Parliamentary scrutiny', it includes new rules of participation of Commissioners in election campaigns, the Commission's obligation to seek Parliament's opinion when it intends to revise the Code of Conduct, and nominees for the post of executive directors have to come before the responsible parliamentary committees for a hearing,
It also sets out the obligations to provide information and requirement for the Commission to be present in Parliament.
The entry into force of the Treaty of Lisbon has given both the European Commission and the European Parliament new rights. The draft of the amended text of the framework agreement is an expression of a more effective implementation of the changes arising from the treaty based on the relations between the two institutions. It introduces beneficial changes to legislative procedure, parliamentary scrutiny and the obligation to provide information. It represents major progress in relations with the Commission and is an important step towards closer cooperation. Exchanges of information and constructive dialogue will allow us to achieve more effective and transparent results, which is a key issue from the point of view of the EU citizens whose interests we represent. That is why I regard it as so important that priority is given in the agreement to the participation of members of the Commission in plenary sittings and other meetings related to Parliament's activities. I am particularly pleased that the Commission has undertaken to cooperate closely with Parliament on motions for legislative initiatives proposed by citizens at an early stage.
Thanks to this, we in Parliament can be closer to our citizens, which will strengthen our democracy. Nevertheless, in order to operate effectively in the interests of EU citizens, the Commission should give MEPs observer status at all international conferences and, where possible, facilitate our presence at other significant meetings to an even greater extent, as well as inform Parliament of the negotiating positions adopted by the Commission at such meetings and conferences.
in writing. - I voted in favour of the Rangel report. However, I strongly disagree with the rapporteur's assumption that 'the Treaty of Lisbon significantly deepens democracy in the EU, giving to citizens of the Union, mainly through the Parliament, a reinforced power of scrutiny of the Commission'.
This new framework agreement on relations may potentially consolidate the achievements of the Treaty of Lisbon and this could represent a significant breakthrough. Particularly important are the amendments improving legal procedures and strengthening parliamentary scrutiny. I agree with all the amendments which contribute to improving information exchange and promoting the effectiveness of relations between the European Parliament and European Commission. It is important to ensure that this institutional partnership has as little red tape as possible. The new framework agreement on relations regulates the 'special partnership' between Parliament and the European Commission. We must not forget that the most important partnership of all is the partnership between the European Union and its citizens. The European Union must try harder to find common ground with its citizens and prove its importance in their daily lives.
The rapporteur rightly indicated that this agreement represents a 'new interinstitutional balance', i.e. a healthy compromise. However, there are some issues on which the European Union cannot negotiate - fundamental human rights and freedoms. Greater powers mean greater responsibility. It is one thing to talk of common values, but implementing and defending these values is a different matter. Unless this is achieved, the various branches of the European Union institutional system will be unable to fully realise their potential. To be a cohesive force, the European Union must have credibility.
Now that the revision of the framework agreement on the relations between Parliament and the Commission has been adopted, a subsequent adaptation of Parliament's Rules of Procedure to the aforementioned framework agreement is a natural step. I am therefore voting for this report.
I agree with the amendments to Parliament's Rules of Procedure with a view to their being adapted to the revised framework agreement on relations between Parliament and the Commission. Given the Commission's openness in giving more information to MEPs, there is agreement that MEPs are obliged to respect the rules of Parliament on the handling of confidential information. The openness of the Commission in providing more information to MEPs requires the chairs and rapporteurs of the committee responsible and of any associated committees to jointly take appropriate action to ensure that Parliament is provided with immediate, regular and full information, if necessary on a confidential basis, at all stages of the negotiation and conclusion of international agreements, including the draft and finally adopted text of negotiating directives.
Relations between Parliament and the Commission have been much altered following the adoption of the Treaty of Lisbon, with greater powers for Parliament in various matters, particularly those that relate to ordinary legislative procedure and budgetary issues, and a stronger role as regards EU foreign policy. These changes mean that the European public now has a new role in relation to decision making at EU level. It is therefore necessary and expedient to adapt the Rules of Procedure to the revised framework agreement on relations between Parliament and the Commission.
The adaptation of Parliament's Rules of Procedure to the revised framework agreement on relations between the European Parliament and the European Commission follows on naturally from the revision of the framework agreement on relations between the European Parliament and the European Commission, allowing the framework agreement to be passed immediately so that it can be put into effect as is required, and as will thus be ensured. The background and agreement that the two reports share also warrant my approval of the latter.
in writing. - The Rangel report points out the most important achievements for the European Parliament contained in the revised framework agreement with regard to the following:
On 'Legislative procedure and planning: mutual cooperation', it includes improving the involvement of Parliament, the review of all pending proposals at the beginning of a new Commission's term of office, taking due account of the views of the Parliament, and the commitment by the Commission to report on the concrete follow-up to any legislative initiative requests pursuant to Article 225 TFEU.
On 'Parliamentary scrutiny', it includes new rules of participation of Commissioners in election campaigns, the Commission's obligation to seek Parliament's opinion when it intends to revise the Code of Conduct, and nominees for the post of executive directors have to come before the responsible parliamentary committees for a hearing,
It also sets out the obligations to provide information and the requirement for the Commission to be present in Parliament.
in writing. - I voted in favour of the Rangel report. However, I strongly disagree with the rapporteur's assumption that 'the Treaty of Lisbon deepens significantly democracy in the EU, giving to citizens of the Union, mainly through the Parliament, a reinforced power of scrutiny of the Commission'.
in writing. - I voted in favour of the Rangel reports and. However, I strongly disagree with the rapporteur's assumption that 'the Treaty of Lisbon deepens significantly democracy in the EU, giving to citizens of the Union, mainly through the Parliament, a reinforced power of scrutiny of the Commission'.
in writing. - I abstained in the votes on the Rangel reports and. Despite supporting many measures mentioned in the reports, such as increased role for the Parliament in the drawing up of the Code of Conduct for Commissioners and the enhanced role of the Parliament in international negotiations, I strongly disagree with the rapporteur's assumption that 'the Treaty of Lisbon significantly deepens democracy in the EU, giving citizens of the Union, mainly through Parliament, a reinforced power of scrutiny of the Commission'.
in writing. - I voted in favour of the Rangel reports and. However, I strongly disagree with the rapporteur's assumption that the Treaty of Lisbon significantly deepens democracy in the EU, giving citizens of the Union, mainly through the Parliament, a reinforced power of scrutiny of the Commission.
Mr Rangel is proposing very important amendments to the Rules of Procedure of the European Parliament. It is possible that, directly as a result of these adjustments to the Rules of Procedure of the European Parliament, the problems that we debate will be resolved more quickly. I should especially like to see that the decisions and recommendations of the European Parliament are carried out in EU Member States. Only when we put our own house in order will the EU's recommendations to third countries carry considerably more weight. For example, the recommendations in the European Parliament resolution of 11 March 2004 on the situation of non-citizens in Latvia have still not been implemented. I hope that the revised Rules of Procedure of the European Parliament will help EU institutions to form a clear picture of the violations of basic human rights taking place in Latvia.
Through this agreement, Parliament has 'improved' and strengthened itself and the democratisation of the European Union has been reinforced. The adoption of this report is a strong signal of the desire to consolidate the principle of separation of powers. The framework agreement is of great importance since it defines the relationships between Parliament and the Commission at a time when Parliament has obtained greater powers, particularly in the legislative process, now at the same level as the Council. Indeed, notwithstanding the supplementary and application treaties and protocols, further legislation aimed at specifying and better defining some issues was required. In particular, I applaud the fact that the framework agreement clarifies the points relating to the political responsibility of both institutions, the circulation of information, external relations, enlargement and international agreements, the implementation of the budget, the political and legislative programme of the Commission and the European Union's multiannual programme, the legislative competence of the Commission and the exercise of its specific powers, monitoring the implementation of EU law and the participation of the Commission in the work of Parliament.
I voted in favour of this regulation. This includes technical, financial and administrative details and explains the interinstitutional relations which this European service and its structures need to have. It has been, and still is, our desire for the EU to be a powerful, acknowledged player in foreign policy. To achieve this, we also need rules and European regulations tailored to the job.
When the European External Action Service was set up, it was necessary to amend the financial regulation in order to improve control and follow-up of the EEAS's implementation.
The Gräßle-Rivellini report increases budgetary and financial responsibility, improves transparency and promotes the EEAS's effectiveness. The proposed improvements will contribute to creating a culture of financial integrity necessary for promoting confidence in the proper functioning of the EEAS.
I also welcome the parts of the report demanding that Parliament be granted significant power of control. Thus, I agree with the rapporteurs in asking that Parliament be able to exercise its discharge rights fully and that the heads of delegations submit their budgetary implementation reports to the Committee on Budgetary Control.
I am voting in favour of the bulk of the measures proposed in this report, which aim to give the European External Action Service (EEAS) a culture of financial integrity necessary for trust in the smooth and unquestionable future functioning of the EEAS. The different backgrounds of the staff members will make the EEAS a melting pot of corporate cultures, and it will gradually have to establish a culture of its own. In defining the structure of this new service, it is important to establish its financial rules and ensure the maximum safeguards from the beginning in such a way that financial probity will be ingrained in the corporate culture of the EEAS. I would also like to stress that in order to ensure democratic scrutiny and improve the confidence of European citizens in their European institutions, every year, Parliament should be presented with a statement of assurance on the internal management and control systems put in place in the Union Delegations.
The European External Action Service (EEAS) is now well set to become an operational diplomatic corps. Parliament ensured that 60% of staff are to come from other European institutions, which will ensure a certain degree of independence from Member States. The principle of geographical balance was introduced so that a suitable and significant presence of nationals from all Member States is guaranteed.
This vote has strengthened Parliament's role: the heads of delegations of the European Union appointed in 'strategically important' regions will indeed be heard by Parliament's Committee on Foreign Affairs. Furthermore, Parliament will have a right of scrutiny on how the EEAS's budget is used and its staff will have to follow specific training on budget management.
The European Parliament has been asked to give its opinion on the proposal for a regulation tabled by Ingeborg Gräßle and Crescenzio Rivellini pertaining to the creation of a general budget of the European Communities for the European External Action Service (EEAS).
It is impossible to support the creation of a future European diplomatic service that will be under the administrative, budgetary and political control of the Commission. France, which can pride itself on having the oldest diplomatic service in the world, will have to yet again hand over diplomatic prerogatives to a European Union whose citizens are totally indifferent to the positions it adopts.
This diplomatic service, for which the Commission has called so enthusiastically, will be a total departure from national heritages. EEAS officials will be unable to receive instructions from Member States and will have to work for the 'greater' good of a European Union that is a reference only for Eurocrats themselves.
in writing. - Mr President, I have always been opposed to the creation of the EEAS - nothing would have changed my opinion on it. But I am aware of the assurances given as the EU went about its campaign of persuasion, garnering support for the EEAS.
We were told that the EEAS would be budget-neutral. Yet where are we now? Budget neutrality is now but another EU promise whistling in the wind. We are now 34 million over the planned budget due to demands for yet more staff and other start-up costs, and the EEAS isn't even operational!
The EEAS represents yet another example of wasted taxpayer's money, for a service my constituents do not want but have forced upon them by bureaucrats who seek to squeeze more and more power away from national governments towards the EU. Such bureaucracy is unacceptable and must be cut back in these times of economic crisis, not enhanced.
The proposal for a regulation aims to amend the financial regulation applicable to the general budget of the Communities due to the institutionalisation of the European External Action Service (EEAS) resulting from the adoption of the Treaty of Lisbon by the Member States. This new entity lacks a budgetary framework, hence the need for this amendment. The assimilation of the EEAS as an institution allows it to have budgetary autonomy and gives it the power to deal with its own administrative expenses, subject to the discharge to be made by Parliament.
I hope that the EEAS will carry out its activities in a competent, effective, complementary and, above all, non-competitive way with the diplomatic representations of the Member States. On this matter, the Commission has stated that it wishes to ensure that the EEAS can fulfil this task of a unified external action without leading to a weakening of sound financial management, accountability and the protection of the financial interests of the Union. I hope that this will come about.
The European External Action Service (EEAS) will be the future foreign policy mouthpiece of the European Union. In this service, our different positions will find one voice - communicating a strong message - and it is important to give it our support. In order for the EEAS to be able to work effectively, efficient financial control is necessary. Only if the EEAS forms part of the Commission can the best possible control be ensured. The clear distribution of rights and obligations will allow it to work smoothly. I support Mrs Gräßle's and Mr Rivellini's successful report, and I have, of course, voted in favour of this constructive contribution from the European Parliament.
I voted in favour of the report by Mrs Gräßle and Mr Rivellini establishing the Financial Regulation applicable to the general budget of the European Communities as regards the European External Action Service (EEAS), because I believe that the promotion of financial integrity is important in order to ensure that the European institutions are managed properly and transparently. The creation of this new diplomatic service, as provided for by the Treaty of Lisbon, represents a great step for the European Union, which can finally benefit from a single diplomatic body that has the task of facilitating actions aimed at making the European Union's external relations more coherent, safe and efficient. Lastly, it is important to emphasise that the European External Action Service will manage its own administrative budget and will also be responsible for those parts of the operating budget which fall under its mandate.
The new European External Action Service, created following the adoption of the Treaty of Lisbon, requires a budget in order to carry out its activities and achieve the objectives outlined in the treaty. In view of this, it is necessary to amend certain provisions in the appropriate financial regulation, with the aim of taking account of the changes introduced by the Treaty of Lisbon.
I voted against this European Parliament legislative resolution, because creating the service that they want to finance represents another step towards the militarisation of the European Union's foreign policy. As well as my opposition to this militaristic foreign affairs philosophy, my reason for voting against it is that the most basic principles of transparency and democracy have been absent throughout the process of creating the European External Action Service (EEAS). The organisation and financing of this service do not include the necessary strict control over staffing and financing by the European Parliament, meaning that the EEAS is worryingly lacking in democracy and transparency. It is therefore no surprise that the proposed structure for the EEAS relegates the European Parliament to a secondary, irrelevant position in EU foreign policy, which my group and I firmly reject. I have therefore voted against it. I cannot be in favour of the proposed budgets for this type of service with its militaristic tendencies.
In addition to the duplicated structures that will be created by the European External Action Service (EEAS), personnel costs will also rocket in the wasteful and bureaucratic way that is typical of the EU. Of the 1 643 posts that the EEAS will start off with on 1 December, 50 are, believe it or not, director-general posts, and during the initial phases, there will be barely more than 30 members of staff under one director-general. When the final structure is complete there will not even be as many as 80. The aforementioned directors-general will, on average, earn EUR 17 000 per month. Below these directors-general, there is another level containing 224 directors and 235 heads of unit. In addition, we are still waiting for specific tasks and objectives to be defined for the EEAS staff. We want the EU to have a strong voice in the world, but this surely does not require a bloated administrative apparatus that will cost EU citizens billions as a result of duplicated structures and members of staff who will enjoy a very lucrative source of income. I therefore voted against this report.
In negotiations with representatives of the European Council and the Commission, Parliament and, in particular, negotiators from the Group of the Progressive Alliance of Socialists and Democrats, managed to ensure that the budget for the EU's new diplomatic service would be used more transparently. Parliament will approve its budget discharge annually and the Commission will have to provide MEPs with detailed information about its expenditure on a regular basis. I voted for this report because it underlines that when employing citizens of EU Member States, greater geographical coverage would be ensured along with proper and meaningful representation for the citizens of all Member States.
I agree with the rapporteur that we must aim to ensure that employees are chosen according to their abilities and also that gender equality is taken into account. It is important for the European External Action Service due to be launched on 1 December to quickly become effective and to embody, above all, the EU's interests and, where necessary, national interests.
The European External Action Service (EEAS) will manage its own administrative budget and be responsible for it. In fact, in establishing the new service, and particularly in drawing up its financial rules, it is necessary to provide the appropriate economic safeguards from the beginning.
Therefore, in order to promote their financial probity, it is important to ensure the smooth interaction of the various services responsible for supervision of financial matters, especially in EU delegations. By means of strengthening these safeguards, we hope to enhance the confidence of European citizens in European institutions. Consequently, the structural improvements presented in this proposal aim to impose the financial integrity necessary for trust in the smooth and unquestionable functioning of the EEAS.
in writing. - It has been a bumpy ride, but thanks to Parliament's efforts, the EU's External Action Service now has the potential to be the driving force for a more effective and more legitimate EU foreign policy. We welcome that key Green concerns - such as on gender balance and common training to create an 'esprit de corps' - have been largely addressed, and that Parliament will have greater democratic scrutiny on the functioning of the EEAS, notably through the introduction of individual budget lines for the EU's major overseas operations. The EP also succeeded in safeguarding the Community method and, thanks to Green pressure, development priorities.
In order to be able to represent the interests of European states on the international stage in a more effective manner, foreign policy actions must be discussed in advance and then communicated to the outside world with one voice. An attempt is now being made, through the European External Action Service (EEAS), to bring the Union's external policy instruments into a coherent framework - the existing resources are being brought together and complemented by new resources. In view of the novel nature of this structure, ambitious provisions with regard to transparency and budgetary and financial accountability need to be applied. Since Parliament's budgetary authority includes the EEAS, the service must be integrated into the Commission structure. Otherwise, it will be impossible to grant discharge within the meaning of the treaties. The annual activity reports are also provided to the budgetary authorities.
I, too, believe, as my fellow Members do, that the EEAS needs to have autonomy within the staff regulations for European officials. I support the provision which stipulates that EU officials and temporary agents who come from Member States and diplomatic services must enjoy the same rights and be eligible to apply for new posts. I hope that recruitment on the widest possible geographical basis, and by that, I am alluding to the new Member States, will become a reality.
The European External Action Service is an essential instrument for an EU that is more open to the world and able to establish fruitful contacts with many different regions and countries. In order for this service to function, it is essential to give its officials proper roles and to clarify their status and that of temporary staff from the national diplomatic services who have a role within it. This amendment of the Staff Regulations of Officials of the European Communities and the Conditions of Employment of Other Servants of those Communities shows that it is, therefore, fully justified. I hope that the service will operate in tandem with the national diplomatic services and act as a positive factor to enhance their performance. I hope that the main priorities of European policy will not neglect their external component and that, in the course of their action, the service does not neglect the crucial role of European languages in universal communication, nor the global European languages which are most suitable for establishing direct communication with large parts of the world.
The European External Action Service is now an integral part of the European administration: it is open, efficient and independent, under the terms of Article 298 of the Treaty on the Functioning of the European Union (TFEU). In the modification of the Staff Regulations and Conditions of Employment of Other Servants, I would like to highlight the equal status given to EU officials and temporary staff from the diplomatic services of the Member States, in particular, with regard to eligibility to take on all tasks under equal conditions and in promoting equal opportunities for the underrepresented gender.
in writing. - I abstained on the occasion of the final vote on the Rapkay report on 20 October 2010. I fully support the formation of the European External Action Service and value highly the efforts of Elmar Brok and other MEPs who have managed to successfully balance the original draft presented by the High Representative. My intention was to draw attention to the fact that the amendment on geographical representation, which was supported by the AFET and BUDG committees, has not been adopted in the JURI committee. As a result, there are doubts whether the final version of the report can provide the European Parliament with a legal basis with regard to geographical balance.
I wish you, Lady Ashton, and the new EEAS, on which we are pinning great hopes that yet another European dream will come true, every success, and hope that Europe will address the world with a strong, authoritative single voice. This is what a huge section of our Parliament wants. You can be sure that we will help you.
I wish to explain why I abstained from voting on the amendment to the Staff Regulations of Officials of the European Communities. I think that indicative targets for geographical balance are beneficial to the new institution. We need a highly qualified diplomatic service which has people from every Member State so that they can enhance the representation of the EU in the world.
I am sure that the service will be a success if it can benefit from the experience of all Member States. I realise that the number of Member States has increased more than fourfold since the start of the European integration process. It is understandable that the countries recently admitted lag behind at this stage in terms of level of representation. However, there must be determination and clearly defined legislative texts to overcome this.
I believe in your desire and determination, which you have expressed to us on numerous occasions, to work towards genuine, suitable geographical representation for the new service so that you can be the High Representative of the whole EU. We will follow its activity closely.
I appreciate the fact that we managed to put some safeguards, in the form of amendments, into the report, which will guarantee that when it comes to filling positions in the European External Action Service, officials from certain Member States will not have an advantage over officials from other states. European Union foreign policy is, after all, only one specific area, and therefore, in addition to qualifications and broad geographical representation, a principle must apply according to which state officials from all Member States will be appropriately represented among the staff of the European External Action Service. I therefore think that it is very important that Parliament has proposed to delete provisions that allowed the transfer of officials from the Council or the Commission to the European External Action Service without competition for the vacancy.
The European External Action Service works in collaboration with the diplomatic services of the Member States and is made up of officials from the relevant services of the General Secretariat of the Council and the Commission, as well as staff seconded from the national diplomatic services of the Member States. Thus, for the purposes of the Staff Regulations and the Conditions of Employment of Other Servants, the EEAS should be treated as an EU institution. In view of this, EU officials and temporary agents from the diplomatic services of the Member States should have the same rights and obligations and be treated equally, particularly as regards the eligibility to assume all positions under equivalent conditions. The amendment provided for in this resolution is therefore necessary.
I supported this report which was preceded by very serious debates, primarily as regards filling the posts of the European External Action Service. The principle of geographical balance was the main cause of these debates, a principle that - along with the priorities of institutional and gender balance - was eventually included in the report in a much attenuated form.
The new Member States are undoubtedly not entirely satisfied, but it is nevertheless a good thing that a compromise has been reached, and we trust that in future, this may be revised to be even fairer. To this end, we must do everything possible to ensure that the diplomats designated by the individual Member States have comparable and high qualifications. We should be pleased, however, that we have taken an important step towards a unified and effective foreign representation of the EU, since given the current and future challenges, this is one of the most important aspects of EU policy.
in writing. - We have adopted with a big majority the compromise package reflecting the Green position, to which our group has substantially contributed.
in writing. - To those of us from the new Member States, the omission of any legally binding commitment to geographic balance in the European External Action Service is a disappointment. It is true that there have been several political statements promising that the interests of the new Member States will be taken into account. However positive a political commitment might be, the absence of a legal provision is regrettable. Without legal provision, it is hard to see how voters in the new Member States will feel that they own the service. This is why a number of us have had misgivings about giving our full support to the Rapkay report.
We are coming to the end of the rather tumultuous work on the form to be taken by the European External Action Service, on which we are about to vote today. We have talked a lot about sustainable development in terms of gender and geography and a lot about transparency of recruitment based on pre-defined rules and regulations, but the most important issue is how good and effective the EEAS will be, which is why meritocratic criteria are so important when it comes to staff recruitment. I would like to stress the requirement, indeed the necessity, of ensuring that employees from the Directorates of the European Commission that are relevant in terms of subject matter, as well as from the Council and Parliament, participate in these services.
The point is not the representation of European institutions, but the fact that these persons should have the right qualifications in various spheres of EU activities, such as complex aspects of energy, trade, agricultural and other issues, not to mention human rights or terrorism. I have concerns that most of the people involved in the EEAS will have general diplomatic skills, but no familiarity with the complex factual issues they will have to deal with.
Abstaining from voting is not a solution. Those who are absent are always in the wrong. I think that in the resolution as a whole, there are many more good measures than those which are of less value. We need the European External Action Service. It should begin its work as soon as possible, to increase Europe's importance in the world.
The resolution which has been adopted says that all Member States will be represented in the service. Now we have to take care that this does really happen. This creates confidence in the process of establishing the External Action Service. It should be remembered that it was on mutual trust that the European Union was built, and that Poland has greatly benefited from this. I am going to be watching the process very carefully.
Only a year ago, introduction of the concept of geographical balance to the debate on the European External Action Service met with huge opposition, even from within the European Parliament. Today, no one at all is in any doubt that this is a problem and that it has to be solved. The commitment found in all the most important documents related to the EEAS to take steps to ensure equal representation of all the Member States of the European Union in the new Union diplomatic service is a success. The review planned for 2013 will allow us to judge if these steps have been taken.
in writing. - The results of the vote on the Rapkay report show that a considerable number of MEPs from new Member States either abstained or voted against it. I was one of the MEPs who abstained. My main concern was the lack of ambition of its wording on the principle of geographical balance within the employment policy and staff of the future European External Action Service (EEAS). The report failed to introduce a legally binding commitment to geographical balance in EEAS, thus relying only on political promises made by key EU decision makers on foreign affairs. This is why most new Member States do not feel reassured by the proper application of the principle of geographical balance in the future EEAS. It is regrettable that the rapporteur chose such a minimalist line, while the reluctance of the Council to explicitly accept this binding commitment raises even more concern. I am calling on the Council and the Commission to examine the voting result on this report closely and deliver on their promises of respecting the geographical balance principle while recruiting the future staff of the EEAS. It will be one of the MEPs' priorities to monitor this process closely in future.
I voted in favour of the Parliament resolution as I agree that it is vital that the EU is able to use all of its external instruments within a coherent structure, and that the provision of budgetary resources in 2010 in order to establish this structure, in its initial phase, is the political purpose of this report.
I voted against the report, which refers to the European External Action Service set up on the basis of the Treaty of Lisbon. Financial and any other form of aid for this service is unacceptable because it deploys political and military resources for misguided actions under the Union's foreign policy, ultimately resulting in further militarisation of the European Union. At the same time, it moves Europe away from the independent and pacific role which it should play in settling international problems. This makes it part of the tension and a participating force in divisive, military interventions in war zones.
It is becoming necessary to adapt the budgetary instruments to the new reality of the European External Action Service (EEAS). However, I believe that efforts to ensure adequate funds for its capabilities and efficient and effective operation in line with what was intended, along with the effective monitoring of its costs, are broadly justified.
In the early days of its effective existence, the European institutions and Member States should pay special attention to the EEAS so that they can properly monitor its activities and identify its main problems.
This proposal for an amending budget comes under the realisation of the Treaty of Lisbon in order to facilitate the implementation and operation of the European External Action Service (EEAS). I therefore support this initiative, and it is important to ensure that it is implemented within the principles of efficient management of European resources, while highlighting a good relationship between cost and benefit, along with the requirements of budgetary restraint, due to the impact of the economic crisis on public finances.
Our vote against this report, which represents another step towards establishing and employing the European External Action Service (EEAS), is a position consistent with our opposition to the creation of this service. A central point of the Treaty of Lisbon and a fundamental element of federalism in the European Union, it will involve more than 5 000 people in the future 130 EU embassies in various countries.
A diplomatic mega-structure that will inevitably subordinate the representatives and interests of the Member States, imposing on them, and here too, the interests of the powers that have been determining the course of the EU. Moreover, there is no guarantee that the EEAS will not be linked to military and intelligence structures. There is, therefore, the prospect of a worrying militarisation of the EU and of international relations, which we will fight vigorously.
It should also be asked, as the EU's budget is extremely reduced, where will the contributions come from to cover this expenditure? All this at a time when the effects of the crisis are getting worse, with the so-called 'austerity' policies putting enormous pressure on national budgets; when salaries and social security benefits are being cut, and taxes on income from work are being increased.
Following the amendment to the Staff Regulations and an amendment to the Financial Regulation so that the creation of the European External Action Service is encompassed in those documents, it is now necessary to approve a budget for its proper functioning. Hence, for this service to function properly and achieve the objectives for which it was created, it must be given a budget that is sufficient to provide the human and material resources necessary for it to perform its activities well.
I voted against this European Parliament legislative resolution, because creating the service that they want to finance represents another step towards the militarisation of the European Union's foreign policy. As well as my opposition to this militaristic foreign affairs philosophy, my reason for voting against it is that the most basic principles of transparency and democracy have been absent throughout the process of creating the European External Action Service (EEAS). The organisation and financing of this service do not include the necessary strict control over staffing and financing by the European Parliament, meaning that the EEAS is worryingly lacking in democracy and transparency. It is therefore no surprise that the proposed structure for the EEAS relegates the European Parliament to a secondary, irrelevant position in EU foreign policy, which my group and I firmly reject. I have therefore voted against it. I cannot be in favour of the proposed budgets for this type of service with its militaristic tendencies.
Consideration surely does need to be given to the precise form of the European External Action Service (EEAS) that is to be established. A system in which each of the 50 directors-general would initially have 30 and later a good 80 staff members would mean bloated and expensive administration.
Similarly, the establishment of the EEAS is expected to bring with it a wave of promotions. A few issues have not yet been cleared up sufficiently. Possible effects on the building costs must be subject to prior scrutiny. Other factors, such as actually giving proper weight to German as a working language, as laid down in the treaties, have been ignored. For these reasons, I feel that, in its present form, the funding for the EEAS must be rejected.
I voted in favour of the Parliament resolution as I agree that it is vital that the EU is able to use all of its external instruments within a coherent structure, and that the provision of budgetary resources in 2010 in order to establish this structure, in its initial phase, is the political purpose of this report.
in writing. - The setting up of the European External Action Service (EEAS) necessitates an amendment of the 2010 budget and of the proposed 2011 budget. A new Section X has to be created in the budget and the 2010 budget has to be modified in order to provide 100 additional posts in the EEAS establishment plan and a financial envelope for financing an additional 70 contract staff. The bulk of resources necessary will simply be transferred from the sections of the European Council, Council and Commission. The prevailing feeling in the Committee on Foreign Affairs (AFET) is that the HR, Baroness Ashton, has not entirely lived up to the promises she made to the EP on the setting up of the EEAS. AFET considers that the EP should be consulted on staffing priorities within the service (e.g. when it comes to geographical balances) and that the issue of gender balance would be better addressed in the recruitment procedure for the EEAS. From a Green/EFA point of view, the fact that until now, Baroness Ashton has not transferred the Commission staff in DG RELEX dealing with peacebuilding and crisis response to the EEAS is considered a major shortcoming, especially as the HR has given messages of assurance to the EP on this transfer.
We firmly oppose the creation of a European External Action Service. Foreign affairs and diplomacy come under national sovereignty, and that is why we voted against all the reports on this matter.
A common foreign policy conducted in the sole interest of the European Union will necessarily find itself, sooner or later, in contradiction with the fundamental interests of one, several or all Member States. For instance, if there is a conflict where countries are asked to get involved, but their citizens are opposed. Or if a policy that is particularly hostile or particularly favourable towards a country or group of countries is promoted, going against the age-old traditions of some diplomatic services or the vital interests of some Members.
Worse still: the treaties already stipulate that, whatever happens, all this will be subject to other commitments or constraints on an even greater, possibly global, scale: NATO, the UN, goodness knows what else. Therefore, it is not even a strong and independent diplomatic service that is being proposed here, but an instrument of submission to non-European leadership.
Given that the annual allocation for financial assistance for monitoring measures in the banana sector amounted to EUR 75 million in 2010, where the major portion of this financial assistance stemmed from a reallocation of heading 4 of the budget, which equated to EUR 55.8 million, and that in 2011, this heading is only EUR 875 530, we agree with Parliament's proposal to invite the Commission to submit a new proposal to deploy the flexibility instrument for the remaining amount of EUR 74 124 470. This proposal is justified by the fact that there is a need for financial assistance for monitoring measures in the banana sector, particularly when we consider that EU financial assistance to ACP banana supplier countries affected by the Most Favoured Nation (MFN) liberalisation in the framework of the World Trade Organisation (WTO) must be ensured if the EU wishes to maintain its influence as a global player. We should also mention that it makes complete sense to implement this proposal, given that these measures are provided for in point 27 of the interinstitutional agreement on the use of the flexibility instrument.
I voted in favour of the resolution as I agree that EU financial assistance to ACP banana supplier countries affected by the Most Favoured Nation (MFN) liberalisation in the framework of the World Trade Organisation (WTO) should not be questioned, and that the budgetary effort is not held up. I therefore agree with the Commission proposal to amend Regulation (EC, Euratom) No 1905/2006 in order to allow the financing of Bananas Accompanying Measures (BAM) over the years 2010 to 2013, with an overall budget of EUR 190 million, with a potential supplementary EUR 10 million, if margins allow.
The banana sector is a vital sector for some EU regions, especially the French overseas départements and territories; that is why, faced with competition from Latin American countries exacerbated by agreements under negotiation, Parliament has adopted funding measures aimed at helping this weakened sector.
MEPs would like to see the flexibility instrument mobilised to the tune of EUR 74.12 million. This is a strong signal from Parliament to the Commission and the Council, which only made provision for 18.3 million. Similarly, it is an opportunity for Parliament to point out that it is time to stop dipping into the budget for EU external action to finance the Banana Accompanying Measures. The EUR 190 million in aid promised for the 2010-2013 period shall have to be financed by new funds, which is what Parliament will demand during the new financial perspective.
The Commission is proposing an amendment to Regulation (EC, Euratom) No 1905/2006 in order to finance Bananas Accompanying Measures (BAM) over the years 2010 to 2013, with an overall budget of EUR 190 million. The proposed annual breakdown provides an amount of EUR 75 million in 2010. It is worth noting that the margin available under heading 4 is only EUR 875 530. The most important part of this financial assistance in 2010 comes from a reallocation within heading 4 of the budget, namely EUR 55.8 million from a total of EUR 75 million, which affects instruments and actions that the EU, and Parliament in particular, deem to be of major interest. In addition, the need for financial assistance linked to accompanying measures for the bananas sector was not provided for in adopting the multiannual financial framework (MFF) in force. However, EU financial assistance to ACP banana-supplying countries affected by the Most Favoured Nation (MFN) liberalisation in the framework of the World Trade Organisation (WTO) should not be questioned, and the fiscal effort should not be held up. I therefore agree with the change to the draft amending budget No 3/2010, as proposed by the rapporteur.
The report aims to establish the measures necessary for financial assistance to countries of the African, Caribbean and Pacific Group of States (ACP) that will be affected by the liberalisation of the banana trade between the EU and 11 Latin American countries, under which the EU is committed to not applying quantitative restrictions or equivalent measures on banana imports to its territory.
When the Geneva Agreement was signed, which provides for this liberalisation, the EU committed to channelling EUR 200 million to ACP countries by way of compensation for the impact that this measure would have on their exports to the EU. We criticised this agreement at the time, as it will mainly benefit the US multinationals that dominate the global market in the sector.
Several ACP countries, as well as several banana producers in those countries, expressed their concern about the agreement's consequences, believing that the sum of EUR 200 million will not offset all its effects. Now, the report provides for 'an overall budget of EUR 190 million, with a potential supplementary EUR 10 million, if margins allow'. Furthermore, there were no proper warnings of the impact on the banana-producing countries and regions of the EU, such as the Autonomous Region of Madeira. For these reasons, we abstained from the vote on the report.
The European Parliament proposal for a resolution on Council's position on Draft amending budget No 3/2010 of the European Union for the financial year 2010, Section III - Commission, allocates new resources to finance the Banana Accompanying Measures for ACP (Africa, Caribbean, Pacific) countries. The Commission proposal, made in fact without the involvement of any branch of the budget authority, provides for an appropriation of EUR 75 million to be entered into the reserve pending the adoption of the relevant amending regulation. I am bound to point out that Parliament and Council have failed to reach an agreement over this matter. Parliament had, in fact, considered using the flexibility instrument, which has proved excellent for dealing with similar situations, because the funds in question are ready for mobilisation and have a legal foundation. Council, on the other hand, had a different idea, due to the reluctance of Member States to use the flexibility instrument, which led to an increase in their contributions as a consequence For these very reasons, the Committee on Budgets acknowledged the impossibility of reaching an agreement over the 2010 budget.
The EU has always focused on helping developing countries, particularly the ACP countries. The specific case that is being handled in this amending budget proposal is that of the ACP banana-producing countries. This special aid takes the form of the liberalisation of the banana trade between the EU and 11 Latin American banana-producing countries. This kind of aid is, in our opinion, better and more effective than direct aid whereby funds are applied without discretion. By helping the banana sector in these countries, we are helping them develop their economy, create jobs and fight poverty.
The thinking is that, in order to overcome the economic crisis, as much money as possible should be made available to fund the EU's priorities for 2010. This was made possible by reallocating budget funds. Financial support for accompanying measures for the banana sector were not envisaged when the current multiannual financial framework was being drawn up.
To cushion trade liberalisation at the WTO level and the associated reduction in most favoured nation status tariffs, we are told that EU financial support for ACP countries that supply bananas is now to be maintained. Especially in times in which the EU itself is wrestling with the economic crisis, this kind of utilisation of the flexibility instrument must be rejected.
in writing. - Due to changing trade arrangements, notably the liberalisation of trade within the WTO, the reduction of the preferential margin for ACP banana-exporting countries has had a negative impact.
The European Commission proposes therefore to support the main ACP banana-exporting countries by establishing Banana Accompanying Measures (BAM) with a budget of EUR 190 million over 4 years (2010-2013). The objective of this assistance is to help ACP banana exporters to launch adjustment programmes. Although the banana question is a long-standing issue, financing the BAM remains problematic.
The Commission and the Council did not integrate it into Heading 4 of the multiannual financial framework (MFF) for 2007-2013, and the Committee on Development considers that the proposal is not compatible with the ceiling for Heading 4 of the MFF and asks the Commission to make substantial amendments or replace it with another text.
I am pleased with the 2011 draft budget, which is being discussed today, as it dwells precisely on the stated priorities. For the first time, Parliament is on an equal footing with the Council on these matters. This is the first budget following the Treaty of Lisbon. For this reason, and due to the crisis that Europe is experiencing, it is important that the reconciliation process is successful. It is vital that the EU is given a budget for the implementation of priority areas and the new powers that were bestowed upon it by the treaty. It is important to fight for our convictions and for a budget that is visionary in a time of crisis. Parliament's proposal reflects this ambition. On the other hand, the values proposed by the Council mirror the austerity of budgets adopted at a national level within the EU. The EU, however, must have the ability to react to policy changes caused by major challenges. The EU has a duty to present an ambitious European budget which can assist economic recovery. Only by strengthening areas such as science and innovation, and by contributing to economic growth and to more and better jobs, can we make Europe a more attractive place to live and work.
We, the Danish Social Democrats in the European Parliament, have voted in favour of Amendments 700, 701 and 706 to the budget. We have done so, even though the comments contain a passage stating that the EU should move towards a low carbon economy. We are well aware that the supporters of nuclear power are attempting to use this term to conceal the fact that they are really talking about an economy in which nuclear power plays a prominent role as a source of energy. We would like to stress that we believe it to be a very bad idea to spend EU resources on nuclear power, and it is with this proviso that we voted in favour of the amendment.
In the vote on the EU's 2011 budget, the Danish Liberal Party voted against a number of amendments relating to the removal of money for export refunds. The expenditure for export refunds is determined by law and will therefore be paid regardless of what amount is specified in the budget. However, if the expenditure is not specified in the EU budget it will have to be paid out by the individual Member States. At a time when the national budgets are being cut back, it would be economically irresponsible to burden the Member States with this significant additional expenditure. The Danish Liberal Party is pleased about the considerable reduction in the EU's export subsidies in recent years and will continue to work to bring about a change in the underlying legislation so that the phase-out can continue. The Danish Liberal Party also voted against a statement that prevents the payment of a special male bovine premium for bulls used for bullfighting.
The reason why the Danish Liberal Party voted against this proposal is that this premium is only paid in Denmark, Sweden and Slovenia, where, as we know, bullfighting does not happen. Finally, the Danish Liberal Party voted against allocating DKK 300 million to a European dairy fund. Dairy prices have risen over the last year and, against that background, the Commission has concluded that, under the current rules, it will not be possible for money to be paid out from such a fund.
I voted in favour of the amendment on the budget which places a portion of the 2011 budget for the European Police College (CEPOL) in reserve. I welcome the vote in plenary which, with 611 votes for, 38 against and 6 abstentions, strengthens Parliament's position on CEPOL. Indeed, Parliament will release the appropriations set aside if it receives satisfactory information from the agency on the follow-up to the 2008 discharge.
These requirements are clear: inform Parliament of the results of the OLAF inquiry; publish the list of members of the Governing Board; provide a final external auditor's report on the appropriations used to finance private expenditure; and ensure that changes are made within the Governing Board in order to avoid a repeat of this situation in the future. I very much hope that CEPOL will react swiftly and provide evidence of its willingness to cooperate fully with Parliament.
A strong and modern Europe needs a future- and growth-oriented budget, while, at the same time, the economic situation demands reflection and restraint. We have therefore chosen to keep to a budget-restrictive line with the focus on broad investments in research, development and innovation that create growth and jobs in accordance with the Europe 2020 strategy. Since we want to see a Europe that is sustainable from the point of view of the economy, social matters and the climate, we voted in favour of investments in the environment and in human capital and control of the financial markets, but always within the bounds of existing resources.
An unjustifiably large proportion of the budget is still utilised for the EU's agricultural policy, and tomorrow's challenges will not be met by applying yesterday's policy. We therefore voted against the proposed dairy fund of EUR 300 million and our own proposal to abolish the EU's export subsidies for agricultural products, for example, as well as subsidies for tobacco cultivation. Since everyone has to do their bit in these difficult economic times, we also voted in favour of reducing the EU's administration costs.
In view of the fragile recovery of the euro area and the weak public finances in many Member States, if the budget is used wisely, it can stimulate economic recovery, but it is necessary to know how to make the most of it. With regard to citizens, it is worth noting the increase within the Competitiveness for growth and employment heading and the 'Cohesion for growth and employment' heading, although there is a reduction for education and training. There is a notable increase in the European Social Fund (ESF), but it is regrettable that only 1.4% of the funds are earmarked for the implementation of social policy, in which health sees a reduction of EUR 15.77 million in relation to 2010. In the field of regional development, there is an increase of about 3.2%, which is considered essential. Regarding agriculture, it is worth noting the extreme volatility of the dairy sector, highlighting the need for a permanent approach to address this issue, namely, through a fund for the dairy sector. With regard to fisheries, there is a regrettable reduction in the allocations to the common fisheries policy (CFP).
The EU budget for 2011 is designed to underpin the profitability of big business and the savage attack by the monopolies and bourgeois governments on workers' labour and social rights. It provides even more hot money, subsidies and facilities to monopoly groups, in addition to the 5 trillion or so already given to them by national bourgeois governments, in order to bolster their position in the inexorable competition between the imperialists, with a clear view to reviving the capitalist system. Its basic approach is, on the one hand, to give out money to capital and, on the other, to slash any - already paltry - spending on workers, small commercial and handicraft enterprises, poor medium-sized farm holdings and young people, and to provide even more money for imperialist intervention by the EU and for the mechanisms which it uses to repress and persecute the people.
The first budget approved by the European Parliament, with its allegedly enhanced powers under the Treaty of Lisbon, is worthy of its reactionary nature. It proves once again that the European Parliament is faithfully serving the needs and interests of the monopolies and is deeply hostile to the workers and grassroots needs. The working and grassroots class movement needs to step up its fight, so that the workers do not pay the price for the capitalist crisis.
There has been increasing volatility in international dairy markets in recent years. The EUR 300 million of exceptional funding given to the dairy sector in the 2010 budget was especially beneficial for dairy farmers, who were suffering greatly because of the crisis. We voted in favour of a new budget line, so that there would be a dairy fund to support innovation, diversification and restructuring and to increase the bargaining capacity of dairy farmers in order that imbalances in the food supply chain could be addressed. In addition, we welcome what the report says on the support being given to the School Milk Scheme, and the Commission's proposal in relation to increasing the funding of this scheme and the funding of the School Fruit Scheme.
The aim of the common agricultural policy is to ensure the security of the food supply, to protect the environment and biodiversity, and ensure a proper income for farmers. In this regard, we welcome what the report says about asking the Commission to include a cash buffer in the 2011 budget lest there be increased market volatility in 2011, to reduce red tape, and to improve and clarify access to funding.
I agree with my fellow Members who do not support the budget reductions proposed by the Council. The best argument against this is the situation of the Member States which have proceeded with this action domestically. I am referring in particular to Romania. The pressure exerted on consumption by restricting it has not brought us out of the crisis, but has actually created unprecedented social pressure. I agree then with the EUR 300 million increase in the milk fund. I have adopted the same stance in support of additional financial allocations for this product throughout the entire period of the European crisis. I strongly support the idea of the European stabilisation mechanism and the need for the two new budgetary lines created to be specific, with figures provided and not blank, as is the case now, so that this European intervention instrument can become a reality rather than just a theory. I hope that Parliament's viewpoint will be respected during the conciliation, that an agreement will be reached with the Council and that we will be able to vote 'yes' in November to the 2011 EU budget.
The European Parliament, for the first time in its history, has discussed the draft general budget of the European Union for 2011 according to the new rules under the Treaty of Lisbon. A number of changes that Parliament's plenary has made clearly show that the degree of control and the democratic functioning of the European Union has increased. With regard to the improvement of democratic procedures, but also with regard to the structure of the budget, I supported this proposal.
I voted in favour of the Parliament resolution as I agree with Parliament's horizontal priorities for 2011 in the areas of youth, education and mobility, which require, under the various policies, specific cross-sector investment as a means of promoting growth and development in the EU. I agree with the proposed increase in funding for all programmes related to these priorities, namely the Lifelong Learning, PESSOA and Erasmus Mundus programmes. I also agree that the mobility of youth employment is an essential tool for ensuring the development of a competitive and dynamic labour market in Europe, and as such, it needs to be strengthened. I welcome the increase in funding for the European Employment Service and therefore strongly support the launch of the preparatory action 'Your First Job Abroad', which aims to help young people enter the labour market or gain access to skilled jobs in another Member State as a first step towards a specific non-academic programme for the mobility of young people.
This budget does not measure up to what the European Union needs for it to come out of the recession, bring about recovery and face up to its responsibilities in terms of solidarity. In this respect, I regret the fact that the proposal by the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament for creating a line of 'own resources' funded by a tax on financial transactions was quite simply rejected by the Group of the European People's Party (Christian Democrats). This inconsistency between what the right says and does is outrageous given that they have been saying for months to citizens and to the media that they support such a tax. However, when it comes to voting, and when the European Parliament has the power to make it happen, these are the very people who want to see this proposal buried. While the EU is expanding, and more and more powers are being entrusted to it, the resources at its disposal are dwindling. This is a bad signal for the recovery of growth and employment in Europe, in general, and for European citizens, in particular.
We would like the EU's priorities for the budget to be focused more on the future, increased competitiveness, investments in infrastructure and research, rather than propping up agricultural policy. We have today adhered to our priorities by voting for legal certainty, increased appropriations for research and more money for climate measures, but also for a reduction in appropriations for agricultural subsidies, export subsidies, tobacco cultivation and dairy funds. Even though it did not contain all of the priorities that we would have liked to have seen, we have, of course, voted in favour of the EU budget for 2011.
We have just adopted the 2011 budget that the European Parliament wanted. This vote has enabled us to reaffirm our priorities towards the poorest, for whom a EUR 100 million package has been requested, and also towards dairy producers for whom we would like to see the milk fund continue.
Struggling businesses should also carry on receiving support from the European Globalisation Adjustment Fund which should be permanent and have its own budget. Finally, we would like to see the European budget be given its own resources and a tax on financial transactions finally introduced.
At a time when States, local communities, taxpayers and businesses are accepting financial sacrifices, the Union cannot exempt itself from this virtuous process. Disproportionate increases in the Union budget, which some wish to see, are not acceptable. That does not mean that the time has come to cut strategically essential expenditure, such as the common agricultural policy, thanks to which we enjoy independence in terms of foodstuffs and benefit from a source of exports (and hence of earnings).
On the other hand, this would be a good time to question the contribution derogations enjoyed by certain States for historical reasons, and which have no grounds to exist today. The idea of a European tax cannot be contemplated in the present context: the fiscal pressure bearing on Member States should be reduced first.
The European Parliament has spoken on the draft legislative resolution on the Council's position on the draft general budget of the European Union for the financial year 2011.
The European Parliament's examination of the general budget of the European Union has always provided an opportunity to see more clearly how this Union's powers have been extended over the years and, vice versa, how the Member States' sovereignty has been lost.
This report lays open the fiscal pressure that will be brought to bear on taxpayers. Even though citizens' disillusionment with the European Union is clear, the latter is still increasing its budget by 6% to finance policies that it has arrogated to itself. Why this increase, when 10% to 15% of resources remain unused and the Commission is demanding restraint in all Member States?
in writing. - I believe any proposal to increase the EU budget to be unacceptable, on the basis that I cannot justify to my constituents increasing EU spending by nearly 6% in 2011. Today, the UK Chancellor is outlining drastic public sector cuts - cuts that the EU have urged Member States to make. Yet, at the same time, the same EU deems it appropriate that the budget of this place increases by 6%. Do as I say, not as I do, seems to be official EU policy. I find that unacceptable.
I could not look my constituents in the eye, some who will undoubtedly lose their jobs as a result of cuts in UK spending, and say that MEPs spent even more of their money wisely - and remember it is their money - by boosting the coffers of the EEAS, Europol and regulation of financial services. And I certainly could not justify increasing the entertainment budget of this place either. That is why I voted against this budget. It is for others to justify why they endorsed it.
A strong and modern Europe needs a future- and growth-oriented budget while, at the same time, the economic situation demands reflection and restraint. I have therefore chosen to keep to a budget-restrictive line and have focused on broad investments in research, development and innovation that create growth and jobs in accordance with the Europe 2020 strategy. Since I want to see a Europe that is sustainable from the point of view of the economy, social matters and the climate, I therefore voted in favour of investments in the environment, in individuals and in control of the financial markets, but always within the bounds of existing resources.
A large proportion of the budget goes to the EU's agricultural policy. Unfortunately, the current structure of the common agricultural policy is rarely focused on meeting the challenges of the future. Thriving rural areas are very important. However, continuing with export subsidies and subsidies for tobacco cultivation are not the right way to go. What we need instead are reasonable conditions for food production in Europe, decent animal protection and incentives for farmers to produce green energy. Since everyone has to do their bit in these difficult economic times, I also voted in favour of reducing the EU's administration costs.
We Swedish Social Democrats have today voted in favour of the draft EU budget for 2011. It is a restrained budget, but it also contains necessary investments in research, energy and initiatives for young people, and it enables the establishment of the EU's new External Action Service and new authorities for financial supervision.
However, it is also a budget in which many of the EU's new priorities lack reasonable financing, for example, the EU's new strategy for growth and employment (EU 2020), climate policy and the EU's foreign policy and aid policy, particularly the aid for Palestine.
In order to keep the budget down, we proposed more cuts in the EU's agricultural aid, but this was rejected in the vote. We also voted for an examination of the system of the EU's own resources, including a tax on financial transactions. Irrespective of the form that a new system for the EU's revenue might take, it must be budget neutral and respect the Member States' competence in the sphere of taxation.
With regard to Parliament's own budget, we believe that those committees that are gaining a heavier workload as a result of the Treaty of Lisbon need to be strengthened. This justifies an increase in staff for Parliament's and the groups' secretariats. However, we do not believe that MEPs need more staff. Parliament has now decided to maintain the appropriations for an increase in the assistants allowance in reserve, and this should not be released unless all conditions are met. We would have preferred to have seen Parliament's resources being increased by means of redistributions and measures to increase efficiency, rather than increasing the total budget.
The EU budget is vital for the development of EU activities, and, especially in times of crisis, for the effective allocation of funds relating to cohesion policy.
I believe that the Council should not reduce these funds arbitrarily, as observed for priorities such as funds allocated to innovation, and for objectives of growth and competitiveness. The Council has cut commitment appropriations by 0.55% and payment appropriations by 2.77%, approving a final budget of EUR 141.8 billion for commitment appropriations and EUR 126.5 billion for payment appropriations, which may be especially critical if it impacts on European growth and competitiveness.
I therefore support Parliament's maintaining of the initial funding allocated to these areas.
With the entry into force of the Treaty of Lisbon, the distinction between compulsory expenditure and non-compulsory expenditure has been suppressed, which means that Parliament and the Council are becoming jointly responsible for all EU spending, and that they decide upon it together. In addition, the annual budgetary process is becoming a special legislative procedure with the budget approved through a regulation, which is liable to be seen as a special codecision procedure or, to avoid confusion, as a joint decision by Parliament and the Council. The 2011 budget which Parliament is proposing is ambitious, intelligent and respects the commitments which it has taken on in a rigorous and realistic way. We are making a priority of policies concerning young people, education, mobility, training, research, competitiveness and innovation. I would like to emphasise the preparatory action in which I was personally involved: 'Your First Job Abroad'. This will boost the mobility of young people in the EU and help to combat unemployment. This EU budget continues to amount to about 1% of gross national income. This clearly demonstrates the need to revise the multiannual financial framework, given the tight margins for its headings, and particularly for headings 1A, 3B and 4. It is also clear that a debate urgently needs to take place on the necessity of new resources for the Union budget.
We agree with the criticisms made of the arbitrary cuts and reductions effected by the Council on the draft budget, leaving it almost EUR 7 billion lower in 2011 than was agreed in the multiannual financial framework (MFF) 2007-2013. This is all the more unacceptable as the sum agreed in the MFF is already an extremely small amount, which compromises any economic and social cohesion right from the start. Hence, it accentuates the damaging effects of the policies that the EU has been pursuing.
We are, therefore, also of the opinion that a substantial reassessment of the budget is absolutely necessary, along with an immediate review of the maximum limits of the current MFF. However, this criticism cannot lead us to accept the intention of 'lisbonising' the budget that is mentioned in the report which would keep it subservient to the Treaty of Lisbon's fundamental pillars: neoliberalism, federalism and militarism. In other words, essentially keeping it subservient to the same policies that caused the profound crisis that the workers and peoples of Europe are currently facing. What is needed - starting with the necessary reinforcement of the Union budget, based on contributions from the Member States in proportion to their gross national income - is a break with these policies and a genuine commitment to cohesion, social progress and environmental conservation.
The Treaty of Lisbon entered into force on 1 December last year. It confers new powers on the European Union: hence, new opportunities for spending money. No one or hardly anyone here has the decency to highlight that there is something scandalous about asking for an increase in resources allocated to the European Union or the creation of a new tax when Member States are being ordered to practise austerity and to slash their social protection.
In France, Europe has an enormous direct cost: EUR 8 billion per year, a figure that is increasing all the time. In other words, it accounts for a major part of the social security deficit, for example. The indirect cost is even greater, in terms of unemployment, weak growth, relocations, and so on, linked to European policies. The European budget is not complementary to national budgets; it competes with and raids them. With structural policy cofinancing systems, which are nothing other than a sprinkling of patronage, it is also an incitement to spending. An aggravating circumstance is this: for 15 years, the European Court of Auditors has been unable to approve the management by the Commission of these tens of billions of euro. I believe it is time to have done with all this.
I supported the European Parliament resolution on the draft general budget of the EU for 2011. If we want to be able to take on the political priorities of the European Union, the new expenditure made necessary by the economic crisis and the new powers conferred by the Treaty of Lisbon, we must support an ambitious draft budget, capable of delivering the investments required for more jobs and a return to sustainable growth, or, in other words, a budget that lives up to the Europe that we want.
The Council would like to reduce the Union's budget, because Member States are facing substantial deficits. That is why we have introduced a new budget heading for the Union's own resources, so that the budget does not depend so much on national contributions. We deplore the fact that the amendment calling for the establishment of a tax on financial transactions has once more been rejected by the right.
I support the European Parliament's proposals for the draft 2011 budget. The important political areas and the individual opinions have been taken into account in the report. Parliament acknowledges that in future, the European Union cannot manage to fulfil its extensive and varied tasks with fewer financial resources. That applies, above all, to agriculture. The Opinion of the Committee on Agriculture and Rural Development on the 2011 budget already expressed the concern that, in the planning and utilisation of unused resources, the Commission's assumptions are too optimistic. Large-scale European research projects are financially coupled to recoveries, the amount of which no one knows in advance. The Commission is called on to ensure the long-term financing of research and development in future and to draw up precise financing plans. Financial recoveries from the agricultural pot should be used for their original purpose.
I voted for this report as the European Parliament identifies the most important priorities in its policies in the areas of young people, education and mobility. I, too, have maintained on a number of occasions that they are vital and necessary components of the EU economic recovery strategy and the Europe 2020 strategy. Young people, education and mobility require specific cross-sector investments within the suitable policies in order to promote the EU's growth and development.
I therefore support the need to increase the loans for all the programmes relating to these priorities, such as 'Lifelong learning', the 'People' programme and Erasmus Mundus. It is also just as important to increase the loans for the European network of employment services. To this end, I support the launch of the preparatory action 'Your first EURES Job', which aims to help young people enter the job market or access specialised jobs in another Member State, as a first step towards a specific non-academic youth mobility programme.
in writing. - On individual votes, I voted against provisions which I believe have negative consequences for EU citizens and people in developing countries. This includes EU funding for tobacco production, as well as EU agricultural export subsidies which harm developing countries. I also voted against increases in budget lines relating to expenses, travel and administrative costs. However, I welcome the positive elements of the Parliament's first reading, including funding for economic development in our regions, support for crucial research and development and increased overseas aid in line with the UK's target to increase development assistance. I believe the EU budget is needed to provide long-term stability against the severe austerity measures which are being introduced by national governments in Europe. While national governments implement drastic cuts, in some cases, with a short-term vision, the EU budget can provide stability and long-term planning to help - through funds such as the structural funds and cohesion funds - create jobs, provide job training and boost European economies through the recovery, particularly by providing structural funds to deprived areas hit the hardest.
For the first time since the Treaty of Lisbon entered into force, the European budget has been adopted on a single reading. This is also the first time that Parliament has exercised greater decision making impact than Council. This increased power must, however, be accompanied by a high sense of responsibility and realism imposed by the persistent economic crisis.
In this regard, the Committee on Budgets has sent out a clear signal by opting to respect the margins imposed by the current financial situation and implementing a tough policy based on priorities to encourage growth with the emphasis on research, innovation and young people. I welcome this Chamber's decision to follow the guidelines of the Committee on Budgets and the Member States, which are often forced into debt following excessive EU cash advances.
The Union Budget must nevertheless be reconsidered in the light of the new powers arising from the Treaty of Lisbon and the need for own resources. These matters require firmness during conciliation in order to provide adequate financial support to such an ambitious project as the EU 2020 strategy.
The entry into force of the Treaty on the Functioning of the European Union (TFEU) has strengthened EU policies and created new areas of competence - notably, the Common Foreign and Security Policy (CFSP), competitiveness and innovation, space, tourism, the fight against climate change, social policy, energy policy, justice and internal affairs. These new powers presuppose a budget that will allow them to be put into practice and thus require all bodies with budgetary authority to be coherent and consistent with respect to their increased financial powers. We therefore have to provide the Community budget with the necessary funds to make it able to achieve the objectives outlined for 2014, so that the Europe 2020 strategy is not compromised. Of course, in this situation of crisis, the Member States are putting up some resistance to the increase in contributions, but they must acknowledge the intentions of the EU and the need not to jeopardise everything that has been achieved in terms of cohesion and integration.
One of the things that the Treaty of Lisbon changed was the financial structures of the EU, in particular, the multiannual financial framework (MFF) and the annual budgetary procedure. The treaty gives the MFF binding legal status and states that it is to be laid down by the Council, acting unanimously after obtaining the consent of the European Parliament. There is no longer a distinction to be made between mandatory and non-mandatory expenditure, for decisions on which both budgetary authorities are now jointly responsible, with the process being simplified accordingly. The fact that Parliament now has the right of codecision on the entire budget reinforces democratic control.
Some further steps to simplify the bureaucracy are also envisaged. It is important that the European Parliament, as the EU's only directly elected institution, has its budgetary rights strengthened so that it can influence important EU decisions such as the demand for cost savings in the new External Action Service. However, I cannot support tendencies to centralise.
I voted in favour of the draft budget because I approve of its general position and its contents. I agree with the re-established ceilings in relation to the cuts made by the Council. I believe that this vote is extremely important and I applaud the position expressed by Parliament, which really makes use of the new prerogatives. Indeed, thanks to the new budget procedure brought in by the entry into force of the Treaty of Lisbon, Parliament can assert its importance and its powers in relation to the Council, defending a strong and ambitious budget, which, at the same time, is tough, in awareness of the fact that in order to relaunch the economy of the European Union - sorely tested by the recent economic and financial crisis - important investments in key sectors such as research and technological innovation are required.
The initial draft budget tabled before the Committee on Culture and Education by the Committee on Budgets fell short in that it failed to adopt ambitious measures to achieve the primary targets of the EU 2020 strategy in education, training and mobility. To be precise, the competent committee initially adopted the position of the Commission and the Council and proposed a freeze on appropriations for lifelong learning, education and young entrepreneurship programmes. However, it is comforting that, in the wake of the opposition and concerns expressed by the members of the Committee on Culture and Education on the downgrading of policies on education and training, especially at a time when unemployment is on the rise and is causing problems in numerous Member States of the European Union, the Committee on Budgets tabled the necessary amendments, which I supported, and increased the initial planned appropriations (for example, in the case of Article 150202 on lifelong learning programmes).
I voted in favour of the Parliament resolution as I agree with Parliament's horizontal priorities for 2011, especially in the areas of youth, education and mobility, which require, under the various policies, specific investment between sectors as a means of promoting growth and development for the EU. I agree with the proposed increase in funding for all programmes related to these priorities, namely, the Lifelong Learning, PESSOA and Erasmus Mundus programmes.
I also believe that the mobility of youth employment is an essential tool for ensuring the development of a competitive and dynamic labour market in Europe, and that as such, it needs to be strengthened. I therefore welcome the increase in funding for the European Employment Service and strongly support the launch of the preparatory action 'Your First Job Abroad', which aims to help young people enter the labour market or gain access to skilled jobs in another Member State, as a first step towards a specific non-academic programme for the mobility of young people.
EUR 142 650 billion - that is the budget for the financial year 2011, adopted by the European Parliament at midday today. A tight budget, which is virtually identical to that proposed by the European Commission and adopted against a background of austerity. However, we all know that Europe cannot do more and better with less money.
That is why I, along with several other Members and also the Commissioner for Financial Programming and Budget, Mr Lewandowski, am entering a plea for the European Union to award itself its own resources. A financial mechanism that would guarantee autonomy and room for manoeuvre with regard to the Member States which, crisis situation or no, have long since abandoned the idea of giving Europe the means for its ambitions. I see at least two reasons for not cutting back on the European budget.
The first derives from the entry into force of the Treaty of Lisbon and the new powers for Europe in the fields of foreign policy, energy, financial supervision, to mention only a few. The second relates to the new 2020 strategy, which is intended to put Europe back on the track to sustainable growth, major projects and innovation. New challenges and powers which will need to be well funded. This leads us back to the one and only solution - direct financing of the European Union.
in writing. - This year's budget debate again underlines the need to agree a meaningful system of own resources for the EU. The annual squabbling over the budgets between the European institutions leads to chaotic decision making and creates an acrimonious diversion, which could be so easily avoided through an own resources system, such as allocating part of the revenue from an EU financial transaction tax, a tax on aviation fuel or a carbon tax to fund the EU budget. Despite this, today's vote broadly strikes a balance between responding to the extra demands created by the Lisbon Treaty, whilst limiting the growth in the EU budgets, in response to current budgetary difficulties.
I have chosen to abstain in respect of the decision regarding Parliament's draft budget. The enhancement of the Daphne programme dealing with violence against women is gratifying. I am also pleased that Parliament is rejecting the Commission's and the Council's proposal for cuts in financial assistance to the Palestinian Authority. However, I would also like to point out that I think that Parliament is acting irresponsibly by granting the EU system and itself such large sums in the form of programmes and subsidies and aid for bureaucracy, while the Member States are being forced into making brutal cuts in order to meet the requirements of the Stability Pact - in other words, the neoliberal pact that the majority of Parliament wholeheartedly supports.
The main winner is agriculture, particularly the establishment of a dairy fund of EUR 300 million. This decision will be embarrassingly difficult for us MEPs to explain to those struggling people who are demonstrating in one country after the next. Why should they suffer while the EU system's budget expenditure is completely unaffected by reality?
This is the first EU budget that has been voted upon in accordance with the rules of the Treaty of Lisbon at the very first reading. Although some sensitive points still remain for conciliation which deal with issues that I consider to be of the utmost importance, such as an allocation for cohesion and agriculture, I welcome this proposal.
The approved document restores the Commission's initial proposal relating to the section on cohesion for growth and employment after the Council had reduced the amount allocated. Although the amount for 2011 is already set out in the multiannual financial framework (MFF) with an upper limit of EUR 50.65 billion at current prices, it is worth noting that the rapporteur states that this heading will require a higher level of payments.
I also welcome the allocations in the competitiveness section for growth and employment, which includes provision for funding for most of Parliament's proposals, such as those relating to small and medium-sized enterprises (SMEs) and programmes for young people, education and mobility.
I am voting in favour of this document, although it does not include the proposals made by the European People's Party (EPP) on intervention measures on the storage of cereals, milk and dairy products and powdered milk, which were unfortunately rejected by the Committee on Agriculture and Rural Development (AGRI).
Abstaining from voting is not a solution. Those who are absent are always in the wrong. I think that in the resolution as a whole, there are many more good measures than those which are of less value. We need the European External Action Service. It should begin its work as soon as possible, to increase Europe's importance in the world.
The resolution which has been adopted says that all Member States will be represented in the service. Now we have to take care that this does really happen. This creates confidence in the process of establishing the External Action Service. It should be remembered that it was on mutual trust that the European Union was built, and that Poland has greatly benefited from this. I am going to be watching the process very carefully.
in writing. - I welcome the positive elements of the 2011 budget, which include funding for economic development in Wales, support for research and development, and overseas aid. I recognise that extra expenditure resulting from the European External Action Service and new European supervisory authorities is required and is supported by all Member States, including the UK, in the Council. However, I am concerned about expenditure in a number of areas that do not reflect value for money or have negative consequences for EU citizens and people in developing countries. This includes EU funding for alcohol and tobacco production, which conflicts with the EU's health objectives, and EU agricultural export subsidies, which harm developing countries, as well as increases in budget lines relating to expenses, travel, publications and other administrative costs. In the current economic environment, it is more important than ever to justify expenditure on our priorities by tackling all wasteful and excessive spending in other sectors. I did not feel able to oppose this budget. During challenging economic times, voting against vital funding for a wide range of priorities would be counterproductive. However, I also believe that some increases were not justified and therefore I took the decision to abstain.
The key points in the EU budget for 2011 are investment in training, research and innovation - a necessity given the current situation on the labour market. The reduction in current unemployment in Europe needs to be at the heart of every decision - including when it comes to actually implementing the ambitious Europe 2020 targets. Prioritising youth in connection with the training and mobility programmes is a very worthwhile investment, with good opportunities for development for the labour market. There are some increases, but also cuts - the budget is a compromise, like every multi-party decision. Redirecting money into nuclear research, however, cannot be in the interests of the people of Europe and this money would be better spent, for example, on renewable energy sources.
in writing. - The EPLP welcomes the positive elements in the Parliament's first reading position, including funding for economic development in our regions, support for crucial research and development and increased overseas aid in line with the UK's target to increase total overseas development assistance. We also recognise that extra expenditure resulting from the European External Action Service and the new European supervisory authorities is essential to implement these important new activities, and is supported by all Member States, including the UK, in the Council. However, we are deeply concerned about expenditure in a number of areas that do not reflect value for money or have negative consequences for EU citizens and people in developing countries. This includes EU funding for alcohol and tobacco production, which conflicts with the EU's health objectives, and EU agricultural export subsidies which harm developing countries, as well as increases in budget lines relating to expenses, travel, publications and other administrative costs. In the current economic environment, it is more important than ever to justify expenditure on our priorities by tackling all wasteful and excessive spending in other sectors. The EPLP voted against the final budget resolution at this stage, to send a clear message ahead of negotiations between the institutions.
I have great pleasure in congratulating the rapporteur, Mrs Jędrzejewska, on her excellently prepared report. Today, for the first time, we have adopted an EU budget under the provision set out in the Treaty of Lisbon and, also for the first time, we have not exceeded the financial limits set out in the current financial perspective. I believe that the solutions proposed by Mrs Jędrzejewska express a realistic and pragmatic approach at a difficult time of economic crisis. I am also pleased to note that the budget adopted today strengthens Parliament's priorities in financial terms.
The extension of maternity leave from 14 to 20 weeks should be considered a fundamental right. This new period should not be seen as a threat, even taking into account the introduction of rights for fathers. Its implications for the legislative framework of the different Member States are negligible, including their impact on the economy, when, for instance, we consider the possibility of creating temporary work vacancies at a European level which promote professional mobility, which can stimulate the sharing of best practice and the continuation of the professional duties of women on maternity leave. The guarantee of a monthly salary of 100% while on maternity leave, along with the extension of the period prohibiting dismissal from six months to a year should not be called into question, taking into account both the demographic concerns and the current economic climate. Other simple yet significant measures are, for example, the possibility of flexible working hours in the period following maternity leave, preventive measures with regard to health and safety, and the extension of these rights to couples who adopt children, thus promoting a fairer legal framework.
Unfortunately, in Europe, the birth rate varies from country to country and often depends not only on the guarantee of rights being protected but also on the social services available to working mothers, such as nurseries, for example. We still have a lot to do to reconcile working and family life.
The maternity protection system in force in Italy is, on the whole, in line with the new parameters proposed in the directive, not only with regard to the number of weeks of compulsory maternity leave, but also with regard to the payment of 100% compensation to cover income during the period of absence. It is significant that the directive clearly introduces paternity leave: an important objective to guarantee equality of rights between men and women and strengthen the responsibilities shared between parents.
I agree with extending the period of maternity leave to a minimum of 20 weeks with full pay, while providing, however, a certain flexibility to the states which already have provisions for this kind of leave. Workers who take their maternity leave must receive their full salary, which is 100% of their salary in the last month they worked or the average of their monthly salaries. The amendments adopted will prevent pregnant women from being sacked from the start of their pregnancy up until six months after the end of their maternity leave. Furthermore, women must have the right to return to their job or a job with the same remuneration, professional category and career path as they had prior to going on maternity leave
Extended maternity leave, improved working conditions ... women have been at the heart of the debate today in the European Parliament. Eighteen years after the first directive on pregnant workers and workers who have recently given birth and/or are breastfeeding, the economic and demographic situation in Europe has certainly changed. We have therefore voted today in plenary to amend the legislation in force on maternity leave, in order to encourage the employment of women while enabling them to have a family in the best possible conditions.
Enabling women to reconcile their family life with their professional life, but also fulfilling gender equality objectives: that is what we are protecting today for all European women. The European Parliament has, by a majority, supported a fully paid 20-week period of maternity leave. We shall therefore now have to negotiate with Member States to reach a compromise on this text.
If we had to give a title to the results of this initiative having found out the results of the vote, it would be Rebellion in the halls. Before the vote, we were aware of the resistance among Members from the various groups to adopting the extension of maternity leave to 20 weeks, the need to pay people in that situation 100% of their salary, extending the measures in the case of disabled children, and the inclusion of paternity leave. All the signs were that these measures would not be adopted, but that was not the case. The fact that many Members did not comply with their group's voting lists made the miracle possible. Today, Parliament has lived up to the expectations of the men and women of Europe. This is also one more step forward along the road towards equality, which we are still a long way from achieving, but which we have to make a reality by working together as men and women.
I welcome the fact that following much anticipated discussions, today, the European Parliament approved this very important directive. On the basis of this new directive, the length of maternity leave will be extended from 14 to 20 weeks on full pay. Today, in order to solve as soon as possible the demographic problems we face due to the low birth rate and ageing society, we must share family commitments. Therefore, it is very important that this directive should lay down the right for men to take at least two weeks paternity leave. A child also has an undisputable right to bond with both parents. This proposal will allow us to create a better balance within families and will improve integration in the labour market. Parliament has shown that it can achieve the objectives laid down in the Europe 2020 strategy of enabling families to balance work and personal life better while striving for economic growth, welfare, competitiveness and gender equality. I really hope that this directive adopted by Parliament will also be approved by Council as soon as possible.
The EU is currently facing demographic problems caused by the falling birth rate and rise in the number of elderly people. Improving the provisions promoting a work-life balance is one of the ways which can be used to respond to this demographic decline. Gender stereotypes obviously persist in society, which pose an obstacle preventing women from accessing jobs, especially high quality jobs. Women are still regarded as being the principal carers of children and other dependants, which means that they are faced on many occasions with the need to choose between motherhood and a professional career.
Women are frequently seen as 'high risk', 'second class' or 'unsuitable' workers, given the strong likelihood of them getting pregnant and exercising the right to maternity leave. It is therefore fundamentally important that the new forms of leave do not reflect or confirm current stereotypes in society. Parents' involvement in their children's lives, from the very first months after they are born, is of paramount importance to the child's healthy development from a physical, emotional and psychological perspective.
The birth rate in many Member States is still undoubtedly very low. The institutions must therefore encourage births by means of an appropriate family support policy. I voted in favour of Mrs Estrela's report as it heads in this direction. I consider it right, in fact, that we should harmonise maternity rights between Member States (always taking into account first and foremost the health of the new mothers and their newborns) in order to avoid discrepancies and a reduction in the competitiveness of States that adopted advanced measures to protect motherhood some time ago.
In this regard, I appreciate the proposal to extend maternity leave to 18 weeks in all EU countries, a practice which is already in force in several Member States: in Italy, for example, twenty-one and a half weeks' leave are granted. Lastly, I consider it essential to guarantee the right to resume the same job or be allocated an equivalent working position.
in writing. - I am against the concept of 20 weeks at full pay and voted against that particular amendment. Nevertheless, I decided to vote in favour of the final text as amended because of the insertion of a clause that was negotiated by the PPE, allowing for a degree of flexibility during the last four weeks. I have thus decided to support my political group in the attainment of this compromise.
I am pleased that the European Parliament has made progress on this matter since the debate on the demographic challenge for which I was the rapporteur in 2007. This vote proves that it is still possible these days to achieve new social acquis: with mobilisation and political action we can protect the achievements of past victories, but also obtain new rights. Today, we have strengthened women's rights, but also those of men, with this paternity leave. The latter represents a real change in attitudes and, over the years, will contribute to improving the allocation of roles between parents.
in writing. - Regarding Amendment 9: UKIP voted in favour of this amendment which merely stated that 'All parents have the right to care for their child'. UKIP by no means supports the legitimacy of this directive, as it should be for elected national governments to decide welfare and social policies. However, the UK Government is far too cavalier in taking children into state care, so voting in favour of this recital will be a shot across their bow. Regarding the proposal in general: UKIP do not accept the legitimacy of this directive as it should be for elected national governments to decide welfare and social policies. This directive will bring unbelievable costs to employers and the government, which we can ill afford at this time. This will also further the discrimination of women by making them even more costly to hire than they already are, especially for small businesses, which are the backbone of the UK economy. UKIP is furthermore sympathetic to parents with disabled children and those choosing to adopt. However, the EU has no right to create such rules on maternity and cannot be allowed the legitimacy to do so. UKIP voted against this directive to ensure that legislation is accountable through the ballot box and not through Brussels bureaucrats.
I voted in favour of the report because it is very important for gender equality and to the defence of the rights of workers - men and women - in terms of maternity and paternity rights. This is an important step forward in defending and promoting women's rights and equality in general in the workplace, given that, according to the report, 'the vulnerability of pregnant workers and of workers who have recently given birth or are breastfeeding makes it necessary for them to be granted the right to maternity leave of at least 20 continuous weeks, allocated before and/or after confinement, and renders necessary the compulsory nature of maternity leave of at least six weeks allocated after confinement'.
I also voted in favour of the report on the basis of an additional, very important element in it: the recognition of the father's right to two weeks' paternity leave.
in writing. - Regarding the proposal in general, UKIP do not accept the legitimacy of this directive as it should be for elected national governments to decide welfare and social policies. This directive will bring unbelievable costs to employers and the government, which we can ill afford at this time. This will also further the discrimination of women by making them even more costly to hire than they already are, especially for small businesses which are the backbone of the UK economy.
UKIP is furthermore sympathetic to parents with disabled children and those choosing to adopt. However, the EU has no right to create such rules on maternity and cannot be allowed the legitimacy to do so. UKIP voted against this directive to ensure that legislation is accountable through the ballot box and not through Brussels bureaucrats.
This proposal aims to improve the conditions of security and health associated with parenthood. On this issue, I would argue that the asymmetries between men and women must be reduced, and that a balanced reconciliation of professional life with family and private life must be promoted. This will be the only way to promote parenthood with shared responsibilities. Starting from this presupposition, I agree with the rapporteur's proposal and believe that extending maternity leave to 20 weeks, six of which must be after giving birth and which may be shared between the parents, would make it an appropriate period.
I also welcome the proposal included in the report that aims to guarantee payment of the full monthly wage during maternity leave, which is 100% of the last monthly salary or the average monthly salary. Finally, it would seem appropriate to me to apply the same measures in cases where a child younger than 12 years old is adopted, and to apply them to self-employed women.
I declare that I voted for this report for the reasons outlined above.
Gender equality is often a slogan, an empty statement of rights that is not always accompanied by the shouldering of responsibilities and solid arguments. This draft directive, on the other hand, strikes a correct balance between the biological role of the woman and the rights owed to those who perform that role to the full. With demographic matters that are coming more and more to resemble an emergency and an economy that demands higher and higher female employment rates, these measures are a common sense response. Recognition of equality is complete when certain rights are also extended to fathers, allowing family undertakings to be shared in the most appropriate manner, and when flexibility of organisation is left up to each family.
I voted to improve the safety and health at work of pregnant workers out of respect for the principle of equal gender rights and non-discrimination based on gender, as well as to encourage women to become more involved in the labour market.
One of the upshots of this measure is to create a work-life balance for women. In addition, women need this legislative support to protect their health and children. Another important aspect of this measure, aimed at job security for women, is the ban on making them redundant during the period from the start of their pregnancy until at least six months after the end of their maternity leave. A salary ceiling has also been set for the maternity leave period, which again is intended to meet social security needs.
Last but not least, one crucial argument in support of this vote is to increase the birth rate, which is a particularly serious problem facing EU Member States.
According to the statistics, the birth rate is falling in the EU. This low birth rate, combined with an ageing population, will pose a real problem for us in the future in terms of paying for pensions and medical care charges in Europe. Families, particularly women, should not be penalised if they want to have children. Pregnant workers and workers who are breastfeeding must not carry out activities which, based on assessments, pose a risk of exposure to certain agents or particularly harmful working conditions that jeopardise the safety or health of these workers. This is why I support the notion of implementing measures to encourage improvements in the safety and health of workers who have recently given birth or are breastfeeding. These measures must not put women at a disadvantage in the labour market or be detrimental to the directives on equal treatment for women and men.
France is one of the countries of the Union with the highest birth rates. This is due to a set of measures contained in an all-embracing family policy. The resolution as it stands after the votes on the amendments does not bring about any real improvement. On the contrary, it will throw everything into question because the budgetary burden of the measures cannot be borne at this time. Those are the reasons that led me to withhold approval from the text, which is, incidentally, well meaning.
I broadly agree with the measures proposed in this report, as I believe that this issue is one of the major challenges that Europe will have to overcome in the coming decades: the ageing population. This is the case in Portugal, for example, where I see it at close hand. However, like other EU countries, the birth rate is not high enough to ensure that generations are replaced, and this harsh situation is jeopardising the future. I believe that more flexible policies with regard to maternity and paternity leave can help to reverse these trends. It is therefore vital to send families a consistent message of support for motherhood and fatherhood, with concrete measures for the better reconciliation of professional, private and family life. Meeting this challenge is vital in order to achieve the economic and social objectives set out in the Europe 2020 strategy and as a way of trying to reverse demographic ageing on our continent. In Portugal, too, maternity leave is already paid at 100% of earnings for 120 days. I would therefore argue that women's salaries should be assured during maternity leave in the manner described in this report.
The vote for a legislative motion for a resolution amending Directive 92/85/EEC was taken not only to support new and better measures for the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding but also, more generally, to support new measures to promote a better work-life balance. Even though the Italian legal system is more innovative, the increase in the number of weeks of maternity leave at European level represents a strong boost in favour of family assistance to newborn babies. The support for paternity leave is also a step in the same direction even though making this compulsory is not perhaps the best way to pursue the laudable aim of ensuring the greater effective presence of both parents at the most demanding time for the new household and ensuring the father is more aware and involved. Support for and extension of the rights of adopted children allows a reinforcement and, it is to be hoped, also a simplification of the adoption process. Finally, with a view to striking a better work-life balance, I feel it is also important to have supported the call to Member States to strengthen childhood services with care facilities for children up to the age of compulsory schooling.
The vote on the Estrela report on the rights of pregnant women and young mothers at work will make it possible to harmonise the length and pay of maternity leave with a minimum level. The European Parliament has chosen to have a strong position to negotiate with the Council and has therefore supported the principle of a 20-week period of leave paid at 100% (may I point out that in Sweden, maternity leave can be as long as 75 weeks, with 14 weeks exclusively for the mother, and the remaining can be shared with the father).
This is a strong gesture in favour of European parents and as a result, women and men will be helped in finding a better balance between family life and work life. It is now up to European governments to look into the budgetary possibility for taking on such a change and accepting it. In the end, it is likely that the minimum leave will be the one proposed by the European Commission and supported by the MODEM delegation, namely, an 18-week period of leave, which would be in line with recommendations from the International Labour Organisation (ILO).
I believe that this vote, which has passed by a large majority, is a strong signal that is being sent to the Council: in addition to the extension of maternity leave from 14 to 20 weeks on full pay, we have voted in favour of the introduction of two weeks' paternity leave. It is our duty to ensure that no one will have to choose to give up children for work or work for children.
What is more, I welcome the fact that Parliament has voted for measures that will allow adoptive mothers to be treated equally in law with birth mothers. This is a parliament that has, at last, given equal rights to adoptive mothers and biological mothers. Adoptive parents are parents in the full sense of the word and deserve to be treated as such. Legislation cannot continue to discriminate against this type of parenthood.
This is therefore a great day for the many families that are unable to reconcile their family life with their professional life. Furthermore, the difficult economic conditions were no reason to decide to leave all those families that also make a significant contribution to our society in the lurch for more decades to come.
Extending the period of maternity leave to 20 weeks on full pay is a false friend. Such a legislative measure will harm the employability of women in businesses, which will regard it as too great a burden to bear in the event of maternity. It will, furthermore, compromise a woman's return to work in exactly the same position as she held before going on leave. Finally, opting for 100% remuneration over a long period represents a cost for social security systems (in a context in which the European institutions are calling strongly on States to reduce their budget deficits).
It is for these reasons that I have been unable to support this report, and why I consider that we should retain a sense of realism and allow Member States to keep a certain degree of flexibility on this matter.
Parliament has just voted at first reading for extending maternity leave to a minimum of 20 weeks all over Europe, paid at full salary, except for high earners, and the possibility for fathers to take at least two weeks' leave following the birth of a child. This is a victory for the proponents of a social Europe and a step towards more equality between men and women in Europe.
A section of the right used the future cost of these measures as an excuse to reject this progress. Yet helping parents to reconcile family and work life will make it easier for parents to go back to work, will boost European birth rates and will safeguard the health of mothers and babies.
The left of Parliament, with Portuguese Socialist rapporteur Mrs Estrela, held strong, the European right was divided and the move towards progress won the day. The battle must now be won at the Council, where several governments are threatening to block this directive. Members of national parliaments should take this up and intervene with their government so that governments do not undo what the European Parliament is proposing for a Europe that protects its citizens' rights.
in writing. - Whilst I support the rights of pregnant women, I cannot, in this current economic climate, support this report. The impact assessment estimate for the UK, if maternity leave is extended to 20 weeks, is almost GBP 2.5 billion per year on average. This would result in the cost of maternity leave in the UK doubling. Evidence shows that women are currently benefiting considerably from the provisions already in force within the UK, 9 out of 10 women taking the 20 weeks maternity leave, as well as 3 in 4 women taking all their paid leave. With such a high uptake, it is clear that more European red tape on top of the current legislation is unnecessary in the UK.
In addition, the proposed requirement for 20 weeks' full pay would result in social regression. This is due to the fact that women on the highest salaries will receive the highest compensation. I fully support the need for adequate, flexible maternity leave, but I believe it is for the elected UK Government to decide, with an input from parents and their employers, how much our own economy can afford to give and how a maternity package is to be delivered.
Working to achieve a society in which men and women are equal is a matter of principle that is extremely important - no one should be discriminated against on account of being a parent. We should add that it is extremely important from a socio-economic perspective for women and men to be able to combine family and working life in order to achieve a high level of employment.
We therefore think it is regrettable that the report does not constitute a clear step forward for equality in Europe. It reflects an outdated view of equality where the mother is to take the main responsibility for the children instead of both parents sharing the responsibility. It is also wrong to propose, as the report does, that it be compulsory for mothers to be prohibited from working for six weeks after giving birth.
We have therefore chosen to vote in favour of those parts that we believe to be positive, such as the amendment that protects national systems that have more ambitious parental insurance, the increase in the minimum length of maternity leave and the inclusion of paternity leave in the directive. However, we abstained from voting on the report as a whole, as we believe that it is too vague, ambiguous and outdated. The main reason is the lack of a clear and unambiguous gender equality perspective.
We Swedish Social Democrats chose to support Mrs Estrela's report on the proposal for a directive of the European Parliament and of the Council amending Council Directive 92/85/EEC on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding.
We would have liked the directive to focus on parental leave rather than maternity leave. We would also have liked it to be less detailed and more flexible - particularly as this is a minimum directive - for example, with regard to the level of remuneration and the time limit for the period immediately after confinement. However, we believe that the report is important in terms of improving the current directive, which provides very limited possibilities for combining work and parenthood in many EU Member States. With this decision, we now have a first bargaining offer, with regard to which the Council must adopt a position.
The Democratic and Social Centre - People's Party (CDS-PP) has long seen the birth rate issue as a state priority and recognises that it is impossible to stimulate the birth rate without protecting parenting. The chapters dedicated to the family and the birth rate are not a new inclusion in our programmes. Likewise, our defence of the rights of mothers and fathers to raise a family without this being seen as an extra burden or a cause of work difficulties is nothing new.
Policies that support families and the birth rate, like those that we advocate, are, however, cross-sectional and are not confined to extending maternity leave. Nonetheless, this is a measure that we applaud, having advocated an extension of parental leave to six months in our 2009 government programme. That is why we would like to see the Socialist Party at our side in Parliament defending mothers and fathers. This would be a very different position from the one that this party has taken in national politics, where it is cutting child benefit, the reimbursement of medicine costs for the chronically ill and income tax deductions for spending on education and health, and where it is drastically increasing the tax burden on the public, particularly lower income families with children.
The EU is facing a demographic challenge marked by low birth rates and an increasing proportion of elderly people. The improvement of provisions to promote a balance between professional and family life helps to address this demographic decline. In Portugal, the birth rate is not high enough to ensure that generations are replaced, and this situation is jeopardising the future. I would therefore argue that in order to counter this trend, improved health and safety should be encouraged for workers who are pregnant, who have recently given birth, or who are breastfeeding, which calls for the promotion of a balanced reconciliation of professional life with private and family life. I agree with the position of the rapporteur and with the changes introduced, such as the extension of the minimum period for maternity leave from 14 to 20 weeks, the principle of pay equivalent to complete earnings, the establishment of health and safety requirements in the workplace, and the prohibition of dismissal. I also agree that, if adopted, the right to divide a period of parental leave between both members of the couple should be recognised.
The vote in favour of the report on improvements in the safety and health at work of pregnant workers, workers who have recently given birth or are breastfeeding, is the culmination of a long discussion process in the European Parliament, which was already left over from the last session and in which we have actively participated, contributing to the report's adoption.
Although we are still in the first reading of the directive's proposal, it is positive in the area of women's rights because of the signal that it sends out, particularly to the countries that still do not have 20 weeks of maternity leave on full pay and that are still not applying two weeks of paternity leave, also with full pay.
The adoption of this proposal for negotiation with the Council acknowledges the fundamental social value of maternity and paternity, respecting the rights of working women who want to become mothers.
The adoption of this proposal also represents a victory over the most conservative positions that still exist within the European Parliament, meaning that the struggle to defend women's rights, maternity and paternity rights, and the rights of children, will continue.
We hope that the Council will now accept the European Parliament's position, which increases the Commission's proposal from 18 to 20 weeks, and aims to amend the directive that is currently in force and which only sets aside 14 weeks for maternity leave.
I supported my colleague, Mrs Estrela's, calls for an improvement in the health and safety at work of pregnant workers and workers who have recently given birth or are breastfeeding. Woman is the future of man, wrote Louis Aragon. Children are precious. They must be protected. So must their mothers.
By voting in favour of a 20-week minimum maternity leave (it is currently 14 weeks) with full pay, and by endorsing a compulsory two-week paternity leave in the European Union, the European Parliament has moved in the direction of undeniable social progress.
Having said that, I voted for extending maternity leave to 18 weeks rather than 20 weeks. Indeed it seems to me that a 20-week period, although an extremely generous proposal, is liable to backfire on women and be used as an additional argument to not recruit them or to complicate their return to work. Moreover, I regret that the provision that planned the possibility of extending maternity leave in the event of complication (premature birth, disability, etc.) was rejected.
I regret the outcome of this vote. We all share the desire to enable new mothers to form a strong bond with their babies during the period of convalescence after giving birth. However, I am deeply concerned about the economic impact of such a measure, which will cost our country EUR 1.5 billion.
During this time of economic crisis, it is not demagogy that will pay the bill. Businesses will not be able to pay it, Member States' budgets even less so. Such measures could penalise certain careers or put a brake on the employment of young women. Perpetuating a traditional system in which the father brings home the pay and the woman looks after the children, as some would like, is a step backwards. Freedom of choice is also a right for women.
The negotiations that will now begin between the 27 Member States in the Council will be difficult.
I did not wish to support this report insofar as an increase from 14 to 20 weeks on full pay would have catastrophic financial consequences for several Member States. The OECD study shows that there will be very substantial costs for the social budgets of Member States.
For France, the annual amount is EUR 1.3 billion, and for the United Kingdom GBP 2.4 billion. In the current economic situation, increases in these budgets cannot be absorbed. What is more, businesses would have to bear these additional costs, which is impossible. However, supporting women during maternity is essential. Applying these measures poses a very great risk to the employment of women. The OECD study also shows that extending maternity leave would result in a decrease in female employment.
In wishing to help women, there is a risk of penalising them in the job market. I wish to help women in their employment and to support them during maternity. The increase from 14 to 18 weeks proposed by the Commission was a real step forward. Another advance would have been to have progressive measures concerning childcare methods.
I voted for the Estrela report and I am glad that Parliament has taken such a progressive position towards mothers, future mothers and fathers. The extension of maternity leave to 20 weeks is undeniable social progress, which embodies the social Europe that we earnestly desire. This text improves the balance between family life and work life.
The introduction of a compulsory two-week paternity leave is also a big step forward in the change in attitudes and in the division of roles between parents. The argument of additional costs that this measure would incur would be valid if women did not already supplement their maternity leave with sick leave and/or paid leave. Businesses and social protection systems are already paying these costs.
in writing. - I am proud to have voted for the extension of maternity rights and condemn Conservative and Liberal Democrat MEPs who first conspired to obstruct parliamentary agreement of this directive and today voted to deny decent rights to working women. I want to record the fact that I wished to vote for a different compromise on the length of the period for maternity pay but respect that this option fell because a majority in Parliament supported 20 weeks. I recognise there will be a further negotiation on this point before the directive is finally agreed, and that it was vital for this Parliament finally to agree a text to enable the process to move forward. I fully agree with my British Labour colleagues who seek to protect low paid women in particular and, in this respect, call on the British Government to fully respect the non-regression clause in the directive.
The Group of the European People's Party (Christian Democrats) has pointed out that many of the proposals (amendments) put forward exceed the scope and purpose of the directive. I do agree with them but, in deciding how to vote, I have made an exception this time. The position of women in the EU in terms of employment, wage levels, exposure to poverty ... is significantly weaker than that of men. I believe that equal opportunities are one of the basic principles underpinning the work of the EU and, for that reason, I will be using every opportunity to make the positions of women and men equal. Today's vote is not a final one, but it will give us a strong negotiating position in the Council.
Extending the period of maternity leave to 20 weeks with full pay for this duration are measures which restore the dignity of mothers. This is why I voted unreservedly for the proposal in the report, in the confidence that Member States will heed our decision and incorporate it into their national legislations.
Apart from supporting mothers, this report also recommends states to introduce fully paid parental leave, thereby recognising the role of both parents in bringing up children. We have sent out an important message with our vote today, which calls for a decent living, extending beyond ideological limits and national social systems.
I did not wish to support this report because extending the period of maternity leave from 14 weeks (as provided by the current directive) to 20 weeks on full pay would have a considerable financial impact on Member States (EUR 1.3 billion for France) at a time of economic crisis that is hardly favourable to budgetary growth.
Second, the additional costs for businesses in Member States where the latter partly finance maternity leave (for example, Germany) would be very high. Third, the negative consequences for the employability of women are real, not least when it comes to returning to the job market.
Finally, the European Parliament, in adopting measures that are not financially practicable and which could even be counterproductive in terms of women's participation in the job market, is damaging its credibility in the European decision-making process. Extending maternity leave to 18 weeks, as proposed by the Commission, would have been an important step in improving the situation of women, by avoiding the pitfalls in the text as finally adopted by the European Parliament, when what is really important is to enable women to reconcile their professional life with their family life.
In the face of an ageing population and the difficulties with which the European economy is dealing, we have to use all opportunities available to us to encourage women to have children and to make it easy for them to return to work. Many women are eminent specialists in their fields, and Europe's economy cannot do without the services of this highly qualified workforce. The situation is similar with women living and working in the countryside. Often, they are not given maternity leave in the full meaning of the word, but have to return to work as soon as possible. This obviously puts both their health and their child in jeopardy. That is why they should have the same privileges as women working outside agriculture.
in writing. - (LV) I voted in favour of extending the minimum obligatory period of maternity leave to 18 weeks, but against extending it to 20 weeks. I fully appreciate the need to ensure appropriate conditions for mothers who have recently given birth. However, in the long term, extending the minimum period of leave to 20 weeks would be disadvantageous for young women planning to have a family and a professional career. What is more, Member States will currently simply be unable to meet the additional costs from their budgets. Businesses have objected to a minimum 20-week period of maternity leave because it will cause additional costs that cannot be met in the current economic situation. There is therefore a risk that many employers will simply not hire young women. We can already see that it is difficult for young people to find jobs, and extending maternity leave will reduce women's ability to compete with men in the job market still further. I believe that we must not allow this to happen, and that we must think for the long term. Fixing maternity leave at 20 weeks would mean billions in budgetary costs throughout Europe. Those are costs that neither national governments nor taxpayers can currently afford. Of course, we shall come under criticism from one part of society, but we are here to work and to make decisions that are as good as they can be and that are in the interests of all Europeans.
I expressed a different opinion in the votes on the question of leave. I prefer the Commission's proposal of 18 weeks.
The proposal is realistic and balanced in relation to market conditions, not only because of the economic crisis, but also because of the demands and professional obligations and ambitions of working women themselves.
Women should not be over-protected beings shunned by the labour market.
Moreover, as I have consistently argued, efforts to reconcile family life with work and raising children basically require social infrastructures and corporate social responsibility throughout a woman's working life.
in writing. - (FR) I voted against the Estrela report because extending maternity leave to 20 weeks is, in reality, a good idea only at first sight. Indeed, this extension is portrayed as granting more rights to women, whereas in my opinion, it would have negative repercussions for women trying to access the labour market.
It is to be feared that this proposal, if it were to be implemented, could backfire on women and would, as a result, make them less employable. Contrary to what the rapporteur and those who support this text are claiming, there is no obvious connection between birth rates and the length of maternity leave.
What is more, the proposal to extend from 14 to 20 weeks with full pay is not a financially acceptable position for many countries. Indeed, the extra costs incurred by this extension can be afforded neither by businesses nor by Member States. The initial proposal by the European Commission, namely the increase from 14 to 18 weeks, was a big enough step forward.
I would like to underline that on Mrs Estrela's report, I voted in favour of the rules on 20 weeks' maternity leave, protecting women from unfair dismissal six months after returning to work and in favour of full pay and protection of women while breastfeeding, but in this case, without specific recommendations, as I believe that these rules should stay within the competence of the Member States.
In the case of multiple births, I believe that leave should be extended correspondingly. I am always in support of any ideas that will help women have a safe maternity experience and guarantee them better conditions for returning to the job market.
The delegation of the Dutch People's Party for Freedom and Democracy (VVD) to the European Parliament has today voted against the proposal for a directive extending (paid) maternity leave to 20 weeks. We are of the opinion that the previously established minimum of 14 weeks is sufficient. Women who find that they are still unable to return to work at the end of their maternity leave can take leave under the provisions of their countries' Sick Leave Act. This proposal would entail an extension of social security, which is a matter that Member States should be able to decide on themselves, certainly in times such as these, when all the Member States have to economise. There are other, less rigorous ways in which measures allowing a better balance between work and private life could be put in place. The proposal carries the risk that young, talented women might be left with fewer opportunities in the labour market, because employers will not want to run the risk of having to pay many months' maternity leave to their female employees. Nor does an increase in birth numbers in the EU, which is the desired solution to the problem of an ageing population, have to be regulated at EU level. As far as the VVD is concerned, EU rules to regulate exemption from work for breastfeeding purposes are superfluous. The VVD Group in the European Parliament: Hans van Baalen, Jan Mulder and Toine Manders
in writing. - I voted in favour of this report. As all EU citizens have the right to live and work throughout the EU, it is vital we afford women a minimum entitlement to maternity leave wherever they are working at the time of having a baby. Decent maternity leave is part of a wider issue of female participation in the labour market and tackling the financial implications of an ageing society. The EU goal is for 75% labour participation by 2020, and a crucial element of this will be giving all mothers the ability to take maternity leave which they can afford and then return to work. In an ageing society, where the demand for social care is increasing and the number of people providing the care is decreasing, more realistic leave such as maternity leave is needed. Women should not feel that having children is incompatible with their work - our policies need to enable care for younger and older persons. The implementation of this will not come into force for at least 5 years. Furthermore, with an increase of just 1.04% of women's participation in the labour market, the additional costs of extending maternity leave would be covered.
in writing. - (IT) One of the priorities laid down in the EU's social agenda is the need to promote policies to facilitate a work-life balance, aimed at women and men alike. A better work-life balance is also one of the six priority areas of action set out in the 2006-2010 'Road map for equality between women and men'.
Improving these provisions is therefore an integral part of European policy in response to the dwindling population recorded of late. Motherhood and fatherhood are certainly inalienable fundamental rights for the purposes of social balance. It is therefore to be hoped that the review of the directive in question will be to the advantage both of working women and men who wish to take responsibility for their families.
We cannot separate respect for a better balance between the principle of protecting health and safety from that of equality of treatment. These and other aspects persuade me to support the need, however, to leave Member States plenty of room for flexibility in establishing rules on leave when necessary. This is only for reasons of economic sustainability, in order to cover the additional costs arising.
The report adopted proposes maternity leave of 20 weeks without any loss of earnings. This measure alone could mean a big social improvement in women's lives in about two thirds of EU countries. This is the case in Portugal, where women are only entitled to 16 weeks fully paid. The inclusion of two weeks of paternity leave is also an important step in the struggle for equality between men and women. More importantly, this report has been approved even though it goes against the measures that have recently been adopted as a result of austerity policies which favour cuts in public spending and the reduction of social rights. I therefore hope that this report can contribute to the strengthening of work and social rights across the EU and in all the Member States.
The unanimous view within the EU is that one of its main problems is low population growth due to low birth rates. Anything that can contribute to changing this situation is therefore important. The protection of pregnant and breastfeeding mothers in the workplace and the reduction of imbalances between men and women are important steps in that direction. In spite of the crisis that we are currently experiencing, the measures approved here today are very important in reversing the decreasing population trend that the EU is facing in the near future.
I voted in favour of the European Parliament legislative resolution on 'the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding', because I believe that improving women's rights in the workplace is a real step towards gender equality in an area in which, unfortunately, many barriers exist. The discrimination suffered by women in the labour market is very worrying because, in most cases, it is they who must take charge of domestic duties and juggle them with their professional employment. This situation is exacerbated in the months before and after childbirth, requiring greater protection in order to prevent the discrimination women currently suffer. It is my understanding that the increase to a continuous period of maternity leave of at least 20 weeks allocated before and/or after confinement, with a compulsory minimum of six weeks after childbirth, is a step forward in terms of a woman's right to reconcile family and professional life.
Extending the period of maternity leave is an important project in terms of the place that is given to babies and parenthood in our society. I support the proposal to grant 18 weeks of maternity leave and also the principle of paternity leave. We must avoid the adverse effects of measures that are too generous and risk bringing about discrimination in employment. I am, moreover, a supporter of more freedom of choice for pregnant women or women who have recently given birth. They must be able to decide when they wish to take the non-compulsory part of their maternity leave. That should help them to achieve a better work-life balance and to remain employable.
It is equally important to create a proper status for women who wish to return to work after taking a career break. I should also like to draw attention to the fact that the right to parental leave and the guarantee of the same job to come back to must be workable for employers, in particular, in small and medium-sized enterprises, or else they may well hesitate to hire or promote women of child-bearing age.
In view of the far-reaching demographic changes and the ageing of European society, the European Union must actively adopt measures to support parenthood.
The extension of the minimum time period of maternity leave will, in my opinion, make provision for the fact that the first months of a child's life are crucial for his/her healthy growth and mental balance. Therefore, I support the payment of salary in full for the duration of the maternity leave. This should have a positive effect on women so that they may become mothers without worrying about the risks of poverty and social exclusion. The right to return to the same work position or an equal position with equal working conditions after birth must be guaranteed. Moreover, the possibility to apply for a change of working hours or working arrangements must be granted, as well as the possibility to refuse overtime work shortly after giving birth.
I am opposed to the project of extending maternity leave to 20 weeks with full pay. The adoption of this scheme would have major consequences on the budgets of the Member States and businesses; for France, the additional annual cost would be EUR 1.3 billion, an unbearable financial burden at a time of budgetary cuts. Although it is a nice idea, the consequences on women's employment could be negative. We would not want this measure to mean a step backwards for women. Women returning to work following their pregnancy and young women seeking work run the risk of being heavily penalised by this measure. In contrast, the proposal for a maximum of 18 weeks was still socially fair. I am calling for innovative ideas to be implemented as quickly as possible with regard to childcare and work-family balance, in order to enable mothers as well as fathers to play their role of parents fully.
My decision to vote in favour of this proposal arises out of the need to improve the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding. The amendment to the directive is, in fact, aimed at promoting gender equality in the world of work, promoting a better balance between women's working and private lives. Women are frequently perceived to be 'at risk' or 'second choice' individuals given their high probability of becoming pregnant or taking maternity leave. It is important to support certain forms of leave to combat certain prejudices and stereotypes. We must not, however, forget that motherhood and fatherhood are essential rights if we are to ensure the possibility of achieving a work-life balance. There are clearly certain points connected with some amendments on which I have voiced a contrary opinion. I believe, in fact, that European law must establish a general framework that offers minimum guarantees and safeguards within which Member States can be left room to decide on the most suitable measures at their own discretion. There are, in fact, differences linked to culture, to welfare and to social security systems that must be taken into due consideration, and also by virtue of respect for the principle of subsidiarity.
I voted in favour of the report on the proposal for a directive of the European Parliament and of the Council amending Council Directive 92/85/EEC on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding. Two important factors determined my vote on certain amendments: firstly, the vital importance of guaranteeing the safety and health of young or future mothers and, secondly, the fact that Greece has specific legislation to protect pregnant women.
I voted in favour of the proposals on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding, which include 20 weeks maternity leave and two weeks paternity leave, both without any reduction in earnings.
These are social measures that fit with the Europe that we want, with the aim of supporting the birth rate, the family, the health of babies, and parents' jobs.
However, this is a project that is difficult to carry out, and it may, perversely, exacerbate discrimination against women in the world of work because: (1) it puts extra pressure on social security systems, which, in many cases, are already only just sustainable; and (2) it introduces new constraints on the labour market, which already no longer meets the needs of the current workforce. I am afraid, therefore, that these measures to support working parents may lead to increased levels of unemployment and/or precarious work among young mothers.
Parliament's negotiations with the Council have to be realistic and pragmatic, and also ambitious, if the future law, when it comes into force, is to really fulfil and promote the values of the proposal that was voted upon in plenary this week.
With my vote, I call for a new global approach that will make it possible to send a powerful message to companies to the effect that human reproduction concerns men as well as women. The framework agreement on parental leave is an important aspect of the equal opportunities policy that promotes the reconciliation of working life and private and family life, but limits itself to setting minimum requirements and may therefore only be considered a first step.
I agree with the communication that considers children's rights to be a priority of the Union and calls on Member States to observe the United Nations Convention on the Rights of the Child and its optional protocols as well as the Millennium Development Goals. As far as this directive is concerned, this means guaranteeing all children the possibility of receiving care appropriate to their developmental needs as well as access to appropriate, high quality healthcare.
Today, the European Parliament has made an investment in the European Union's future by promoting motherhood through extending the period of maternity leave to 20 weeks, with full pay. This can be described as both a quantitative and qualitative improvement. The simplistic argument of short-term economic benefits did not stand up, with the sustainability of European society prevailing, which is impossible to achieve without healthy demographics and therefore, by extension, without greater protection for mothers and their children.
I drafted the opinion of the Committee on Employment and Social Affairs and I voted in favour of: motherhood not being penalised and full pay being given; pregnant workers not being sacked during a period from the start of their pregnancy until six months after the end of their maternity leave; mothers being entitled to return to their job or an 'equivalent position', which means with the same remuneration, professional category and career path as they had prior to going on maternity leave; going on maternity leave not affecting their pension scheme; female workers not being obliged to work at night or overtime during the 10 weeks prior to the date they are due to give birth and for the remainder of the pregnancy if this is required for the health of the mother or foetus, and during the whole period of breastfeeding.
I voted against this resolution because I believe that maternity pay is a matter which must be decided at national level, based on the principle of subsidiarity. Furthermore, I think that, at a time of crisis, adopting this measure may have the totally opposite effect, as it will act as a factor dissuading companies which want to employ women.
I support improving the European minimum standard for maternity protection. However, in the end, I voted against this report, as I come from a country that has established a particular combination of maternity protection and waged/unwaged parental leave. Alongside 16 weeks of leave on full pay and an absolute ban on working, women also have the right to unwaged maternity leave with child benefit. The amount of child benefit drawn during unwaged maternity leave depends on its duration and the most recent level of income. The Austrian rules go far beyond the minimum standards stipulated in this report.
Moreover, I am also in favour of introducing fully paid paternity leave, although a different legal basis should be chosen for this. I believe that such paternity leave should not be regulated by the directive on maternity protection, but should instead be regulated by a dedicated directive that is not aimed at the protection of the health of mothers and children.
I voted in favour of maternity leave lasting 20 weeks. Longer periods of maternity leave are important for the development and welfare of children, who represent society's best form of capital. In Finland, there is a viable system for maternity and parental leave. A system like ours is not, however, available to everyone in Europe. For this reason, it is important to ensure that women do not have to suffer financially if they decide to have children. Businesses alone should not be saddled with the financial burden of maternity leave: the public sector must unquestionably share the costs. Small and mediumsized enterprises, in particular, are at risk of facing difficulties. Neither should the female dominated sectors have to bow to excessive economic pressure. The position of women regarding pay is alarming. It must not be made any weaker. It is vitally important to see that that does not happen.
Finally, Parliament has done a little justice for working mothers in the European Union, although it is not all the justice that they deserve. It has been a long process. At the end of the last parliamentary term, we were on the verge of adopting a text in Parliament that would have meant a giant leap forward for the rights of working mothers. We could not vote because the Group of the European People's Party (Christian Democrats) (PPE Group) and the Group of the Alliance of Liberals and Democrats for Europe (ALDE Group) joined forces against it and decided to return the report to the Committee on Women's Rights and Gender Equality.
After months of work, today, we once again voted on a text which, although not as ambitious as the one previously rejected by the PPE and ALDE Groups, is quite brave: it allows mothers to maintain their salary during maternity leave; it increases their legal protection against redundancy; it allows greater flexibility in terms of working hours in order to better balance motherhood with work; it extends maternity leave to at least 20 weeks (although some of us would have liked it to be 24 weeks, as the World Health Organisation recommends); it facilitates the mobility of working mothers within the EU and it makes progress on joint responsibility for fathers, although not as much as some of us would have liked.
Today's vote encourages workers who wish to become mothers, marking an important step forward toward greater protection that will help millions of European women to reconcile the role of mother with that of worker more effectively. Economic interests have not helped: now we are embarking on a path that goes towards meeting the needs of new families. The outcome of the vote looks toward a society that places growth, training and education at the centre of political action. I believe that fears that extending maternity leave on full pay from 14 to 20 weeks will penalise women are unfounded: it is our specific duty to protect the weakest workers, allowing them the right to stay at home with their children. Today's victory in Parliament also represents a personal satisfaction due to the efforts I have personally made with the aim of ensuring that no breastfeeding workers have to carry out heavy or dangerous duties, exempting them from overtime and night work. Now we pass the baton to the Member States and I hope they will commit themselves to it to the full. With today's decision, the European Parliament has shown that it no longer wants women who are on the horns of a dilemma but women who are free and aware of their role in our society.
In an ageing Europe, policies favourable to women who choose to have children are essential. With legislation as fragmentary as it is today, there are too many differences between Member States in supporting motherhood, which prevent many women from being able to become mothers. This directive establishes a minimum period of maternity leave of 20 weeks, of which at least six will be on full pay.
It is obvious that in countries such as Italy, this law is superfluous because the period on full pay is much longer than the minimum period laid down by the directive, and the periods when women can be absent from work to look after their children extend up to eight years of age. In other countries, however, this finally means laying the basis for guaranteeing dignity to mothers. The proposal also envisages that fathers may have two weeks of paid leave so that they can be with their wives during the period immediately following birth.
in writing. - Today, I voted to support improved rights and a better work-life balance for working parents. Of special importance in this report are the provisions for women who are breastfeeding at work. Breaks for breastfeeding allow mothers the time they need to provide the best and most natural form of nutrition for their developing child. Nutrition is a key determinant of health throughout life. I am pleased that this report is favourable to those mothers who have gone back to work and still choose to breastfeed their child and provide them with the nutritional benefits.
We believe that well-developed statutory parental leave is of the utmost importance for every country. In the final vote, however, we did not want to vote in favour of Parliament's legislative proposal because it went against several principles that are very important to us. Firstly, the proposal wants to introduce a mandatory six weeks' leave just for the mother.
We believe that parents themselves should be able to choose how they take their parental leave and that this proposal would be a step in the wrong direction for gender equality in Sweden. Secondly, we do not believe that it is reasonable to set the level of remuneration for parental leave at full pay. As far as Sweden is concerned, this could force a reduction in the length of parental insurance in order to finance such a costly system. We are of the opinion that the organisation of social security systems is a matter for the national parliaments.
in writing. - The EPLP wholly supports the need to increase protection for women who are pregnant, have recently given birth or are breastfeeding, and therefore voted in favour of a number of the directive's key proposals. These include the extension of maternity leave to 20 weeks, full payment for mothers for the first compulsory six weeks after childbirth, and two weeks fully paid paternity leave. However, the EPLP is concerned that the proposals adopted by Parliament could have unintended consequences in countries which already employ a more complex set of maternity provisions. In particular, we are concerned that the proposals could allow a regressive government to cut its maternity provision so that the lowest paid working women could actually lose out over the period of their maternity leave. While some aspects of this report will form an invaluable improvement in Member States with very low levels of maternity provision, these amendments may lead to social regression in other countries.
Today, the European Parliament has adopted a report to ensure the health of pregnant mothers and those on maternity leave. By adopting a common position in this form, we are sending out a clear signal that we support changes to improve European standards for the protection of young mothers. Women are guaranteed a minimum duration of maternity leave, which will henceforth be on full pay. By preventing unfair dismissal, we have also increased protection for the jobs of women returning to work after their maternity leave.
The changes the directive introduces are a step in the right direction, guaranteeing women in Europe a minimum entitlement to maternity leave. I am also pleased that fathers will be encouraged to care for their children by introducing a two-week paternity leave.
The vote on Mrs Estrela's report is vitally important. The position adopted is purely demagogic and irresponsible. By demanding 20 weeks of maternity leave, we are discrediting the European Parliament. We are the citizens' voice; to adopt such unrealistic positions would not do justice to them. Very significant costs for the social budgets of Member States would be incurred: as regards France, for instance, the amount would be EUR 1.3 billion.
The current economic situation does not allow us to absorb this kind of increase within state budgets, not to mention the consequences for our companies who will have to bear part of these additional costs. We need to support and encourage women to better reconcile maternity and work, not scupper their chances of finding a job.
The increase from 14 to 18 weeks proposed by the Commission was a real step forward; a step that could have been built on by giving some thought to new childcare options. The message conveyed by this text carries huge responsibility: maternity would clearly become a barrier to personal development in the workplace.
I welcome the adoption of this report on the proposal for a directive on the introduction of measures to encourage improvements in the safety and health of pregnant workers and workers who have recently given birth or are breastfeeding, and of measures aimed at helping workers to achieve a work-life balance. We have made maternity leave longer and better paid, and we have, for the first time in European history, introduced paternity leave. This vote will stand out in the history of the fundamental rights of European mothers and fathers.
To all those who wanted to sacrifice social rights on the altar of the economic crisis, I tell them to go and get the money where it is and not to penalise citizens further. An improved maternity leave and the introduction of paternity leave; these are also fights for a more human society, whilst the family is increasingly becoming the final safeguard against the upheavals of life.
in writing. - I voted in favour of a legislative proposal guaranteeing enhanced and extended paternity/maternity pay in Parliament today. I did so after lobbying from supporters and opponents. I am well aware of the financial conditions in the UK, which will be further worsened by recent budget announcements of more spending cuts. Nevertheless, the European Parliament was in favour of 20 weeks' maternity leave at full salary, and 2 weeks' paternity leave, and I believe that this is a sensible investment in the economy, helping reach the EU target of 75% labour participation by 2020. It improves the health of babies and protects the health and welfare of mothers. It is a step to close the existing gender pay gap. On average, in the EU, women earn 17% less than men. If we do not guarantee decent wages during maternity leave, women are punished in their earnings for having children. It is also a positive encouragement to increase fathers' involvement in caring for children. Apart from death and taxes, birth is the only certainty in life. Our children are the future and the improvements voted through today will provide a better and more secure start to their lives.
Mr President, ladies and gentlemen, we need to get more men and women into work, and ensure they stay in work, if we are to preserve our prosperity and be in a position to afford to pay out pensions. In addition, at a time of stiff international competition and budgetary stringency, we must therefore have the courage to take measures which invest in families and which take some of the pressure off the task of juggling work and family. Extending maternity leave is one of the means to that end. For this reason, I support an extension to maternity leave. However, at a time of budgetary difficulties, we have to be realistic. A twenty-week maternity leave period on full pay is not a feasible solution for our social security systems and government budgets. On those grounds, I have abstained from the final vote, even though I support an extension to maternity leave. On the other hand, I do support the Commission's original proposal for an extension of maternity leave to 18 weeks, provided the current capped compensation scheme is enforced. I hope this proposal will stand a better chance in the second parliamentary reading.
I voted for the report on the proposal for a directive on the introduction of measures to encourage improvements in the safety and health at work of pregnant workers and workers who have recently given birth or are breastfeeding.
I believe that it is of paramount importance for workers on maternity leave to be paid their full salary and that the maternity allowance should be 100% of their last monthly salary or average salary, if the monthly salary is lower than this. This means that women will not be penalised for the period of maternity leave they have taken when it comes to their retirement pension.
Given the demographic trends in the EU, the birth rate needs a boost by means of specific legislation and measures aimed at contributing to a better balance between professional, private and family life. In order to help workers achieve their work-life balance, it is vital for longer periods of maternity and paternity leave to be provided, including for the adoption of children under the age of 12 months. Setting the statutory period of maternity leave to 20 weeks is in line with the recommendation made by the World Health Organisation on 16 April 2002 on a global strategy on infant and young child feeding.
I voted against this report as it fails to stringently observe the principle of subsidiarity and interferes with national payment arrangements and the obligations of the Member States. Furthermore, it also contains elements such as abortion and the freedom to reproduce for which I am unable to share in the responsibility on religious grounds.
Ladies and gentlemen, women must not be punished because they have decided to have a family. It is not simply an ethical question, but also a strategic one - the EU is currently experiencing demographic changes due to the low birth rate and greater numbers of elderly people. During these difficult times in particular, we must not frighten women away from the labour market. We need more working women if the EU wants to increase its competitiveness globally. The time has come to combat stereotypes that have taken root in society. Working women are often perceived to be 'high risk' or 'second rate' workers. It is essential, therefore, that the new leave arrangements presented in this report should help break these stereotypes. We should also offer more help to women who have been abandoned by society. EU statistics show that in Lithuania, single mothers face the greatest risk of poverty. The risk of poverty for working people in this group is 24%. It was a long road until the EU legally guaranteed gender equality. However, we must achieve even more and turn theoretical gender equality into real, tangible gender equality, which is applied in everyday life.
I have voted in favour of the Estrela report because I do not want there to be any misunderstanding about the following: it goes without saying that women have particular needs during and immediately after pregnancy, that it is very much in the interests of society as a whole that these needs are met and that society, therefore, must also bear a great deal of the responsibility for this. However, I would ask some questions of principle. First of all, is it really reasonable for us to impose, from our European ivory towers here, mandatory rules which would apply throughout the whole Union, including in Member States which, in economic terms, still have a long way to go?
Who is going to foot the bill for that? That brings me to my second fundamental comment: is it reasonable to impose the burden, so to speak, of these measures exclusively on the shoulders of employers? Will this ultimately not lead to a situation which is the precise opposite of that intended; that is, there will be fewer jobs available for young women, because employers will simply not be inclined to bear all on their own the consequences they risk entailing should their young female workers get pregnant? It is all very well to vote 'socially' in this House, but we are not the ones who have to carry the burden of social voting.
The directive on maternity leave has finally been adopted today, 20 October, by the European Parliament. I voted for this text, which represents genuine progress for women.
The directive has yet to be accepted by the Council. The text passed today aims to confer on women in the European Union the right to 20 weeks' maternity leave, which is four weeks more than in France, where women currently have the right to 16 weeks' maternity leave.
The text we have adopted also provides a right to 20 days' paternity leave (more than the 11 days granted at the moment in France).
The directive also provides that women must receive the whole of their salary during their leave: a significant signal in the current crisis situation.
Moreover, the text includes a social non-regression clause, which means that where the law in Member States is more generous on certain points, it will continue to apply. This is certainly a case of progress therefore, and I welcome it.
I voted in favour of this report, as there is a wide disparity in many countries as regards the payment terms to businesses when the state, small and medium-sized enterprises (SMEs), and large companies are involved. We are well aware that in the current economic crisis, and with its increased difficulties, companies are increasingly struggling with liquidity problems, and that in many Member States, they are even exposed to an increased risk of bankruptcy. The directive which attempted to regulate this matter had a limited effect, and the proposal that we have now adopted represents an important step in setting and meeting deadlines for payment, not only in relations between the companies and public bodies, but also in the relationships that companies establish with one another. We will now have legislation that offers us greater effectiveness in meeting payment deadlines, with a clear system of penalties for late payment, and that also represents an effective improvement in counteracting the frequent abuse by the state and large companies of their dominant position over the SMEs. This directive must now be implemented quickly by the Member States, so that the serious problems caused by the establishment of long payment terms and the dragging out of payments are finally resolved.
Fulfilling contractual obligations in commercial transactions by both public and private administrations is not merely a question of civic duty, but also of taking responsibility for a set of negative conditions that could afflict creditor companies, particularly SMEs. Being able to count on prompt payment means guaranteeing these enterprises stability, growth, job creation and investments.
Unfortunately, according to European Commission data, late payments represent a frequent occurrence in Europe and damage competitiveness. Public authorities are particularly to blame for creating difficulties, often due to incorrect management of their budgets and cash flow or as a result of too much red tape in their administrative machinery. Sometimes, a decision is also made to work on the basis of new expenditure structures, without taking into account undertakings made previously, which should be honoured within the contractually agreed terms.
I therefore consider it our duty to adopt measures that make up for the shortcomings in the previous Directive 2000/35/EC, seeking in this way to discourage the phenomenon of late payment by adopting measures that induce debtors not to pay late and other measures that allow creditors to exercise their rights fully and effectively in the event of late payment.
I voted in favour of this timely report and for the establishment of a 30-day target period for paying bills. SMEs are a cornerstone of the European economy; these smaller enterprises constitute 99.8% of all EU enterprises, and they create 70% of all employment in the EU. The measures for tackling late payments contained in the report are practical measures for supporting SMEs and for ensuring that smaller companies do not lose out because of unpaid bills.
The new rules could create better conditions for investment and should enable SMEs to focus on innovation and development. In addition, I welcome what the report says about ensuring that new measures do not increase the existing level of bureaucracy and that no extra bureaucracy or administrative problems are created for SMEs.
in writing. - (LT) I voted for this report and am pleased that the European Parliament and the Council managed to reach this agreement, which is very important, particularly for small enterprise. While small and medium-sized enterprises are the foundation for European Union competitiveness and the largest creator of jobs, the crisis has shown very clearly that, at the same time, the owners of small and medium-sized enterprises are the most vulnerable, and the policy pursued by the Member States is not especially favourable to promoting and developing them, because EU legislation, such as the Small Business Act, is not being fully implemented and applied. Many companies went bankrupt during the crisis and this is a huge loss. I am therefore very pleased with this step which, although small, is of great significance to small business, providing clarity on payment periods. We will begin to really create an environment that is clear and understandable to small enterprises and will help to establish a business culture.
With the adoption of the new directive against late payments, a measure that represents tangible support to companies, and particularly small and medium-sized enterprises, the European Parliament is making a decisive contribution for the benefit of citizens and the European production system. The recast directive in fact lays down categorical payment terms and appropriate penalties to encourage prompt payments within the Union by both public authorities and private companies. According to estimates, this measure should put back approximately EUR 180 billion into circulation in the economy: this is the actual sum owed by public authorities to the enterprise system in the Union.
The late payment problem is particularly keenly felt in Italy, where public authorities take 128 days on average to make payments as opposed to a European average of 67 days. The negative effects of late payments in commercial transactions are therefore considerable. I hope that this directive is implemented as quickly as possible by national governments in order to remove one of the greatest obstacles to development in the European internal market.
At last, we have got here, after months of postponement: we have voted on the report that is a real breath of fresh air for the future of our companies. Late payments represent a phenomenon which, especially in Italy, has brought tens of thousands of companies to their knees, costing the Italian economic system in the region of EUR 30 billion, according to calculations by professional associations. Leaving aside specific considerations and national situations, I am voting in favour of the report, which sets out black and white rules once and for all for both public and private operators. The economic crisis has already caused dramatic numbers of bankruptcies and closures of plants, companies and the cessation of business activities. Through this measure, Europe can really give a hand to many small businesses that are permanently strangled by bank loans due to the crisis and may already be sailing through stormy waters due to unpaid receivables that are late in arriving. When this directive is applied, at least we will avoid many cases where companies are forced out of business due to debt caused by other public or private operators.
In an unstable economic climate, late payments can have an extremely adverse impact on small and medium-sized enterprises which need money to pay their employees and suppliers. The new regulations on late payments in commercial transactions, which Parliament and the Council agreed on, on 5 October, should facilitate and speed up the process for companies to recover the money they are due. It is small and medium-sized enterprises which keep the economy going, even during a crisis. This is the case in every European economy. The European Parliament has ensured that all parties will be on an equal footing and that the rules will apply to all, which will benefit many European SMEs.
Thanks to this agreement, SMEs will stop operating as banks for public enterprises or large companies. Along with the European Parliament's recommendation for SMEs to be charged VAT only after invoices have been paid, setting a definite deadline for paying invoices will help those who are worried about their survival at a time when markets are in decline.
I voted in favour of the report because I feel it is of fundamental importance to deploy all possible actions with the aim of strengthening the competitiveness of SMEs. Furthermore, combating late payment in commercial transactions, which represents an unacceptable abuse, must be pushed forward, particularly at a time of economic recession such as the one we are experiencing. The negative effects of late payment are considerable, representing considerable costs for creditor companies, reducing cash flows and the possibility of investment, and impacting on the competitiveness of SMEs.
This directive rightly includes measures to discourage debtors from paying late, measures that allow creditors to exercise their rights, and also identifies specific and precise rules such as default notices, compensation for recovery costs and the 30-day deadline, unless particular derogations apply, for the payment of debts. These put public authorities under an obligation and discourage them from forms of behaviour that could have negative impacts on SMEs, compromising the credibility of policies adopted.
Fast payments are also a necessary and preliminary condition for investment, growth and job creation.
I also declare myself satisfied with the solution found regarding payment deadlines and I am pleased that the proposal by the Socialists and Democrats allowing a longer timescale for public health services, where complex budgetary procedures result in longer payment deadlines, has been taken up. Furthermore, if contractual freedom between private businesses is respected, a substantial safeguard is introduced by prohibiting excessive payment deadlines towards creditors, who are often SMEs.
I abstained in the vote on the report because it reinforces the Commission's efforts to put pressure on debtor states, by proposing strict measures at a time when their public finances are in poor shape. The pressure for debts to be settled immediately, with the threat of serious monetary penalties in the form of interest, mainly serves the interests of the businesses taking advantage of the crisis to seek cutbacks in social protection and a freeze on or cuts to workers' wages. The argument that this will help small and medium-sized enterprises does not stand up because, with the figures quoted in the regulation, the enterprises in question are not small and medium-sized enterprises. This sort of action would be warranted if preceded by bold support for the real economy of wage-earners and action to promote social and economic cohesion.
I support the need to reinforce Directive 2000/35/EC and identify instruments necessary to eliminate or reduce late payments in commercial transactions. My focus is on the SMEs that represent an essential part of the European market in creating wealth and jobs. This political choice by the European Commission is a step in the right direction, with the aim of making the business climate more favourable for SMEs. With regard to the deterrent 8% interest rate, I am somewhat concerned about the results from certain regions of my country and other European states that are really struggling to respect the new rules. I hope that this new approach can be a real opportunity for change. Now we must concentrate on monitoring implementation of the directive within internal legal systems, with the involvement of regional and local authorities, to ensure that this is carried out everywhere in a standard manner.
I hope that the entry into force of the directive on combating late payment in commercial transactions will benefit most the European Union's small and medium-sized enterprises, which will therefore be afforded more protection and be provided with resources to increase investments and create new jobs. At the same time, I hope that the directive will facilitate the development of debt-collecting mechanisms, as late payments from public authorities cause imbalances in the operation of small and medium-sized enterprises and, by extension, of the market too.
Late payments in commercial transactions between undertakings, and between undertakings and public authorities, are one of the things currently hampering the recovery of economic growth. Approval of the new directive on combating late payment in commercial transactions represents a major innovation that will require appropriate preparation, above all, of the public sector, in both political and administrative terms. In political terms, so that financial and budgetary planning can take account not only of the impact of European Union rules on the Stability and Growth Pact, but now also of the impact of the new rules on late payments, which, if not satisfactorily managed, could have both a direct and reflex effect on the room for manoeuvre of governments at various levels. In administrative terms, appropriate preparation is required for the correct financial management of public bodies, beginning with the ratio between liabilities and expenditure, so that tax revenues and, hence, the people, are not weighed down by burdens such as interest payments which could have a significant effect on public finances. Finally, it seems important for there to be particular awareness and flexibility regarding several sectors, such as the health sector, in which the public authorities have run up significantly late payments owed to undertakings, for regular goods and services provided.
in writing. - In the current economic climate, it is hard enough for small and medium businesses to survive without the added burden of late payments in commercial transactions. Therefore, any mechanism that helps to protect these businesses from the added costs and financial implications surrounding late payment should be welcomed.
However, I believe it is up to the British Government to regulate on this issue, not the European Union, to ensure firms and government bodies live up to their payment obligations. This report, while with merit, does require further clarification on certain aspects and therefore I have chosen to abstain on this vote at this time.
I voted for the report on combating late payment in commercial transactions because it will enable the adoption of harmonised measures, which could be particularly important to the performance of companies - small and medium-sized enterprises, in particular - in the current situation of economic crisis. However, I consider guaranteeing a system of abolitions for the health sector to be positive.
Delayed payments are a problem with extremely serious consequences for the health of the global economy and a particularly devastating impact on small and medium-sized enterprises (SMEs). The effects of this are even more pernicious in the current period of economic and financial crisis. The bad example given by public administration is unacceptable, as is happening to a particularly severe degree in Portugal. Measures are needed to rein in late payment in commercial transactions so as to protect the good health of the European economy, avoiding situations where production structures are financially stifled and there is overcharging on financing products, thus increasing dependence on the banking sector. I would like to highlight the particular case of agricultural producers, who often see settlements that are owed to them delayed by supermarkets and distributors. The maximum period of 30 days - which may be waived to up to 60 days - for payment after services have been rendered and billed is quite reasonable for the balance of commercial relations, and it will be key to fostering a culture of timely fulfilment of commitments.
in writing. - The adoption of the Weiler report today marks an important shift in the threshold of the payment dimension in business relations. Currently, it is common practice - and, more worryingly, an accepted practice - for public authorities to pressurise SMEs to sign off agreements allowing the delayed payment of bills.
Malta is a case in point. Numerous SMEs, which account for over 70% of employment in the private sector, have encountered serious cash flow difficulties due to delayed payments from undertakings, especially from public authorities, including the government.
In a number of Member States, the 60 day capping on public authorities will serve as an important protective clause for SMEs and citizens. However, for this provision to be truly effective, there must be correct transposition and implementation of the directive in each Member State coupled with stringent monitoring on the part of the Commission. It is only then that this new rule can be truly translated into tangible benefits for citizens and SMEs in particular.
Payment terms in business transactions are a priority issue for the proper functioning of the European economies. Unfortunately, there are considerable disparities between Member States when it comes to complying with terms of payment, and this makes it necessary to verify carefully Directive 2000/35/EC of 8 August 2002, which is currently in force.
Lack of discipline in transactions is a particular threat to small and medium-sized enterprises in countries which have been hit by the economic crisis. Late payment frequently causes difficulties both on the internal market and in cross-border trade. For this reason, I support the rapporteur's proposal to tighten up legislation, introduce instruments to protect enterprises and introduce mandatory compensation to enforce the late payment of invoices and interest.
I welcome the decision of the report to stand firmly on the side of small and medium-sized enterprises. Late payment is a massive economic problem in commercial transactions within the EU. In the agricultural sector, too, it is a serious matter if liquidity problems are shifted on to agricultural undertakings. Clearly defined payment deadlines will put a stop to these methods. I support the 30-day payment deadline as standard proposed in the report and also the introduction of a general upper limit of 60 days. I find it incomprehensible that, in many Member States, payments of public money in connection with transactions with public administrations are delayed. Late payments seriously impair the business environment and the internal market and have a direct effect on the Member States. The flat-rate compensation that has been called for, which is to be paid from the first day on which the payment becomes late, represents a tangible method of preventing this.
I voted in favour of Mrs Weiler's report because I believe it is essential to safeguard the creditors of public administrations, which largely consist of small and medium-sized enterprises. This measure will allow approximately EUR 180 billion of liquid funds to be put back into circulation: this is the amount of the overall debt owed by public administrations to businesses throughout the EU. This is a truly important step because enterprises will be granted the automatic right to demand the payment of overdue interest and also obtain a fixed minimum amount of EUR 40 as compensation for the costs of recovering the debt. Enterprises will also, in any case, be able to demand reimbursement of all reasonable costs incurred for this purpose. I believe that this initiative will serve as a spur to Member States to draw up prompt payment codes. They may, in fact, maintain or introduce laws and regulations containing provisions that are more favourable to creditors than those established by the directive.
Among the many proposals contained in the Small Business Act, the one regarding amendment of Directive 2000/35/EC was among the most urgent, in my opinion. Late payments have become a routine practice for public authorities in many countries (and this certainly includes Italy). If the European average is 180 days from the due date, we can only imagine the extremes of lateness in some cases and the consequences for those who manage small and medium-sized enterprises.
The paradox is that a State demands prompt payment of duties and taxes, handing out penalties and applying interest from the first day of lateness, but ignores its own commitments when it is the debtor. The amendment we are voting for is very important, above all, at this time of severe economic difficulty, but it will not be enough on its own to resolve the problem. If individual Member States do not amend their procedures for recovering debts from public authorities in order to make them shorter and more effective, the approved provisions will be ineffective.
The late payment of commercial transactions, whether between companies or between companies and public entities, is responsible for cash flow problems in small and medium-sized enterprises (SMEs), and, in turn, often contributes to further delays in payment, thus starting a vicious cycle that is difficult to counteract. We are sure that the implementation of the new rules proposed here will represent an important step towards ending this situation and thus help companies to face this period of economic and financial crisis. The proposed penalties are proportionate and necessary, and it is hoped that they will discourage the improper commercial practices that have been adopted by commercial operators.
It was essential that the resolution on the Late Payment Directive be accepted, and that is why I voted for the resolution. The debate this morning also revealed that the effects of the crisis, which, in the recent past, did not spare our Member States, either, are still closely felt. We need to make numerous changes in view of the smooth operation of the internal market. As part of these changes, the report rightly recommends the transition to a culture of timely payment. This will make it possible for payment delays to incur consequences which will make them disadvantageous.
According to the impact assessment preceding the review, the authorities of several Member States are known for poor payment practices. I sincerely hope that today's decision will be able to change that as well. Finally, making life easier for SMEs can be at the forefront of our concerns in this regard as well. The proposed alternative dispute resolution mechanisms can offer a solution, as can making public the practices of Member States. Making the most of the opportunities offered via the European e-Justice portal can help creditors and enterprises operate with fewer worries.
I welcome the Commission's proposal tackling the problem of late payments which is becoming a serious issue, particularly in cross-border commercial transactions, because it violates legal security.
In order for the consequences of late payment to be such as to discourage it, it is necessary that fast-acting procedures for the recovery of undisputed outstanding debt related to late payment be introduced within the establishment of a culture of prompt payment. The amending proposal, aimed at the enforcement of payment of such claims against an enterprise or a public authority via a broadly accessible on-line procedure, will be a positive step towards the simplified and speedier recovery of this kind of outstanding debt. It will be beneficial primarily to small and medium-sized enterprises which suffer most from late payment and laborious recovery procedures.
Outstanding debts represent a considerable financial risk, especially for small and medium-sized enterprises. A lack of a payment moral, especially in times of crisis, can severely restrict liquidity. There is certainly a benefit to be gained from measures that lead to a greater consciousness about payment. I have abstained because I am not convinced that it makes sense to regulate this at the pan-European level or that doing so would have a positive influence on the payment moral.
The report tackles the problem of late payment, a problem that destabilises the market and, above all, damages small and medium-sized enterprises, for which I have a particular regard. My vote in favour of the report should be seen as a hope for the birth of a new commercial culture which is more prone to timely payment, and in which late payment is considered as an unacceptable abuse of the client's position and a breach of contract, and not as a normal practice.
I voted for this legislation because I believe that better handled payment arrangements are beneficial to small and medium-sized enterprises (SMEs) and business culture in general. I believe that one of the provisions put forward in this document is particularly progressive: the call to publish lists of reporting entities quickly. These measures would not only encourage companies (particularly SMEs) to pay one another on time, thus reducing the risks of liquidity problems, but would also increase the credibility and, in turn, the competitiveness of such companies.
I voted in favour of Mrs Weiler's report, inasmuch as I believe that it is essential to establish a maximum ceiling under which enterprises must be paid.. This need is even more pressing and essential at these times of crisis. Small and medium-sized enterprises, together with entrepreneurs, play a significant role in all our economies and are key generators of employment and income and drivers of innovation and growth. Unfortunately, all too often recently, we have seen situations of companies that are owed several millions by public authorities but are unfortunately forced to close down or declare bankruptcy due precisely to these late payments. I therefore hope that at the implementation stage, other factors are also considered, establishing a loosening of stability pact ties for public authorities and, at the same time, a gradual reduction in payment terms. This would bring both requirements together and the entire system of the country would benefit. I hope that the directive is quickly transposed by the Member States so that it may be applied as soon as possible. It is a duty on the part of we law makers and a right owed to creditor companies.
Late payments can result in financial difficulties, and even bankruptcy for some businesses, especially SMEs: according to the European Commission, late payments cost the European economy around EUR 180 billion every year. Other studies talk about EUR 300 billion per year, an amount equivalent to the Greek public debt. In the current economic climate, I am glad that the Council and Parliament have been able to agree from the start on an ambitious review of European legislation in this area. The European Parliament's contribution was substantial in this matter. We were successful in making sure the final text is inspired by the many improvements voted for in the Committee on the Internal Market and Consumer Protection, in particular: higher legal interest rates payable in case of delay; for business to business transactions, a default 30-day rule and an extension to 60 days which can be prolonged under certain conditions; for public institutions, a maximum of 60 days; greater flexibility for public health institutions and for public medical and social institutions; and finally, a simplification of the compensation for recovery costs (a flat rate of EUR 40).
I would like to congratulate Mrs Weiler on her outstanding work. The European Parliament has given the green light to new laws to limit late payment by public authorities to their suppliers, the majority of which are small and medium-sized enterprises. Parliament has provided that public authorities must be bound to pay for services or goods acquired within 30 days. If they do not do this, they must pay interest on late payment at a rate of 8%.
The principle of paying for work on time is a fundamental principle of correct behaviour but is also of crucial importance in determining the solidity of an enterprise, its available funds and its access to credit and finance. This new directive, which will now be implemented in national legal systems within 24 months of its adoption, will therefore benefit the entire European economy.
in writing. - Given that late payment is a phenomenon with numerous and interlinked causes, it can only be combated with a wide range of complementary measures. Parliament therefore considers that a purely legalistic approach with the aim of improving remedies for late payment is necessary, but not sufficient. The Commission's 'hard' approach with a focus on harsh sanctions and disincentives must be broadened to include 'soft' measures with a focus on providing positive incentives to combat late payment.
In addition, practical measures, such as the use of electronic invoices, should be encouraged in parallel with the implementation of the directive.
Italy is the country where enterprises suffer most due to late payment by public authorities, with an average period for payment to suppliers of 180 days as opposed to the European average of 67 days. This leads to financial problems, a drastic reduction in investment opportunities and a loss of competitiveness, particularly for SMEs.
The directive we have voted for today discourages debtors from paying late and allows creditors to protect their interests effectively against such lateness, introducing the right to legal interest caused by late payment even when not specified in the contract. It also forces public authorities to pay within a maximum of 60 days from the payment request, provided the service has been performed satisfactorily.
The adoption of this directive is truly a great help for our enterprises: nowadays, one company in four closes down as a result of problems of insufficient financial liquidity. These new rules on payments will mean that companies will regain their market competitiveness and no jobs will be lost.
By adopting with a resounding majority the report by my colleague, Barbara Weiler, on the proposal for a directive on late payments, the European Parliament has introduced balanced and clear rules which promote solvency, innovation and jobs. Small businesses and public hospitals will benefit from the measures that we are proposing.
The former will no longer be faced with financial issues following late payments and the latter will be able to benefit from an extended payment period of 60 days because of their special status, with funding coming from reimbursements in accordance with social security systems. Moreover, the agreement that we should get with the Council will allow a speedy entry into force of the directive and transposition by Member States as early as January 2011. I welcome the effectiveness of this vote.
Over recent years, late payments have become an increasingly important burden in the financial management of businesses. They represent a serious and dangerous problem that drags down the quality of the tender system, seriously undermining the survival of small businesses and contributing to the European economy's loss of competitiveness. The statistics are alarming, above all, with regard to Italy, where the average payment is made at 186 days, peaking at 800 days in regional government with regard to the health sector. It is a real disgrace, which has very often forced many SMEs to close. Through this report, we are taking a great step forward by setting 60 days as the limit for payments from the public sector to the private sector. Of course, the adoption of this legislation will not solve the problem as if by magic, but it definitely represents a starting point to set off a virtuous cycle, above all, with regard to dealings with public authorities. The efficiency and immediacy of public authorities in paying invoices is an important step that will also have benefits for the European economy. I hope that the Member States, above all Italy, transpose the legislation very quickly.
This report has made a significant contribution to resolving the problem of late payments in commercial transactions between companies or between companies and public entities. The initiative is aiming for greater liquidity among the European Union's companies through harmonisation. The struggle against late payments is particularly welcome in the current period of crisis, since long delays have negative repercussions on companies' activities. The measure aims to contribute to the smooth operation of the internal market by urgently reforming the deadline required and the penalties to apply where it is not respected.
In this context, I welcome the legislative proposal, whose stipulation of a general deadline of 30 days for paying for transactions between companies and between companies and public entities - with the latter able to benefit from 60 days in exceptional cases - garnered widespread support in the Group of the European People's Party (Christian Democrats), of which I am a member.
I also view positively the establishment of an interest rate to be applied, where payment is late, based on the European Central Bank's reference rate plus 8%. In my opinion, this measure equates to a strong boost for the economic activity of small and medium-sized enterprises, which often see their economic performance seriously damaged because of bureaucratic obstacles.
Mr President, ladies and gentlemen, we have just voted on the revised directive on combating late payments in commercial transactions. I have thrown the full weight of my support behind this agreement. Excessively long payment periods and, indeed, late payments, are a threat to healthy company management, they affect competitiveness and profitability and could ultimately jeopardise the company's continued existence. As the current directive does not appear to be effective enough in discouraging late payments, I also support the strengthening of the existing rules. As far as maximum payment periods are concerned, we will be putting in place additional guarantees for companies because, in principle, payments have to be made within 30 days. This is of particular importance for payments between companies and government bodies. After all, from now on, Member States and governments will themselves have to lead by example. This is a question of credibility, that is, a question of European institutions in future being required to comply with the same legal deadlines as everybody else. The fact that the directive clearly stipulates that any contractual deviation from standard payment terms will only be possible for objective and fair reasons will be an important factor in its enforcement. To conclude, I hope that the fixed compensation in respect of recovery costs will force late payers onto the straight and narrow path and, better still, keep them there. That would be good for our companies and good for jobs.
I voted in favour of Mrs Weiler's report on combating late payment in commercial transactions.
Business activities are greatly hindered by debts or late payments that often represent the reason why otherwise solvent enterprises fail due to a kind of domino effect. Late payments represent a frequent event in Europe that is damaging to enterprises, particularly small enterprises.
Furthermore, in most Member States, public authorities customarily pay late in situations of financial difficulty. A need has therefore emerged to strengthen existing legal measures by undertaking to combat late payment to support companies, particularly SMEs, and establish exact terms and appropriate penalties for those who are in breach.
I voted in favour of this report, as poverty is a very serious problem which affects 85 million of our fellow Europeans, so no one should remain indifferent to it. It needs to be at the forefront of our priorities, and it merits a collective response which ensures that those who find themselves in a situation of social vulnerability have a modicum of dignity. Poverty affects our young people and our elderly, but also, increasingly, our workers. 6 million jobs have been lost in the last two years alone, along with a worsening in the low level and instability of workers' wages, even if they manage to stay in their jobs. We need a systemic approach that addresses and resolves the causes of the problems, nipping incipient problems in the bud. However, at the same time, we cannot currently provide immediate and urgent responses to their consequences. In view of this, ensuring that those who are vulnerable in our society receive a minimum income for living and are given immediate responses to enable them to get out of this situation is not only a necessity, but also a requirement that we should endorse, and one that must be achieved within a framework of responsibility and exigency.
The EU has shown its commitment to combating poverty in Europe within the framework of initiatives promoted for 2010, the European Year for Combating Poverty and Social Exclusion, and with regard to achieving the United Nations Millennium Development Goals. Considering the severity of the economic and social crisis and its impact on the increase in poverty and social exclusion, some vulnerable population groups such as women, children, old people and young people have experienced the negative effects of the situation more keenly. In this situation, even though a minimum income may constitute an appropriate system for protecting such categories, it does not take into account the principle of subsidiarity and, therefore, the fact that this subject is the responsibility of individual Member States.
Because inequalities exist between wages and social levels in Europe, it is difficult to establish a minimum common income threshold. I believe that it would instead be useful to encourage individual Member States to improve policy responses to combating poverty, promoting active inclusion, an adequate income, access to quality services and a fair redistribution of wealth. Above all, however, Member States should be encouraged to make better use of the Structural Funds at their disposal.
The international community has confirmed its commitment to combating poverty on several occasions. Such a global approach is required because poverty is not confined to the underdeveloped countries in sub-Saharan Africa or Asia, but to 17% of the EU population as well.
I believe that last month's UN summit marks an important development, leading to the adoption of a specific action plan for achieving the Millennium Development Goals. The EU, for its part, has suggested a 25% reduction in the number of people living in poverty by 2020 and an allocation of 0.7% of gross national income to development aid. Moreover, the European Parliament is encouraging, by adopting this report, the active inclusion of disadvantaged groups and providing effective economic and social cohesion.
I would like to mention the large contribution made by Romania to the UN programmes for combating poverty, amounting to EUR 250 million. As development aid must be reciprocal, my country will continue to observe its commitments. However, I think that more attention must be focused on groups at a high risk of poverty, such as the rural population or the Roma ethnic minority.
The aim of this initiative is for various measures to be adopted at European level to eliminate poverty and social exclusion. The economic crisis has exacerbated the situation of many Europeans. Unemployment has risen and, under these circumstances, the situation of the most vulnerable people, such as women, children, young people and the elderly, is more precarious. This is why we need to adopt measures at European and national level, and minimum incomes are a good tool for ensuring that those who need them can live in dignity. The ultimate objective, however, is full integration into the labour market, which is what enables genuine social cohesion. In this respect, I hope that we will be able to ensure that economic development is accompanied by social development and, in particular, to influence the development of the social economy. I also hope that we will be able to fulfil the objectives of the Europe 2020 strategy of reducing the number of people at risk of poverty by 20 million.
I voted for this report because, despite all the statements on combating poverty, European citizens continue to live in poverty, social inequalities have increased and the number of poor workers is also increasing. The European Union must take more active measures to combat poverty and social exclusion, paying particular attention to people in precarious employment, the unemployed, families, elderly people, women, single mothers, disadvantaged children and people who are ill or who are able-bodied to varying degrees. Minimum income is one of the basic measures for combating poverty, helping to lift these people out of poverty and ensure their right to have a decent living. I would like to draw attention to the fact that minimum income will only achieve its objective in combating poverty if the Member States take concrete actions to guarantee minimum income and implement national programmes for combating poverty. Furthermore, in some Member States, minimum income schemes do not meet the relative poverty threshold. Therefore, the European Commission should address good and bad practices in the evaluation of national action plans. Hence, minimum income - the main element of social protection - is undoubtedly important in ensuring the protection of people facing poverty and their equal opportunities in society.
Almost 300 000 families in Romania receive a guaranteed minimum income from the state, under a law which has already been in force since 2001, and for which a fiscal effort of almost EUR 300 million is made available. Against the backdrop of the current economic crisis, whose impact is especially being felt by citizens from those countries less developed economically, the recommendation made by the European Parliament for a minimum income scheme to be introduced in all Member States provides an obvious solution. Although no one can argue against the need for such a guaranteed minimum income scheme, it may obviously be open to abuse.
A good timeframe and control framework for the scheme are required because there is a risk of this scheme encouraging people not to work. Precisely to ensure that this does not happen, it is recommended that anyone receiving this income is also able to provide some hours of work for the benefit of the community. As of the end of 2008, 85 million people were living below the poverty line throughout the EU. These figures highlight the need for support, especially when we are talking about young or elderly people.
The economic crisis has made poverty considerably worse. Over 85 000 people are currently living below the poverty line in the European Union. In the context of the European Year for Combating Poverty and Social Exclusion, I welcome the political commitment taken by the European Parliament to ensure economic and social cohesion that is strong and effective.
The Figueiredo report points out that introducing a minimum income at national level is one of the most effective ways of tackling poverty. However, I am against having a minimum income at European Union level. Such a measure would be demagogic and totally ill-suited in the current situation. The Structural Funds, too, play an essential role in tackling social exclusion. The European Social Fund, in particular, is a strong European investment designed to make the labour market more accessible to those experiencing difficulties. It should remain a strong instrument of the cohesion policy during the 2014-2020 period.
I voted in favour of this extremely good report, because it insists on the need to take specific measures to eliminate poverty and social exclusion, by promoting a fair redistribution of income and wealth, thereby guaranteeing an adequate income and giving real meaning to the European Year for Combating Poverty and Social Exclusion. It calls on the Member States to 'take a fresh look' at policies to guarantee an adequate income, knowing that decent and viable jobs need to be created in order to combat poverty. It considers that social objectives should form an integral part of the crisis exit strategy and that job creation must be a priority for the European Commission and the Member State governments, as the first step towards reducing poverty. It considers that adequate minimum income schemes must set minimum incomes at a level equivalent to at least 60% of median income in the Member State concerned. It also stresses the importance of the existence of unemployment benefit that guarantees a decent standard of living, and also the need to reduce the length of absences from work, inter alia, by making state employment services more efficient. It also stresses the need to adopt rules on insurance, so as to establish a link between the minimum pension paid and the corresponding poverty threshold.
We, the Danish Social Democrats in the European Parliament (Dan Jørgensen, Christel Schaldemose, Britta Thomsen and Ole Christensen), have voted in favour of the own-initiative report on the role of minimum income in combating poverty and promoting an inclusive society in Europe. We believe that all EU Member States should adopt poverty targets and introduce minimum income schemes. At the same time, we believe that these targets and schemes should be adapted to the circumstances of the individual Member States. We believe that there are many ways to assess poverty and it ought to be up to each individual Member State to find the best way to do this and to construct a minimum income scheme that is tailored to that Member State.
The current economic crisis has had an enormous impact on increasing unemployment, on unchecked impoverishment, and on the social exclusion of people all over Europe. Poverty and social exclusion have attained unacceptable levels: almost 80 million Europeans are living below the poverty line, 19 million of whom are children - the equivalent of almost two in 10 children - and many others are facing serious obstacles in terms of access to jobs, education, housing, and social and financial services. Unemployment has also reached unprecedented levels in all the Member States, with a European average of 21.4% in which one in five young people is unemployed. This situation is unacceptable and we need to do everything in our power to help resolve the tragedy that these people are living.
To this end, 2010 has been designated the European year for combating this scourge with the purpose of strengthening the EU's political commitment and taking measures that have a decisive impact on eradicating poverty. I agree that there needs to be a minimum wage in every Member State, accompanied by a social reintegration strategy and access to the labour market.
Economic and social cohesion is a fundamental prerequisite of any common policy, in Europe as in smaller contexts. Where there are differing interests, objectives will also diverge and it will be impossible to plan anything shared. Raising the living standards of those living beneath the poverty threshold is a priority. Public resources put to use in this context are, without doubt a medium-term investment since, if they are well distributed, they trigger instances of growth which feed themselves. Transferring fixed sums of money is always an uncertain business, if they are not part of a wider programme of incentives. Two situations require a different approach. The first situation, relating to social welfare, is where a worker is unable to earn enough to lead a dignified life due to physical or mental disabilities, or other related reasons. The second situation, relating to legal and economic issues, involves the rigidity of the labour market, which does not adequately equate productivity and salaries, or which does not allow you to work as much you would like or in proportion to how much you want to earn in order to lead a decent life. In these two situations, the public sector can and must intervene, leaving an incentive to hard work to be created in the others - and never the other way around.
Approximately one fifth of the EU population lives below the poverty line, with increased rates of poverty among children, young people and the elderly. The proportion of poor employees is growing hand in hand with the proliferation of precarious, low paid jobs. In 10 Member States, the material deprivation rate affects at least a quarter of the population, with the proportion exceeding half of the population in the case of Romania and Bulgaria. All these factors add up to the EU facing a poverty problem exacerbated not only by the recession, but also by the anti-social policies implemented by right-wing governments. The minimum income can guarantee social protection for broad groups of the population who are now living in poverty. This minimum income has an absolutely paramount role to play in preventing tragic situations caused by poverty and in halting social exclusion. In order to combat poverty effectively, there is also a need to improve the quality of jobs and salaries, introduce the right to an income, as well as the wherewithal to provide social welfare benefits, pensions and allowances. 2010 is the European Year for Combating Poverty and Social Exclusion, continuing the campaign for an inclusive society, adopted by the Treaty of Lisbon. This provides another reason for me to vote in favour of this campaign.
I believe that action needs to be taken at both European and national level to protect consumers against unfair terms for repaying loans and credit cards and to establish terms for accessing loans which will prevent households from getting into excessive debt and, consequently, from facing poverty and social exclusion.
In Europe, 20 Member States have got national legislation which sets a minimum wage and differences between countries can be very substantial. Thus, the minimum wage in Luxembourg is approximately EUR 1 682, whereas in Bulgaria, it is only EUR 123.
That is why the European Parliament has reiterated its call for a European minimum income. This minimum income could be one of the solutions to explore to prevent millions of Europeans from sliding into poverty. We feel it is important to point out that guaranteeing a minimum income should naturally be accompanied by an overall social strategy including access to basic services such as healthcare, access to accommodation, education, lifelong learning, and this for all ages and in a way that is suited to each country.
MEPs have highlighted that the real aim of minimum income schemes should not only be to assist but also to support beneficiaries so as to enable them to move from a situation of social exclusion to a working life.
My support for this report highlights the importance of solidarity within our European societies, particularly in this European Year for Combating Poverty.
Certain Member States, such as France, have played a pioneering role by creating a 'minimum guaranteed income' 20 years ago. However, experience has taught us that this system can generate adverse effects and, for example, encourage idleness in some. That is why the Union must consider measures which, like the French revenu de solidarité active, or earned income supplement, create a sense of responsibility in recipients and encourage them to seek employment, which is the first real element of social inclusion.
I have always called for, and I already included this in my election programme for the 2009 European elections, the introduction of a minimum income equivalent to 60% of the average income for each citizen of the Union. Today, however, this House has unfortunately voted against this legislative proposal at Community level.
In this European year 2010 for combating poverty, I am convinced that a framework directive on minimum income could have served as a reference text for national policies and legislation.
I believe this was the most effective way to reduce poverty and to bring 20 million people out of poverty by 2020. As a reminder, 80 million people are living below the poverty line in Europe.
I think that the risk of poverty exacerbation in Europe must be avoided at all costs as it can have an extremely adverse structural impact in the long term, from both a social and economic perspective. I voted for this report because I believe that a reasonable minimum income must be guaranteed to ensure a decent level of social protection, in particular, for the most vulnerable groups of people who have been hit hard by the austerity policies implemented by European governments during the current economic and financial crisis.
Without being insensitive to the severe consequences of the current crisis on the public, as it is creating or exacerbating a situation of poverty for many Europeans, I do not agree with the statist view that aims to solve this problem with more social benefits, as in the case of a minimum income that is fixed at a European level.
More social benefits require more money from the state, and as this does not create wealth, it can only be achieved by increasing tax revenue. This means more taxes on everyone, making everyone poorer and more dependent on the leech-like state itself.
The fight against poverty must be carried out by employment policies and economic competitiveness. If Portugal were not seeing several companies closing week after week, it would not be seeing so many Portuguese people unemployed and living in poverty. I therefore believe that the fight against poverty should be carried out by stimulating the economy and the market, not by way of subsidies, which will always have to be funded by taxes which, as we know, stifle taxpayers and the economy and are an obstacle to economic competitiveness.
As I said in this House a year ago, I advocate a new concept of sociality within the European Union which is able to ensure that everyone has a basic standard of living. In a Europe that is socially conscious, fair, evolved and cohesive, it is imperative to ensure measures that eradicate and minimise the risk of social dumping and the degradation of living conditions for its people when faced with the devastating effects of the current economic crisis. In order to make Europe stronger and more united, we must ensure the protection of basic rights for people throughout Europe. I understand that minimum standards are needed in the areas of healthcare, education and social pensions, and even at the level of pay, ensuring greater uniformity in employment conditions. In the European Year for Combating Poverty and Social Exclusion, I welcome this report for its contribution to encouraging all Member States to fulfil their responsibilities for active inclusion by rectifying social inequality and marginalisation. I would like to stress that there should be a realistic balance and respect for the subsidiarity principle. In view of this, I am voting for this report and against the proposed amendments.
I would stress the importance of the adoption by the plenary sitting of the European Parliament of this report proposing the introduction of minimum income schemes in all EU Member States, for which I was responsible. It was adopted in this Chamber by 437 votes to 162, with 33 abstentions, and has emerged as a specific measure of the European Year for Combating Poverty and Social Exclusion.
As this report says, 'introducing minimum income schemes in all EU Member States - consisting of specific measures supporting people (children, adults and the elderly) whose income is insufficient by means of a financial contribution and facilitated access to essential public services - is one of the most effective ways to combat poverty, guarantee an adequate standard of living and foster social integration'.
The adopted resolution argues that minimum income schemes must fix minimum incomes at a level equivalent to at least 60% of median income in the Member State concerned. It urges the Commission to draw up an action plan, designed to accompany the implementation of a European initiative on minimum income in the Member States. It calls attention to the increasing number of working poor and to the need to tackle this new challenge, and it calls for a fair redistribution of income.
Rarely have I come across such a demagogic and unrealistic report. Demagogic, because its aim is to introduce a minimum income equal to at least 60% of average income in all Member States and for everyone, without any nationality requirement. Is that gross average income or net average income? Is that the average standard of living which is used to calculate the poverty line? In my country, that is tantamount to encouraging assisted inactivity and to creating a powerful magnet for immigration.
Because, according to the definition used, this income could be higher than the minimum wage, which is what 15% of French workers earn; a record among developed countries. It is not assistance that Europeans need, but real jobs that pay a decent wage. Yet, and this is the unrealistic part, the report is silent on the true causes of poverty: the pressure on wages brought about by the external competition of low cost countries where social dumping is practised, and by the internal competition of non-European immigration; and the explosion of unemployment, relocations and business closures caused by unfettered globalisation. It also overlooks the extremely worrying case of the impoverishment of Europe's middle classes. Priority must be given to fighting these causes.
in writing. - Even though the European Union is one of the richest areas in the world, one still finds a high percentage of European citizens facing the problem of income poverty, limiting their ability to afford the basics in relation to food, health, energy and education. Poverty affects 85 million people in Europe. Moreover, following the current financial and economic downturn, there is a higher risk of poverty mainly affecting children, the young and the elderly, putting many households at a higher risk, reducing their access to medicine, healthcare, schools and employment. We have to ensure that wealth is evenly distributed among rich and poor Member States, among small and big countries, and among their citizens.
More funds have to be allocated to different studies and analyses relating to poverty and social exclusion, comparing the systems of the 27 Member States and identifying which policy works best. We have to continue combating poverty and social exclusion in Europe and around the world by taking urgent action and, more importantly, by working in solidarity despite the different fiscal or political pressures we might face.
Currently in Europe, 17% of the population, equivalent to around 85 million people, are living below the poverty line. Behind these figures, extreme poverty is the most worrying and is making progress, especially in these times of recession, which is why a minimum income is crucial.
As 2010 is the European Year for Combating Poverty and Social Exclusion, and following the International Day for the Eradication of Poverty, we voted, in the European Parliament, for a resolution that calls for a European minimum income equal to 60% of average income in each Member State.
Our report emphasises that introducing minimum income schemes in all Member States is one of the most effective measures to fight against poverty, ensure a decent standard of living and encourage social integration, and I welcome the adoption of this resolution.
I supported the report inviting Member States to tackle poverty by introducing minimum income schemes on the model of the RSA ['revenu de solidarité active' - earned income supplement], formerly RMI ['revenu minimum d'insertion' - basic guaranteed income], in France. This type of tool has been clearly recognised as being very useful when tackling job insecurity.
The text proposes that this kind of minimum income amounts to 60% of the average salary for each country and, above all, is part of a comprehensive strategy for integration, with a lasting return to work and access to public services, primarily accommodation.
The text was adopted, but unfortunately, the alternative versions proposed by the left-leaning political groups, calling for a binding framework directive for implementing the minimum income throughout the Union, were rejected. The position that we have taken in favour of these minimum income schemes is therefore encouraging, but is likely to be insufficient.
Current data show that poverty levels in the European Union are increasing. In many Member States, poverty hits children and elderly people the hardest, and the increasing use of short-term job contracts and low, unsecure incomes bring the risk of deteriorating living conditions across the whole of society. Add to that the demographic crisis that is affecting some countries, and we have a recipe for guaranteed economic decline. It is our job to secure a decent life for all citizens.
We cannot allow our children and grandchildren to live under the threat of hunger, unemployment and social exclusion. We must guarantee future generations decent wage levels, career stability, access to public services and social integration throughout their lives - from the earliest age until retirement.
in writing. - There are an estimated 85 million people throughout the EU suffering from or at risk of poverty and I believe that at a European level, everything possible must be done in order to tackle it. It is vital that procedures such as this are introduced to help reduce the number of people at risk of poverty in the EU, in order to ensure that the EU 2020 goal of removing the risk for 20 million European citizens is met.
The economic and financial crisis has exacerbated the situation which the labour market is in across the whole of the European Union. Just recently, approximately 5 million jobs have been lost, which has caused poverty and social exclusion in Member States. I firmly support this report because I believe that urgent measures are needed to reintegrate those affected into the labour market, as well as the guarantee of a minimum income which will be able to ensure a decent standard of living and a life worthy of human dignity. I think that we must develop relevant indicators to enable us to introduce minimum income schemes in Member States, thereby ensuring an adequate standard of living fostering social integration and promoting social and economic cohesion throughout the entire European Union.
One effective tool for fighting poverty is guaranteeing citizens of the European Union a minimum income which includes salaries, pensions and benefits. A minimum income should be a universal right, and not depend on contributions made.
We should pay particular attention to social groups which are particularly susceptible to poverty and social exclusion, which include, in particular, disabled people, large families and single-parent families, the chronically ill and the elderly. An analysis of the experience of several Member States shows us what an important role minimum incomes play in fighting poverty and social exclusion, and that is why I voted for Mrs Figueiredo's report.
Nowadays, it is essential to include the prevention and combating of poverty and social exclusion in other EU policies with the aim of guaranteeing the respect for fundamental human rights, universal access to essential public services and the right to health, to education and to vocational training.
All this requires social sustainability of macro-economic policies, which implies changing monetary priorities and policies, including in the Stability and Growth Pact, and also all competition policies, internal market policies, and budgetary and fiscal policies. This report uses the term 'minimum income', which is a controversial term defined as an instrument that makes it possible to accompany beneficiaries in moving from situations of social exclusion to active life; it also underlines the importance of broader policies that also take into consideration other needs: healthcare, education, training, social services and housing.
I voted in favour of this report because I support the idea of the need for a European coordination strategy. I nevertheless believe that the minimum income is a responsibility of individual Member States, based on the principle of subsidiarity. It is difficult to establish a minimum threshold in the various Member States when great differences exist between wages and the cost of living in general.
The contents of the Treaty of Lisbon, the provisions of the 2020 EU strategy and the principles included in the Millennium Development Goals do not seem to be reflected, even in terms of future prospects, in the disconcerting reality, which is that great numbers of people live in misery even today. In Europe alone, nearly 80 million citizens live in conditions of poverty, 19 million of whom are children. The ambitious policies that the international community has set itself for poverty eradication have all too often proved ineffective and difficult to implement or amounted only to social welfare measures.
The objectives must instead be achieved by considering a more structural approach, evaluating specific initiatives coordinated at European level that have an impact on income, on social services and on healthcare with the aim of alleviating the impact of a financial crisis that has hit those who are most at risk in the labour market, namely women, older women in particular, and young people. I believe that the valuation of European initiatives aiming to establish a minimum income might represent one of the ways for combating poverty provided the principle of subsidiarity is observed.
The implementation of minimum income in all the countries of the European Union is a pivotal measure for combating poverty. I am therefore voting in favour of this important report.
The minimum income is, however, calculated for each country, and thus does not contribute to social convergence within Europe. National inequalities are being maintained in the crisis that we are experiencing at present. More cross-cutting social policies are therefore needed at a European level in order to ensure a fairer distribution of wealth. This is an important part of the EU's role.
The European Union has always proclaimed 'social inclusion' as one of its founding principles. It is difficult to combat the many situations that lead to marginalisation, removal and abandonment. Among these, poverty must certainly come high up on the list. Unlike causes such as disease, anti-social behaviour, race or gender, this represents a condition for which civilised countries should organise ordinary preventive measures.
A minimum income for citizens is a remedy, not a solution. In the resolution, I support the Commission's call to include State actions within a framework of European coordination and ensure that the minimum income is accompanied by an integrated approach that includes healthcare, education and housing. I also add my own personal appeal to the Commission, in other words, that actions to support inclusion with the aim of prevention should be prioritised in the 'Platform for combating poverty and social exclusion'.
The Member States cannot be insensitive to situations of extreme poverty, and they must ensure that no one is simply left to their fate in situations that are often deeply degrading. Extraordinary and exceptional help should be considered in these precise cases.
Nevertheless, experiences such as the Portuguese one of awarding minimum incomes without truly effective monitoring, but with an enormous number of people who are registered as beneficiaries, who could and should work, but neither work nor try to, are a perversion of the approach that must be addressed. I therefore abstained because of the fact that the aspects of proper monitoring of the system that I have described call it into question, both from a financial and a moral point of view.
The Member States cannot be insensitive to situations of extreme poverty and must ensure that no one is simply left to their fate, in situations that are often deeply degrading. Extraordinary and exceptional help should be considered, strictly in these cases.
Nevertheless, experiences, such as the Portuguese one, of awarding minimum incomes without any truly effective monitoring, but with an enormous number of people who are registered as benefit claimants who could and should work, but neither work nor try to, constitute a perversion of the logic that should be contemplated. That is why I abstained: because of the fact that the described aspects of proper monitoring of the system call it into question, both financially and morally.
I voted in favour of the European Parliament resolution on the role of minimum income in combating poverty and promoting an inclusive society in Europe, because I agree with most of the requests and opinions it contains; for example, the fact that Member States, the Council and the Commission need to implement 'concrete measures to eradicate poverty and social exclusion' and that 'combating poverty begins with the creation of decent, sustainable jobs for groups at a disadvantage on the labour market'. On that point, I consider its advocacy of the establishment of a minimum income threshold in all Member States to be of great value, so that everyone, whether or not they are employed, can live with dignity. I supported this resolution because, in general, it demands greater social intervention to combat the poverty suffered by millions of citizens. To that end, it demands that Member States and the European institutions establish concrete measures to promote reintegration into the labour market worthy of those people who are living in poverty.
As a female Member, it particularly disturbs me that in the present economic crisis, women in the EU are threatened by extreme poverty much more than men. If you look at the figures from Eurostat, 27% of women today, before receipt of social security, are at risk of poverty. In European society, the sustained trend towards the feminisation of poverty shows that the existing framework of social security systems and the various social, economic and employment policy measures adopted in the EU are not designed for the needs of women or for abolishing the existing disparities relating to women's employment. I therefore support the rapporteur, who says that women's poverty and social exclusion in Europe require concrete, diverse and gender-based policy solutions, and accordingly, I also supported the raising of this issue with my vote.
I voted in favour of Mrs Figueiredo's report. Work represents the greatest priority for the population. The solidarity on which the European model of social market economy is based and the coordination of national responses are vital. The initiatives undertaken by individual states will be ineffective unless we have coordinated action at EU level. It is therefore essential that the European Union speak with a single strong voice and have a common vision, subsequently allowing individual states a choice over the concrete application of measures in accordance with the principle of subsidiarity. In the social market economy enshrined in and fostered by the treaty, the public authorities must implement settlement measures with the aim of accelerating and facilitating the achievement of balance in order to prevent difficulties for the public or at least minimise them. We need social policies to protect families, limiting inequality and the impact and the effects of the crisis. We need to improve systems of social protection by implementing long-term policies, also with regard to jobs, giving greater stability to employment while avoiding unsustainable burdens on our national budgets.
I voted in favour of the motion for a resolution - Amendment 3 - (Article 157(4) of the Rules of Procedure) to replace non-legislative motion for a resolution on the role of minimum income in combating poverty and promoting an inclusive society in Europe. This provision, especially in the present times of economic crisis, does not conflict with the principle of a social market economy, a principle to which I subscribe unreservedly.
Poverty is a major social problem all over the world, and unfortunately, the EU is not immune. Moreover, the already protracted financial and economic crisis that we are experiencing has exacerbated the poverty of people within Europe, creating a new wave of poor in some countries, such as Portugal, and even affecting what is commonly referred to as the middle class.
The allocation of a minimum income is an important social measure with a significant impact in economic terms, and many see it as a moral obligation. The crucial thing is that this minimum income is regulated in such a way that it acts as a lever to elevate people in poverty to an acceptable standard of living, and that it can never be an incentive for people to act passively in a difficult situation, namely by potentially lacking commitment in looking for a job.
Poverty is a reality which affects people whose income is insufficient to provide them with an acceptable living, with the number of people in this situation on the increase due to the current crisis. In 2008, 17% of the EU's population (approximately 85 million people) were exposed to the threat of poverty. The at-risk-of-poverty rate was higher for children and young people up to the age of 17 than for the total population, reaching 20% in the EU-27, with the highest rate being recorded in Romania (33%). The at-risk-of-poverty rate for those in employment was 8% on average in the EU-27, with the highest rate again in Romania (17%).
I voted for the need to adopt a system for calculating the minimum income (equivalent to at least 60% of median income in the Member State concerned) in every Member State, consisting of specific measures supporting people whose income is insufficient with a funding supply and by facilitating access to services. This step could be one of the most effective ways to combat poverty, guarantee an adequate standard of living and foster social integration.
Lifting 20 million European citizens out of poverty by 2020, such is the ambitious target set by the EU 2020 strategy, a target that could well remain a pious hope if Europe does not come to grips with the growing impoverishment that now affects more than 80 million citizens.
That is why the introduction at European level of a minimum subsistence income or its expansion to all Member States is important. Designed to be the 'last safety net', minimum income already plays a role in combating social exclusion.
We now need to increase its effectiveness while bearing three main things in mind: we must keep the differential between minimum income and guaranteed minimum wage, because work must remain attractive and being in employment is still the best way not to fall into poverty; we must make minimum income a part of a coordinated and comprehensive policy for helping vulnerable people (access to accommodation, healthcare, childcare and homecare); and we must cross out heading I concerning the integration of objectives that are assigned to it, and harness minimum income as a means to assist financially, at a given time, a person or family experiencing hardship.
Eighty-five million people are threatened with poverty in Europe. The economic crisis that we are going through is making young people (of whom one in five is unemployed), women and single parents even more vulnerable. Precarious conditions among workers are also increasing: the number of those who are affected by poverty is currently 19 million. Whereas 2010 was declared 'European Year for Combating Poverty and Social Exclusion', a recent Eurobarometer survey on citizens' opinion of the EU showed that 74% of them expect the EU to play an important role in this area. Let us listen to them and act. I supported the resolution on the role of a minimum income in tackling poverty and in promoting an inclusive society in Europe. Unfortunately, the 27 Member States do not all have a national minimum income. Consequently I supported the invitation made to the Commission to use its right of initiative in order to propose a framework directive establishing the principle of a suitable minimum income in Europe based on common criteria, although this invitation was unfortunately rejected.
With our proposal for a framework directive on a minimum income, Parliament today had the chance to provide Europe with an essential tool for truly combating poverty and for giving every young person, adult and elderly person the right to an income high enough to lift them out of poverty and to enable them to live in dignity at last. This required political boldness and courage, to put an end to the outrageous scandal of long-term poverty.
However, due to its cowardice and political inconsistency, the European right will carry the heavy responsibility of the failure of the EU 2020 strategy and will cause yet more disillusion among our fellow citizens and among all those organisations that fight day in day out for the most vulnerable.
In a modern society populated by honest and active citizens, it would be an excellent thing to introduce a minimum income for those who happened to be unemployed. In actual fact, guaranteeing an income to those who do not work leads to a distortion of the world of work. Many people would, in fact, prefer not to seek jobs, supplementing their minimum guaranteed income with undeclared work or turning to petty crime.
Such negative situations would certainly affect population groups less well-equipped for survival, particularly non-EU families who often have to make do with sharing small and therefore low cost accommodation with one another. The guarantee of widespread welfare will clearly lead the poorest peoples of the world to try and live in Europe because even though very little would be guaranteed them, this would certainly be better than nothing. I am firmly opposed to the report on those grounds.
Poverty and social exclusion are a manifestation of lack of respect for human dignity. Combating the phenomenon is a priority of the European Union, and is also enshrined in the Millennium Development Goals. What can we do, and what tasks should we undertake in this respect? The most important factors are education and ensuring conditions for development, since these are solutions that would teach people how to deal with the problem of poverty themselves by using their own potential, supported by systemic solutions. In other words, we should give them the know-how they need.
In developing countries, it is important to support infrastructure building, particularly giving people access to clean water. Development aid must be linked to the creation of conditions for developing trade. Facilitating development and new jobs is the best way of combating poverty in various regions of the world, rich as well as poor. Poverty cannot be effectively tackled merely by means of administrative regulations, even those which set minimum incomes.
The economic crisis has been aggravating the social inequalities in the EU. At the end of 2008, almost 17% of the European population - that is, 85 million people - were living below the poverty line. The effects of the crisis, namely increased unemployment and fewer job opportunities, have been leaving many people in a difficult situation. It is essential for Europe to involve itself in promoting a more inclusive society using poverty-eradication measures. 2010 is the 'European Year for Combating Poverty and Social Exclusion', and one of the Europe 2020 strategy's objectives is reducing the number of people at risk of poverty by 20 million. The truth is that the level of poverty does not just affect social cohesion, but also the economy.
Therefore, and taking into account Parliament's commitment to participate in the fight against poverty and social exclusion, I believe the minimum income scheme based on 60% of median income in the Member State concerned is an important contribution to economic and social cohesion. I voted in favour for the above reasons, and because I believe that the report highlights the need for concrete action towards more effective social and economic cohesion that respects subsidiarity.
I voted against this report because it turns budgetary consolidation by the Member States on its head and contains the usual flowery Communist dross about inter-State transfers. Moreover, there is a very clear violation of the principle of subsidiarity in the social sphere. In the Federal Republic of Germany, social assistance and the State-guaranteed income via Hartz IV long-term unemployment benefits are already so high that for low-end jobs, it is not worthwhile working. In this connection, there needs to be a mandatory minimum separation between welfare payments and income. The prerequisite for all prosperity remains, as it always has been, healthy economic growth.
Ladies and gentlemen, despite all the declarations on poverty reduction, social inequality has increased - approximately 85 million EU residents are at risk of poverty. This is a huge problem for Lithuania, since 20% of our population is at risk of poverty. We need a strong employment policy which would stimulate growth and competitiveness in the European social market economy and would prevent macro-economic imbalance and guarantee social inclusion.
However, that is not enough to combat unemployment. Simply having work does not offer protection from poverty. The increase in precarious employment and low wages means that the percentage of workers at risk of poverty is rising.
According to EU reports, the incomes of more than 20% of full-time workers in Lithuania are less than 60% of average incomes, whereas the EU average is 14%. An increase in the minimum monthly wage would help reduce poverty, but would not guarantee a society without isolation. Mostly young people leave Lithuania, not just because of a lack of money and work (last year, unemployment among Lithuania's young people reached almost 30%), but also because they feel abandoned and powerless against decisions taken that have an impact on their daily lives. This must change.
in writing. - Despite efforts around the globe and commitments from many international institutions, the EU included, the fight against poverty is still far from won. The percentage of people living in poverty in Europe increased from 16% to 17% between 2005 and 2008. Across Europe, there is consensus among governments and people alike that we must fight to eradicate poverty. As we consider the Europe 2020 commitments, we must once again think about what measures can be taken to fight poverty.
I support the Figueiredo report, which calls for a re-evaluation of the EU's commitments to fighting poverty and social exclusion and for the inclusion of challenging but achievable and clear objectives in the Europe 2020 Agenda. I echo the call of the European people to put an end to poverty and inequality through the implementation of effective, inclusive and forward-looking strategies that fight proactively against global poverty.
Around 85 million people in the EU are currently facing the threat of poverty. This includes various different groups: children and young people up to the age of 17 have a higher risk of poverty, which, in specific terms, means that one in five children and young people are victims of poverty. Elderly people also face a higher risk of poverty than the general population. In 2008, the at-risk-of-poverty rate for people aged 65 years and over stood at 19%. However, the at-risk-of-poverty rate for those in employment was 8% on average in 2008 - the so-called 'working poor'. The concept of a minimum income will contribute significantly to the social integration of groups that are at risk. However, in the drawing up of the directive, the greatest possible attention needs to be paid to maximum control and avoidance of any possible 'exploitation' of this social assistance. If we just look at the number of people receiving unemployment benefits, there are 23 million people who need to receive unemployment benefits in order to be able to live with dignity.
I voted in favour of this report as it supports the continuation of the work carried out by the Special Committee on the Financial, Economic and Social Crisis which, since its creation, has reached a conclusion and made specific recommendations on certain points. However, more in-depth work is still needed to reach an exchange with the national parliaments on this basis, to transform these recommendations into legislative proposals and to translate the resulting objectives into a programme of work. Putting a stop to work by this special committee would give the impression that the crisis had been overcome, when the financial market situation has not been stabilised and the economic and social effects of this huge crash are still unknown, with a profound, long-term impact. All the files opened or to be opened now, namely, the Europe 2020 strategy and new directives, economic governance, financial perspectives, regulation and supervision, reform of global governance and EU representation, should start by acknowledging the crisis of the current model. Among other things, such a continuation would allow this multiple agenda to be followed up in depth, and the analysis and political recommendations to be developed based on a programme of work to be defined, and on that basis, would allow a follow-up report to be drawn up for the second half of 2011.
I voted against the report because the attack on the working class by the capitalist system and its political representatives is a blanket attack which has nothing to do with either financial deficits or excessive debt. The stand taken by Community officers and in the European Parliament resolution confirms that. The infighting between the imperialists cannot be overcome and will get progressively worse. The EU and G20 are making simple plans to slash grassroots incomes, to put grassroots property into the hands of big business and increase their profits, to increase the exploitation of the working class and to cut insurance and labour rights. The blanket measures decided strengthen the monopolies and shift the burden of the capitalist crisis on to the workers' shoulders; at the same time, the EU and the plutocracy are trying to gild the pill by promoting new models of economic governance and green economies and are promising that there is light at the end of the tunnel in order to generate vain hope and wheedle assent out of society. The massive demonstrations in Greece, France, Italy and other countries are blatant proof that the choices made by the capitalist system are rejected by the workers. This rejection can - and must - become a rejection of the monopolies and imperialism and must be turned into a fight for grassroots power.
The EU 2020 strategy is critically important for the competitiveness, sustainability and social characteristics of the Union and I voted in favour of what the report says about directing more attention towards initiatives related to the energy, research and innovation sector, as well as health and education matters in the years ahead. I totally agree that education matters should be at the core of the Union's economic strategy and that there should be more support for programmes such as 'Lifelong Learning', 'Erasmus' and 'Leonardo' for education and training abroad and that the people of Europe should be given greater access to these programmes. Research and development is crucial for competitiveness, and students and researchers must be given support and encouragement when trying to avail of cross-border mobility, while access to funding must be transparent and simplified.
I also support what the report says about improving the ability of small and medium-sized enterprises to obtain credit, reducing the bureaucracy associated with public procurement contracts for SMEs, and establishing a one-stop shop for addressing those companies' administrative issues.
There have been a variety of factors in the current crisis: the speculative behaviour of the financial markets, and the development of internal demand over recent years based on consumer credit, among other things. There are many reasons, which we have discussed a great deal in Parliament, but we need to look to the future. The future is part of fulfilling the content of this initiative. In order to do so, Europe needs to overcome the problem of the ageing population. It must regulate, reorganise and supervise the Union's financial market, improve its coordination, and use this strength to play an active role at global level. It must adopt measures to improve coordination between the different levels of governance, define a new model of economic growth that goes hand in hand with human and social development and focus on European solidarity, improving competitiveness, quality, improving education, innovation, new technologies, and on knowledge. This is the only way that we will be able to ensure that Europe is a great opportunity for the world.
We have voted on an extremely long and very complicated report, with an intricate text and structure. There is one thing, however, that is quite unconvincing: the real, deep-seated cause that unleashed the economic crisis we find ourselves in was not given adequate attention, although it is included in the recitals of the text. The cause was not contingent, but structural - and not just in economic terms. The financial crisis was caused, primarily, by the illusion, cultivated by the world's financial and political elites, that in the third millennium, the economy and wealth could be based more on finance than on the production of goods, more on the astonishing creation of products of financial engineering than on that which is really created, produced, sold and marketed by hundreds and hundreds of millions of enterprises across the world. Unless we recognise the economic and political importance of restoring the real economy, rather than the virtual economy, the report runs the risk of making a fatal mistake: suggesting ways out of the crisis which would ultimately not be a real solution. Europe does not need further centralisation of economic powers at EU level. Europe needs enterprise and less bureaucracy. I have therefore voted against the report.
I voted for this report because the current financial crisis that has affected the economic and financial sectors has caused a general economic and social crisis in which European citizens continue to live in poverty, social inequalities are becoming even more pronounced, and the number of poor workers is also increasing.
I would like to underline that the recession was further exacerbated by the fact that the various national economic recovery plans are insufficiently coordinated, because it is highly likely that with coordination at European Union level, it would be possible to have a greater impact than that which can be achieved with most programmes at national level. According to the Europe 2020 strategy, the European Union has committed to combating unemployment and increasing employment and reducing poverty and social exclusion, but this strategy must be a concerted effort - part of the crisis management and post-crisis strategic planning process.
I agree with the position of Parliament that this European Union strategic objective should also be pursued by cooperating closely with national governments, social partners and civil society, and that the European Parliament should be involved to a greater extent in its execution.
The adoption of this complex report represents a very important step for the European community who are calling loudly for clear responses and quick solutions to overcome this difficult economic crisis. I voted in favour because the text adopted today includes principles that have always formed the basis of my group's economic policy. I refer, for example, to the need for greater budgetary consolidation, reinforcement of the Stability and Growth Pact and completion of the single market.
I am, in fact, convinced that Europe needs radical transformation to double its growth potential and this result can only be achieved by greater coordination of Member State's economic and fiscal policies. Before this, however, I consider it necessary to review the financial regulation sector that has proved not only fallacious but one of the main causes of the crisis. The EU must also quickly face up to various challenges, beginning with employment, the demographic challenge and the pension system. Even before this, we need to implement policies to support SMEs, the driving force and economic heart of Europe, above all, by promoting fiscal packages and incentives that allow easier access to credit.
I voted for this report as I agree that the Commission should take responsibility for ensuring the monitoring and funding of projects in the following areas: new investment in research and the development and deployment of renewable energy, in energy efficiency, especially in the European building stock, as well as in resource-use efficiency more generally; strengthening the European energy network by interconnecting national networks and distributing power from major centres of renewable energy production to consumers, as well as introducing new forms of energy storage and the European High Voltage Direct Current (HVDC) 'super-grid'; promoting EU space-based infrastructures in the area of radio navigation and earth observation in order to foster the provision of new EU services and the development of innovative applications, as well as to facilitate implementation of EU legislation and policies; providing fast Internet access throughout the Union, ensuring the rapid execution of the EU's digital agenda and providing all citizens with reliable, free access.
in writing. - This report takes a detailed and thorough look at the causes of the economic crisis and the developments that have been made at EU level in order to prevent, pre-empt or at least diminish the impact of future crises. The conclusions that have been established in the report are well balanced and present an accurate overview of the causes and effects of the crisis. The report also adds value to the current debate concerning the possible ways forward in this regard. I have thus decided to vote in favour of this report.
Whereas the recession that we have been through since the summer of 2007 will have cost USD 60 trillion, and the recovery is not guaranteed, I voted for this text because through this vote, together with fellow MEPs, we wanted to prove that political responsibility and ambition can go hand-in-hand. As an alternative to the cacophony between the Commission, the Van Rompuy working group and the Merkel-Sarkozy tandem on economic governance, we are suggesting a clear proposal: creating a Mr or Mrs Euro responsible for the internal and external consistency of the Union's economic policy choices.
in writing. - I voted in favour of the Berès report because of my support for the vast majority of its contents. There is, however, a need for continued detailed debate on one issue in particular, a CCCTB. I agree it is necessary to ensure that different corporate tax regimes do not enable companies to evade their responsibilities to support society by a share of their profits through a fair corporate tax regime.
However, particular attention needs to be given to the negative impact that a CCCTB could have on small countries such as Ireland, whose prosperity and employment levels depend, to a large extent, on its capacity to attract foreign investment. I wish to note also that the Irish Labour Party does not support a CCCTB.
I voted against the report, because the left cannot accept a report born of compromise between the socialists and the European right, a report which does not get to the heart of the problem, namely, the basic causes of the economic and social crisis. The report binds Parliament politically to the disastrous neoliberal proposals by Merkel, Sarkozy and the task force to tighten up the treaties and the Stability Pact, which will break up the social state and disenfranchise the workers.
Our side criticised the anti-social, anti-growth Stability Pact, the institutional and political weaknesses of EMU, the anti-democratic way in which the ECB functions and the unbalanced growth within the EU, and proposed ways of getting out of the crisis which respected labour and social rights. Unfortunately, however, the spirit and letter of the text remain faithful to disastrous neoliberal policies which work to the detriment of the workers, lead to recession and unemployment and are exacerbating the crisis.
The crisis has taught us a tough lesson and it still has much to teach us about the static and dynamic aspects of economic policies. It is our task to learn from these lessons and put them in practice in order to get going again. We need to avoid the mistakes that were made in the past and recognise the phenomena that had not been identified before, but, above all, we need to be thorough in establishing the relationships between the real economy and finance, protecting employment and general welfare from shocks of this kind. However, the European Union must do more. It must create added value, strengthen the instruments that have worked well (such as the currency), refine those that can be improved (such as the coordination of fiscal and budgetary policies), and create economies of scale for a rapid and long-lasting recovery. I find it very positive that Parliament is reflecting on these issues and that it continues to monitor the situation, as long as these signs are translated into tangible and effective measures.
We voted in favour of this report, but we voted against, and are strongly opposed to, the recommendation for the introduction of a financial transaction tax and the distribution of the debt amongst the countries of the euro area.
I voted to adopt this report for two reasons. The first reason is that its authors have done a wonderful job, reflected in an extensive analysis of the causes and impact of the economic crisis on the global economy, on the one hand, and on the European economy, on the other. The second reason why I voted for it is that the report contains a series of important recommendations featuring in the section of the report entitled 'The future - a Europe of added value'. We must acknowledge that a short-term, narrow focus on profit has led to the loss of a huge number of jobs in Europe in industries offering high added value, while creating precarious and poor quality jobs. It is time to reverse the trend and reindustrialise the European Union and restore its ability to be innovative and create jobs in sectors linked to R&D and new technologies.
I welcome this vote for it was important to mention at last the issue of sanctions for non-compliance with the Stability and Growth Pact (SGP), which the Member States all too often happily disregard.
We need to create an effective system of incentives and penalties relating to the implementation of the SGP which would help ensure that the current crisis does not become any worse and that any future crisis is averted. That is why I supported the paragraph in which the Commission is asked to introduce a binding system of penalties unequivocally under its control to force Member States to comply with SGP rules.
The crisis has revealed the shortcomings of Economic and Monetary Union: it nearly brought down the euro and has resulted in the loss of millions of jobs throughout the continent. With Pervenche Berès's report, the European Parliament has just adopted a coherent strategy proposal to lift Europe out of the recession and to address the latter's financial, economic and social repercussions.
This proposal includes the introduction of real financial supervision, which we have started to implement, but which will have to be considerably strengthened; the taxing of financial transactions in order to regulate the markets and finance public assets, and to reduce public deficits; the coordination of Member States' economic policies and budgets for the benefit of sustainable growth; the appointment of a Mr or Mrs Euro to be in charge of the euro area and to unify its representation at the G20 and IMF; and the creation of the European Energy Community.
It is now time for Europe to get going again. This is what the public expects. In a constantly changing world, inertia is tantamount to decline. That is why we now need to move on from this report and take practical action.
I voted for the report on the financial, economic and social crisis: recommendations concerning measures and initiatives to be taken, because it sets out concrete measures for overcoming the economic and social crisis through the construction of a genuine European social market economy, with a view to sustained growth, employment and social inclusion.
The effects of the economic and financial crisis are persisting well beyond what we might have hoped, with ever more serious social repercussions. As I have argued, and as this report also substantiates, this crisis has shown that we need more Europe. In a large area that has borders open to free movement and an internal market, it has become unacceptable to allow the resistance of a system of mediation, monitoring and supervision based on the power of individual states, which is small and limited in scope given the situation in Europe and the rest of the world. The strengthening of economic governance, financial supervision and the power to coordinate policies and economic and monetary matters on the part of the EU institutions will ensure greater stability and a greater ability to act swiftly and efficiently. I would like to highlight the recognition of the importance of the Europe 2020 strategy, where research and innovation are central to the competitiveness of companies and job creation. I would like to reiterate the importance of the internal market and small and medium-sized enterprises (SMEs) for the revival and dynamisation of the economy, to which end measures are being deployed to promote their consolidation and sustained development.
I voted against this report because the rapporteur's initial proposal has been distorted, and positions have been included that urge the application of measures that were at the root of the crisis. It also calls for penalties for Member States that do not comply with the Stability and Growth Pact. Although it has kept the odd proposal here and there in the social field, its general direction is negative.
By contrast, the proposals that we were endorsing in the plenary sitting were rejected, specifically in the following areas:
The rejection of the Commission's recent legislative proposals on economic governance, including penalties - which will have depressive effects on the already weak growth rates in the Member States - while advocating an ambitious European plan of investments to foster jobs.
The welcoming of the widespread participation in the European day of mobilisation against austerity and insecurity organised by the unions on 29 September 2010, stressing its important political significance and expressing support for their demands, demanding secure jobs for a living wage, strong social protection and protection of purchasing power, the guarantee of better pensions, and the guarantee of high quality public and social services that are accessible to all.
The strong condemnation of the role played by tax havens in encouraging and carrying out fraud, tax evasion and capital flight.
in writing. - (FR) As is usual when faced with the economic, social and financial crisis in this Chamber, the report by Mrs Berès overlooks the main issues and concentrates on saving the system rather than fundamentally calling it into question. This report even adds a profession of faith among the self-regulating virtues of the market, which it pretends to believe can be made more ethical.
It believes in the benefits of global competition and of the free and unrestricted movement of capital and goods. Supervising a system that does not work will not enable us to avoid its worst aberrations. The banking system has demonstrated its cynicism by repaying in advance the State aid that did, after all, prevent it from going under, so that it can avoid having to change its behaviour, including its most scandalous practices.
The entire global financial system, such as it exists today, is harmful to the real economy. It encourages speculation and the creation of complex products, products that are often opaque and potentially toxic. It produces wealth founded on hot air. It forces businesses to follow extremely short-term strategies, and it favours shareholders at the expense of other economic stakeholders. Pretending to supervise it is not enough. It must be changed.
Beyond the loss of millions of jobs across the European continent and the various threats to the Euro, the recession has had the effect of highlighting the absence of strong and harmonised economic governance within the European Union and the failings in financial supervision.
So if I voted in favour of this resolution, it is because it intends to remedy these ills and promotes the introduction of a tax on financial transactions which would have the advantage of limiting speculation on financial transactions, of regulating the markets, of financing public assets, but also of reducing public deficit. This is a powerful measure that I have been earnestly calling for for a long time and I welcome it.
I supported the report by my French socialist colleague, Mrs Bérès, on the financial, economic and social crisis. This ambitious text proposes many ideas and solutions for coming out of the recession, securing a sustainable recovery and preventing similar financial crises from happening again through governance and supervision mechanisms.
With this vote, the European Parliament proves that political responsibility and ambition can go hand-in-hand. Priority is given to employment, since the economic recovery is in danger of taking place without a reduction in unemployment. The text calls for establishing a true European Community for energy. The appointment of a Mr/Mrs Euro responsible for the economic and monetary choices of the Union would also be a major advance. Finally, the text reminds us of the need for a tax on financial transactions so that those responsible for the recession are made to contribute at last.
in writing. - The Fine Gael MEPs do not support the proposal for a directive on a common consolidated corporate tax base but did not see this as grounds for voting against this important report as a whole.
The Danish Liberal Party abstained from voting in the final vote on the Berès report on the financial crisis as it positively recommends the establishment of a financial transaction tax.
in writing. - I, along with my Labour colleagues, voted in favour of the Berès report because of my support for the vast majority of its contents. There is, however, a need for continued, detailed debate on one issue in particular, a CCCTB. I agree it is necessary to ensure that different corporate tax regimes do not enable companies to evade their responsibilities to support society by a share of their profits through a fair corporate tax regime. However, particular attention needs to be given to the negative impact that a CCCTB could have on small countries such as Ireland, whose prosperity and employment levels depend, to a large extent, on its capacity to attract foreign investment. I wish to note also that the Irish Labour Party does not support a CCCTB.
The Berès report covers issues of importance to the stability of the euro area, which I voted for.
However, I abstained in the final vote, because I believe that, firstly, a general and simplified approach is being taken to the economic and financial problems of the EU and to the measures that need to be taken and, secondly, it refers to the Commission proposals on sanctions for undisciplined Member States, such as other fiscal or financial measures, which the European Parliament has not yet debated and on which it has not yet reached any conclusions.
I therefore reserve the right to express a specific opinion at a later date.
I voted in favour of the Berès report because I believe in the need for effective cooperation between Parliament, the Council and the Commission to find a way out of the economic and financial crisis.
The International Monetary Fund recently made public an analysis of the current state of the world economy, showing that the recovery process is still fragile and patchy. In effect, we are facing two different scenarios: on the one hand, a stage of strong growth for emerging countries and, on the other, high levels of unemployment and an overall slow rate of recovery in economically more advanced States.
I therefore believe that it would be useful to embark on a path with the aim of guaranteeing appropriate solidity of public finances to maintain confidence in the markets and ensure that the public can again believe in the worth of the European project.
I voted in favour of the report by the Special Committee on the Financial, Economic and Social Crisis, which represents a constructive compromise between all the groups involved. We do not need less Europe, we need more of it! Our national economies are closely intertwined - national egotisms will only intensify the crisis. This report calls for Europe to be unanimous on essential issues. Sustainable EU financial, economic and employment policy needs to be the cornerstone of our action. The recommendations for action show a clear way forward: in future, businesses must have their credit ratings assessed by an independent EU ratings agency. An end must be put to high risk speculation through a financial transactions tax. The Stability and Growth Pact needs to be better connected to the Europe 2020 strategy. We are unambiguous in calling on the Commission to create a balance between growth, equality of opportunity and financial market stability. There is a need to reduce the taxation on work in order to strengthen investment and thus, Europe's competitiveness. Small and medium-sized enterprises, in particular, need easier access to credit.
In the social sphere, the advancement of human resources - through real, tangible measures to get people trained and qualified - takes top priority. Numerous public hearings, workshops and analyses have enabled us, as committee members, to make well-founded, fact-based contributions to the public debate. It is important for Parliament to offer clear answers to crises. Only in that way can we strengthen our credibility and reliability in the eyes of the citizens.
My vote in favour of the report is entirely due to the new agreement obtained thanks, above all, to the Group of the European People's Party (Christian Democrats). The draft initially tabled by the rapporteur was a clear ideological provocation and therefore had to be altered in its entirety. According to the International Monetary Fund, the priorities are to correct the remaining fragilities in the financial sector, ensure strong growth in demand and employment, maintain debt sustainability, work for greater equilibrium in world growth, and to resolve the challenges deriving from widespread and volatile movements of capital. The report, in which the contingent necessity of ensuring adequate solidity in the public finances to maintain confidence in the financial and real markets is recognised, is perfectly in tune with the last budget approved by the Italian Government, which aims to reduce the deficit to below the 3% threshold.
The constitution of the Special Committee on the Financial, Economic and Social Crisis (CRIS) was aimed at diagnosing the factors that led to the crisis, determining what the EU failed to notice which meant that the crisis was unexpected, and devising future measures and initiatives to avoid similar situations and to be able to revitalise economies and definitively halt the crisis scenarios that persist in some Member States. I believe that the Special Committee on the Financial, Economic and Social Crisis has carried out its tasks well and that in this document, it sets out new paths, measures and initiatives which will allow the EU to be much better prepared for any crises that might occur in the future.
I support Mrs Berès's report, which calls for more Europe and not less, for more efficiency and less bureaucracy, and for one European Union voice on the international stage.
Despite the return to growth, we should not be mistaken in believing that the recession is entirely behind us, and, above all, that we have solved its causes. If there is one lesson to be learnt from this crisis, it is the absence of world governance (absence of a world State). We need a fairer distribution of wealth between countries and within each country. Therein lies the real crisis. That is why I am in favour of the European Council convening a G20 summit exclusively dedicated to this issue.
With respect to development, I would stress - as Mrs Berès does in her report - that it is important for Member States to honour their 2005 commitments in terms of official development assistance (ODA). Nothing justifies a reduction in official development assistance. Official development assistance should carry on increasing and should not suffer the consequences of the financial crisis.
The financial crisis put an end to the fairytale of self-regulating financial markets. In particular, the non-transparency of financial products and high-risk packaged structures, together with the United States' soft currency policy and conflicts of interest in terms of ratings, gave rise to a global financial crisis. The Member States of the EU and their populations have plenty of food for thought in connection with the resultant economic crisis, with its growing rate of unemployment and social service sector cuts. The rescue packages were only able to arrest the downward spiral in the short term. In the long term, they only displace the underlying problems. The crisis must absolutely not be used to extend EU competences.
Eurocracy and bureaucracy are no answer to the crisis. Rather, thanks to their enforced conformity and the fact that they ignore cultural differences, they helped to create it. I am all in favour of better coordination and consultation at the EU level. European-level economic governance, on the other hand, must be rejected in the strongest terms, and I therefore definitively reject this report.
I voted in favour of the mid-term report of the Special Committee on the Financial, Economic and Social Crisis. As a member of this Special Committee, I took an active part in the proceedings and contributed to the production of this report. In particular, I believe that within the social market economy, as recognised and made an objective by the treaty, the public system should make some adjustments aimed at accelerating and facilitating the reaching of an equilibrium, in order to avoid losses and difficulties, or to limit them to the minimum level. Instead of leaving the search for new paths to take to the production sector, which must undergo radical change, we need to address transformation plans, credit, changes of direction and other suitable means. Europe must once again attract investment and production, establishing itself as a worldwide model for innovation and growth. Public and private financial institutions must do their best to ensure that the markets work to benefit the real economy and small and medium-sized enterprises, in order to put them in a position to contribute to the economic recovery and growth in Europe.
I abstained on the Berès report, because the proposals on European economic governance do not address the structural problems of incomplete economic union and do not alleviate the asymmetry between 'truncated' economic union and full monetary union. More to the point, I abstained because they do not Europeanise economic policies and the economic risk. They only Europeanise the penalties, which are now even stricter. There are no strategic guidelines whatsoever to safeguard balanced growth and stimulate the competitiveness of all Member States.
I voted for this report because I believe that the Commission should ensure the steering and financing of projects in the following fields: (1) the research, development and deployment of renewable energy; (2) strengthening the European energy network, along with using new forms of energy storage and the European High Voltage Direct Current (HVDC) 'super-grid'; (3) promoting space infrastructure in the EU in the field of radio navigation and earth observation; (4) providing fast Internet access; (5) developing EU leadership in the field of e-Health; (6) completing the development of, and creating common standards for, electric mobility. In terms of financial regulation, Parliament should seek to establish a system of regulation and supervision that does not leave out any financial market, instrument or institution. The following should therefore be significant: (1) introducing more counter-cyclical regulation; (2) reducing systemic risk posed by large institutions and derivative markets; (3) strengthening pan-European and global regulation and supervisory structures; (4) investigating the use of off-balance sheet transactions; (5) introducing a tax on financial transactions; (6) introducing new standards on statistical data on the financial sector.
This mid-term report on the financial, economic and social crisis represents a useful tool for analysing the current financial situation in Europe but, above all, it indicates the main road that Europe must boldly take to prevent situations such as these from happening again.
I believe that to do this, as the report rightly says, Europe must immediately set up strong and authoritative bodies that are able to offer standard governance for economic policies in all States. I am convinced that Europe can no longer stand by and watch Member States come up with fragmented and inconsistent responses to economic crises whose consequences are a real threat to the growth potential of our economies.
The process of Member States converting the EU 2020 strategy into national programmes must help establish a more competitive, social and sustainable European Union, which places citizens and environmental protection at the heart of policy making.
Member States' priorities must be focused on high quality jobs and ensuring that labour markets operate properly, as well as guaranteeing the existence of appropriate social conditions with a view to improving employment performance. The rate of unemployment among the EU population is 10% on average, reaching 20% in some countries and more than 40% for young people. This highlights the importance of high quality, responsible public spending combined with fostering the entrepreneurial and innovative potential of the private sector in order to drive economic and social progress.
I voted to support the need for Member States to draw up viable programmes which will boost the labour market by improving incentives and conditions for workers, while also making the incentives more attractive for employers to recruit and retain staff. At the same time, emphasis must be placed on decent work, which includes combating undeclared work, and on providing access to the labour market to people who are currently excluded from it.
I was sad to vote against the Berès report. Frankly, the first version was promising, in terms both of its analysis of the causes of the crisis and of many of the proposals for overcoming it. However, the demands of the groups on the right have distorted the original report on critical issues. Although it is true that several good proposals are retained - such as the creation of a European Credit Rating Agency - it is also true that, with regard to economic governance, the report has been returned to the 'Brussels Consensus'. As the choice is between deficit and public debt or growth and employment, and as the report is undecided on this crucial issue, I cannot support it.
I voted in favour of this report as I agree that the Commission should take responsibility for ensuring the monitoring and funding of projects, particularly in the areas of new investment in research and the development and deployment of renewable energy, and also the provision of fast Internet access throughout the Union, ensuring the rapid execution of the EU's digital agenda. In terms of financial regulation, Parliament should seek to establish a system of regulation and supervision that does not leave out any financial markets, instruments or institutions. In order to reach such an agreement, pan-European and global regulation and supervisory structures will need to be strengthened.
in writing. - I am glad the report was adopted by an overwhelming majority but overall, because the attempt by ALDE to weaken the paragraph on the financial transaction tax failed and the text based on our amendment, calling for the introduction of an FTT at EU level as a first step, passed.
This report is the outcome of a compromise because no fewer than 1 625 amendments were tabled on it and it is divided into a series of key points covering the causes of the crisis, ranging from the property bubble to unsecured bank products, the lack of European tax harmonisation and the failure to observe the Stability and Growth Pact. We are all able to see the effects for ourselves: reduced wealth and unemployment.
The answers can only be to create new employment by promoting enterprise and research and development, adopting measures that reward transparency and foster common European rules, for example, on tax, VAT and indirect taxation.
The only thing that is dubious is the introduction of a new tax on financial transactions, which would effectively become the first European tax directly financing the Union budget. We cannot accept the fact that Europe should put its hands into the already empty pockets of its citizens during a time of crisis such as the one we are experiencing at the moment.
The European Union is currently experiencing what must be its most serious economic and social crisis since it was founded. This sets the great challenge of finding responses to the current situation, with a view to long-term prospects.
I welcome the creation of the Special Committee on the Financial, Economic and Social Crisis, as well as this report. I advocate the need for economic governance mechanisms, not least by coordinating and supervising the policies of the Member States regarding the sustainability of public finances.
However, I find it regrettable that the European Parliament is not more involved in this strategic exercise of seeking solutions to the crisis: it is desirable for both the European Parliament and the national parliaments to be more closely involved in the future. I would stress the importance of cohesion instruments in this process.
Firstly, the EU needs to strengthen coordination, and make better use of cooperation between the various levels of governance and the different policies. Second, territorial specificities and the asymmetrical impact of the crisis should be taken into account. As is stressed in the report, in fact, the strength of the cohesion policy in establishing a link between recovery and long-term growth is exactly as follows: establishing strategic guidelines, and giving the Member States and regions cause to implement them, and grant the instruments to pursue the objectives.
Ladies and gentlemen, Europe has become a victim not just of the financial and social crisis. We are also experiencing a huge crisis in public confidence. Both in Lithuania and throughout Europe, we must regain public confidence in our financial and political institutions and establish a viable and sustainable financial system, which would offer protection from future crises. We need a transparent, multi-level regulation mechanism, based on healthy morality, which would serve the general public.
The financial crisis dealt Lithuania a particularly severe blow - in 2009, our economy shrank by 15%. In drawing up a crisis exit strategy, we should take regional features and the varying impact of the crisis into account. I welcome the fact that the special committee stresses the importance of cohesion instruments crucial for providing assistance to the EU regions that need it most. They may help us overcome the consequences of the crisis by supporting essential investment in infrastructure, businesses and job creation.
The success of the recovery also depends a lot on the success of the EU 2020 strategy. It is important for any long-term EU investment strategy to be concerned with maintaining competitiveness and strengthening the internal market (one of the main engines of European growth).
in writing. - Recent years have shown how our economies are interdependent, and the problems that can be caused by lack of legislation regulation or cohesion of economies across Europe. As we steer our way out of the crisis, we must look to European solutions that promise to build a stronger European economy and better-integrated financial systems that benefit the people of Wales and the whole European Union.
I therefore voted in favour of the recommendations concerning the measures and initiatives to be taken following the financial, economic and social crisis as present in the Berès report. We must look towards common solutions to Europe's problems, whilst respecting the choice of each EU Member State by allowing them to decide how we progress. The Council, Commission and Parliament must work together to ensure that we build a stronger, more robust, global economy that works for the European Union as a whole.
The European Parliament has adopted today, Wednesday 20 October, the report by its Special Committee on the Financial, Economic and Social Crisis.
We in the Confederal Group of the European United Left - Nordic Green Left voted against this report, because the proposals it contains are somewhat surreal and totally ignore the social rallies that have been taking place for several months in EU Member States against austerity plans, anti-social measures and the dismantling of social security systems and public services: these are the only measures envisaged to limit the Member States' budget deficits.
This report follows on from the pension counter-reform put forward by Nicolas Sarkozy and his government, which the French protest movement has been fighting against and condemning for several weeks now.
This report thus continues to praise the Stability Pact and the measures and policies that we have been condemning for years and which our fellow citizens increasingly regard as a failure.
The very large majority (501 votes for) that voted for this report obviously does not understand the message of those citizens who have been protesting across Europe for several weeks against the austerity plans and their associated counter-reforms.
I voted in favour of the report that was presented and discussed here today, as it represents a step forward for the EU by advocating the establishment of an institution like the European Monetary Fund (EMF), and thus leading to the establishment of an overseer of sovereign debt developments to complement the Stability and Growth Pact (SGP) as a mechanism of last resort for the Member States. It is also worth highlighting the proposal to establish a high-level policy group chaired by the Commission with a mandate to study potential institutional changes within the ongoing economic governance reforms, including the possibility of creating a European Common Treasury (ECT), with the objective of endowing the EU with its own financing resources and reducing its dependence on national transfers, as well as producing a feasibility assessment in order to establish, in the long run, a system under which Member States may participate in the issuance of common European obligations. Thus, with a proper impact assessment and by spelling out the different legal alternatives, along with a clear definition of the objectives and financing for European infrastructure, the long-term strategic projects for building a stronger EU will be easier to achieve.
in writing. - (LT) I voted for this report. The current economic, financial and social crisis has shown that the existing economic governance model in the Union has not worked as effectively as it was envisaged. In recent years, there has been insufficient convergence between Member States, and macro-economic and fiscal imbalances have remained and even become larger in the last decade. The surveillance framework was too weak and the rules of the Stability and Growth Pact were not sufficiently respected, in particular, as regards preventive provisions. I agree with the proposals given in the document that we must aim to better coordinate actions with and between Member States, particularly in order to prevent a repetition of the situation that came about recently. It is crucial for Member States to apply in full the rules and decisions agreed at EU level, such as the rules and instruments of the Stability and Growth Pact. The greatest attention must be paid to long-term sustainable growth, providing the conditions for the creation of quality jobs, rather than short-term profit, which has done huge harm to the financial stability of European markets.
The current economic crisis has demonstrated that coordination of economic policy has not worked in the Union, nor have the frameworks for governance, for economic supervision or for regulating financial services. All this has sown instability and decline in Europe. In this respect, I would like to highlight and express my thanks for the recommendations that accompany the proposal, which are aimed at: establishing a coherent and transparent framework for supervising macro-economic processes in the Union and in the Member States, and improving supervision; improving the rules of the Stability and Growth Pact; improving economic governance; establishing a strong mechanism for preventing and resolving excessive debt in the euro area; and revising the budgetary, financial and fiscal tools. I would like to point out that I entirely agree with improving the external representation of the Union in the field of economic and monetary affairs.
I would like to thank Mr Feio for his excellent work in drafting this complex report. I voted in favour of it because I consider it of fundamental importance to improve the economic governance of the European Union. The financial crisis has indeed highlighted the lack of true political and economic coordination between Member States and the inefficacy of the various control instruments. It is now therefore time for Europe to set up a more reliable legal framework that observes the objectives of the EU 2020 strategy while also implementing greater control over debt and public income, fiscal incentives for SMEs, internal market development and integration of labour markets. In the light of recent agreements, I do not, however, support the introduction of numerical rules that could prove too mechanistic for some Member States and difficult to achieve. We should not forget that toxic assets and, to an even greater extent, excessive personal debt (sub-prime mortgages) lie at the root of the financial crisis. In other words, the crisis was caused by imbalance in the private and banking sector, not by state public debt. Lastly, I agree with recommendation 3 on enhancing state coordination by means of annual euro area surveillance reports.
I voted in favour of this report as I agree that a coherent and transparent framework must be established for multilateral surveillance of macro-economic developments in the Union and in the Member States. I would like to call for an annual debate between Parliament, the Commission, the Council and the representatives of national parliaments on the Stability and Convergence Programmes (SCPs) and the National Reform Programmes (NRPs), as well as on assessing national economic developments as part of the European Semester. I would also like to call for the establishment, at a national level, of a mechanism to assess the implementation of the Europe 2020 strategy priorities and the achievement of the relevant national targets included in the National Reform Programme in order to support the annual evaluation by the EU institutions.
I voted against the report which, for the sake of economic governance of the European Union, adopts a sovereign perception and policy on strict discipline in the Stability Pact and supports preventive sanctions to the detriment of the Member States 'in breach' of the Maastricht indictors. It proposes the objective of budgetary stability and strict supervision of national budgets and ends up adopting harsh measures to the detriment of workers' incomes, pensions and labour and insurance rights. All this, despite the fact that we can see the effects of these policies in Greece, Ireland, Spain, Portugal and elsewhere. All this, at a time when the workers in numerous countries in Europe have come out on to the streets in protest against becoming the victims of the crisis and the neoliberal counter-attack being launched by the EU, the ECB and the IMF.
Adopting the euro was a gamble of fundamental importance for the EU. The main risk factor is associated not so much with matters of monetary technique, where the European Central Bank is doing an excellent job, but with economic cohesion and the link with the real economy. The problem really made itself felt during the crisis: the single currency makes less and less sense for a market that is still fragmentary and with fiscal policies that are not always sufficiently homogeneous. Considering these issues should not be, and must not be, a mere exercise or excuse for claiming legal sovereignty over matters that are currently the responsibility of individual nations. Instead, it is useful to apply consistency and a systematic approach to economic action in the face of increasingly complex situations, where currency challenges are not the same as in the past and require different instruments and objectives where the responsibilities shouldered by the technicians must be backed by ongoing and consistent monitoring as well as political direction based on a considered view of the future and an eye to resolving contingent problems.
We voted in favour of this report without relinquishing in any way our opposition to a European tax. We will also continue to say 'no' to the establishment of a high-level group that is to discuss the possibility of creating a European Common Treasury (ECT) with the objective of endowing the European Union with its own financing resources. On other points, too, we have used our vote to express a different view.
The issue of economic governance at European Union level is a tricky matter and the reticence shown by some of its Member States with regard to new transfers of sovereignty are understandable. The crisis in Greece has highlighted the limitations of the current intervention mechanisms, not to mention the inadequacy of the instruments required to enforce compliance with the convergence criteria, especially in the countries belonging to the euro area. Establishing a coherent, transparent framework supporting the multilateral monitoring of macro-economic trends in the European Union and Member States, along with consolidating fiscal supervision, as proposed within the document, marks a step forward in the right direction, even though it may entail a partial amendment to the Constitutional Treaty. Overall, the recommendations in this document are important and address real issues, offering relevant solutions. This is why I voted in favour of adopting the document.
It is with satisfaction and a sense of responsibility that I am voting in favour of the recommendations to improve EU economic governance suggested in this report. Given that the EU is facing fierce competition from emerging economies and that the stability of public finances is vital for consolidating opportunities, fostering innovation and stimulating economic growth, which are fundamental elements of a European knowledge-based society, and considering that economic growth and sustainable public finances are a precondition for economic and social stability in the EU and for long-term fiscal consolidation, the current rules of the Stability and Growth Pact combined with their poor implementation have proved insufficient to ensure sound macro-economic and budgetary policies. It is therefore important to support a more rigorous application of preventive measures and sanctions, as well as encouraging improved monitoring and economic governance through more accurate and comparable statistics on the policies and economic positions of the Member States, particularly in the euro area.
By adopting the resolution on economic governance, the European Parliament is reaffirming its main objectives for the negotiations on the Commission's six legislative proposals.
MEPs deplore the fact that implementation of the Stability and Growth Pact is inadequate and propose the creation of an effective mechanism of incentives and sanctions, as well as stressing the importance of investment in energy, research, innovation, healthcare and education.
To end the recession, we need to plan the required funding at European level, and the idea of own resources should be put into practice. We maintain that introducing a tax on financial transactions would reduce speculation and would improve the functioning of the internal market. In addition, the income generated by this tax could help finance global public goods and reduce budget deficits. This tax should be established on the largest possible basis, and certainly at European Union level to start with.
in writing. - It is timely indeed that Parliament addresses this matter only days after the agreement between President Sarkozy and Chancellor Merkel to seek to change the Lisbon Treaty in order to provide for an orderly handling of future sovereign debt crises in the eurozone. Of course, this is all set against the continuing crisis in the eurozone, as each day goes by evidencing the folly of the single currency model. But it does something else. Clearly, if this goes ahead, there would be an onus on the coalition government in the UK to hold a referendum.
That has been the assurance given by David Cameron, and unlike his cast-iron guarantee of before, he must hold to this promise. If France and Germany can seek changes to the Lisbon Treaty, it is vitally important that the UK Government use the renegotiation process to win back powers to our sovereign parliament.
I voted for the Feio report, which is the result of successful negotiations between the political groups of the European Parliament, and is based on a broad consensus on the need to reinforce growth and employment policies, with a view to improving economic governance that will enable the crisis to be overcome and the European economy to recover.
In the wake of the current economic, financial and social crisis, Parliament has taken on a leading role in providing the European Union with mechanisms to ensure effective intervention which cannot only stem further crises, but, above all, ensure the stability that is necessary for sustainable development and cohesion within Europe. This report by Mr Feio fleshes out Parliament's responsibility for the institutional consolidation of the EU for greater unification in Europe and in terms of the global economy, in the interests of the European public and their well-being. The proposed recommendations are a very significant qualitative development in improving economic governance within the EU, highlighting the strengthening of rules to promote the stability and growth of the states and the Union, as well as mechanisms for preventing and also correcting and solving problems and challenges to the strategy for EU development. The reliability of EU statistics is also an important element in providing structures and authorities with better capabilities for assessing and determining intervention. I would also like to highlight the concern with the need to prevent situations of public debt, apart from public deficits.
This is not about improving economic governance at EU level, but about holding sway over Member States' economic, budgetary and taxation policies, which are subject to the essential requirement not of creating economic prosperity, but of safeguarding the interests of the single market and of Brussels. It is also about the reactivation and worsening of the Stability Pact, which continues to cause harm.
This is not acceptable, and nor is the creation of a common public treasury responsible for managing a European tax and the institutionalisation of a European economic government (to do what?). Admittedly, the level of public deficit and public debt, most of which is held abroad, is dangerous both financially and in terms of sovereignty. However, this deficit and debt would no doubt be lower if it were not for your policies and the obligation for States to borrow on the markets. Nearly a sixth of the French State's budget is spent on paying interest on its debt. As long as we are paying that, we cannot use that money for anything else.
The economic and financial crisis has clearly shown us that there is an urgent need to improve economic cooperation within the European Union. To do this, the Stability and Growth Pact must be reinforced and expanded to include suitable and effective sanctioning options. There is also a need, however, to keep a closer eye on the national budgets and the competitiveness of the Member States.
In future, we need to identify imbalances between the countries of the euro area and any shortcomings in competition earlier and we need the ability to demand effective countermeasures. The object must be to make the monetary union and the euro durably strong and robust in order to be able to prevent a crisis like the one in Greece.
The Danish Liberal Party voted against one particular amendment to the Feio report, which recommends that a study be carried out into the advantages of establishing a European tax collection system. The Danish Liberal Party voted in favour of the overall report, which was otherwise a well-balanced one.
in writing. - It is very important that the rules of economic governance are reinforced, especially in light of the economic crisis that many EU countries are still going through. However, I agree with the Parliament's amendments that remove the recommendations on automatic sanctions on Member States that incur an excessive deficit because, as this crisis has shown, it is necessary, in extraordinary circumstances, to exceed the deficit requirements in order to stave off more serious economic effects of a crisis.
The report with recommendations to the Commission on improving the economic governance and stability framework of the Union, in particular, in the euro area, that we have just voted on, is part of a wider debate, that has been going on for several months, on initiatives to combat the financial crisis. A need is clearly emerging for strong economic governance of the European Union, especially after what happened in Greece a few months ago.
Any day now, we will see the final report by the European task force on economic governance, set up by the President of the European Council, Mr Van Rompuy. Even now, however, we can state that there is an absolute need to identify rules for surveillance of economic policies, rules that are not mechanistic but realistic and sustainable, able to strengthen fiscal policy and improve European governance as a whole.
One observation which could be made during the recent period of economic and financial crisis was that monitoring and economic coordination at EU level needed to be strengthened significantly. Major macro-economic imbalances were noted and some states are faced with a major rise in public debt and its proportion of their GDP. I voted for this report because I strongly support all eight recommendations made by the rapporteur with the intention of reflecting good governance and economic stability in the European Union.
I believe that we are going to face major challenges in the years to come. We must be able to set definite priorities and make some difficult choices in order to support the EU's economic growth potential and consolidate public finances. EU-level coordination will be vital in this respect and may help eliminate the adverse effects.
The joint debate on the European Council, the G20, the report by the Special Committee on the Financial, Economic and Social Crisis, and the report on European governance, have not produced clear guidelines or pertinent recommendations regarding the financial crisis. Everyone had their say and gave their own personal interpretation of what are confused and woolly texts. This is, unfortunately, the reality for these own-initiative reports, which bring large majorities together but, at the same time, do not say a lot.
The Feio report was discussed much too late in the day, the European Commission having already tabled the directives that will reform the Stability Pact and the governance of the euro area. What is the point, in these conditions, in voting on recommendations to the Commission?
Parliament should equip itself with far more stringent rules of procedure and abide by them. Its effectiveness and credibility are at stake.
The reform of the Stability Pact and governance of the euro area will have its decisive moment when the legislative texts are analysed. Along with colleagues, I will get down to this work, with an open mind and with diligence. It is important that Parliament supports a realistic yet ambitious reform so as to build the monetary union on new foundations. It is through painstaking work that an institution earns its legitimacy within the European structure, not by ...
(The explanation of vote was cut short pursuant to Rule 170 of the Rules of Procedure)
Without rules or supervision, you cannot make any progress. Applying the rules that we have imposed upon ourselves during this time of crisis, to improve coordination and surveillance in economic matters, is the least we must ask of ourselves and of the Member States. In this vein, the report by Mr Feio allows us to focus on some considerable distortions, seeing how 'recent economic developments have shown clearly that economic policy coordination within the Union and, in particular, in the euro area, has not worked sufficiently well and that, despite their obligations under the Treaty on the Functioning of the European Union (TFEU), Member States have failed to regard their economic policies as a matter of common concern'. My vote is therefore, without doubt, in favour of the report.
The current financial and economic crisis has demonstrated that the EU needs increasingly strong economic and monetary governance so that the stability of the euro and the monetary union itself are not undermined. Thus, the Europe 2020 strategy should seek to promote economic growth and create jobs, as the sharp fall in GDP, the drop in industrial production and the high numbers of unemployed are a major social and economic challenge which can only be overcome by strong, harmonious and united governance. Mr Feio's report points out ways and defines strategies towards a real strengthening of economic governance and the EU's stability framework, with the main focus on the euro area. Examples of this include the establishment of a coherent and transparent framework for surveillance, the strengthening of the rules of the Stability and Growth Pact (SGP) and the strengthening of economic governance in the euro area, among others.
The economic, financial and social crisis has shown the limits of the European model of economic governance. That is why we need an agreement at the next European Council on economic governance and on the Stability Pact. There is an urgent need to adopt reforms that will enable us to take a big step forward in quality terms with respect to economic governance and to introduce transparent and targeted supervision instruments.
I am in favour of Mr Feio's report because it supports the Commission's proposal, which, to my mind, is a balanced compromise proposal. I am in favour of greater parliamentary involvement in the Union's economic governance and of the centralisation at European level of the exclusive supervision powers of the major cross-border financial institutions. I also think it would be useful to provide the Union with its own financial resources in order to help it plan its actions and activities.
To my mind, the Feio report is the most professional report we have had in the last three months. All the issues and solutions detailed in the report are extremely timely. The lack of information, distorted reporting and, occasionally, downright lies from EU states' governments, has led to dreadful results. By fearfully concealing the glaring gaps in their budgets, Greece, Latvia and Hungary have shaken confidence in the euro. The European Commission and the European Parliament must strictly and effectively react to any distortion of the facts and concealment of the truth. It is essential to draw up measures in respect of dishonest politicians, on whose account the EU has ended up in crisis. In order to come out of this complicated economic situation, we must draw up not only regulations for supervision and statistics, but also a plan for overcoming the crisis. That means, firstly, clear criteria for fiscal policy, and deadlines and guarantees for taxpayers. We must also ensure that this tax legislation not be amended every day at a nod from investors. Unfortunately, today, the Latvian Government amends its regulations as the mood of the officials from the International Money Fund and the European Bank takes them. I hope that the Feio report will act as a signal to the European Commission that the time for getting down to work has come.
I voted in favour of the report by Mr Feio, but as I have already had the chance to emphasise, Europe badly needs major reform in this area even if Europe's new economic governance cannot consider solely the sum of the public debt. We do not need mechanisms to tackle debt that are excessively automatic and pro-cyclical, which risk failing to meet the objective and, if anything, risk hindering actions to boost economic growth. Instead, I favour the adoption of surveillance mechanisms equipped with flexible, reasonable formulas, which can be easily implemented by the Member States. The results and benefits for the budget of important reforms in social and economic matters, above all, pensions reform, are not seen in the following financial year but, after a number of years in the medium and long term, in the sustainability of the public finances. In any case, these are the most important and necessary reforms. Therefore, we must give more and better consideration to the structural reforms required to stimulate competitiveness and economic growth in Europe. Competitiveness brings economic growth and growth brings more tax revenues and effective financial consolidation.
I abstained on the Feio report, because the proposals on European economic governance do not address the structural problems of incomplete economic union and do not alleviate the asymmetry between 'truncated' economic union and full monetary union. More to the point, I abstained because they do not Europeanise economic policies and the economic risk. They only Europeanise the penalties, which have been made even stricter. There are no strategic guidelines whatsoever to safeguard balanced growth and invigorate competitiveness for all the Member States.
I voted in favour of this report as I believe that: (1) a coherent and transparent framework for multilateral surveillance of macro-economic developments in the European Union and the Member States should be established, ensuring an annual debate between Parliament, the Commission, the Council and representatives from national parliaments on the Stability and Convergence Programmes (SCPs) and the National Reform Programmes (NRPs) and on assessing national economic developments; and that (2) a mechanism should be established at national level to assess the implementation of the Europe 2020 priorities and the achievement of the relevant national targets included in the National Reform Programme in order to support the yearly evaluation by the EU institutions.
I also believe that the rules of the Stability and Growth Pact should be strengthened, with a view to: (1) taking the debt level, debt profile and debt dynamics more strongly into account in the pact of convergence towards Member State-specific Medium Term Fiscal Objectives (MTFOs) to be included in the SCPs; (2) encouraging the establishment of early warning budgetary control mechanisms at national level; and (3) establishing pre-specified and pre-emptive measures within the euro area, both for the preventive and the corrective arm of the Stability and Growth Pact.
The report by Mr Feio is dedicated to the central issue of European economic coordination. It seeks to guide the Commission's legislative documents and is being discussed 24 hours after the position of the Franco-German directorate became known. The positive suggestions included in the report are fatally coordinated, whether because of the Franco-German position, or because of the proposals for automatic penalties which were already present in the Commission's and Council task force's texts.. The report does not break with the fashion for disciplinary penalties in the Brussels Consensus, seeking only to water these down. This consensus cannot be reformed: it can only be replaced with another that puts employment and the correction of serious inequalities at the centre of economic coordination.
I voted in favour of this report as I agree that a coherent and transparent framework must be established for multilateral surveillance of macro-economic developments in the Union and in the Member States.
in writing. - The global economic crisis has challenged the current mechanisms of economic policy coordination in the EU and has revealed some of its weaknesses.
The functioning of the Economic and Monetary Union has been under particular pressure, due to earlier failures to comply with the underlying rules and given that existing surveillance and coordination procedures have not been comprehensive enough. This INI report intends to set out the position of Parliament as regards the legislative package on economic policy coordination (six proposals, including four under Codecision) released by the Commission two weeks earlier. The Council's position is foreseen for the end of October through the final report of the Van Rompuy task force on economic governance.
Following the economic and financial crisis, the European Parliament has approved a series of reports and Commission directives on its outcomes and ways to combat it. In order to avoid repeats of the speculative bubbles like the one we are currently struggling to escape from, it is indispensable to establish a series of measures and checks amongst and together with the Member States. For example, it is essential to respect the Stability and Growth Pact. Serious, far-reaching monitoring would probably have avoided the extreme situations in Greece and Spain.
The current economic, financial and social crisis has demonstrated that the European Union's economic governance model has not worked as well as would be ideal. Therefore, it is necessary to find solutions for better and more efficient economic governance in Europe so as to prevent the already serious effects of the crisis from getting worse.
In this context, the rapporteur recommends that the European Commission establish a coherent framework for economic surveillance, strengthen the rules of the Stability and Growth Pact and economic governance in the euro area, and review the EU budgetary, financial and fiscal instruments.
Moreover, it is also proposed to establish a robust and credible excessive debt prevention and resolution mechanism for the euro area. Finally, it is suggested improving the reliability of EU statistics as well as the external representation of the Union in the area of economic and monetary affairs.
Subsequently, it is necessary for the Member States to fully respect the rules and decisions of the European Union. I would also stress the importance of aligning the reform with the goals of the Europe 2020 strategy, not least in the sense of strengthening the internal market and the role of small and medium-sized enterprises as essential motors for economic growth.
I am voting for the report for the reasons given above.
Ladies and gentlemen, the current Stability and Growth Pact regulations and the weak system of implementation have failed to sufficiently ensure a strong fiscal and macro-economic policy. The recommendations provided in this report are a good start. The rapporteur is correct to observe that we need to proceed with structural reforms regarding social policy and the integration of labour markets, and fiscal incentives to small and medium-sized enterprises. The process of reducing long-term deficits must be combined with other efforts stimulating the economy, such as improved preconditions for investments and an improved internal market, providing increased competitiveness. I also welcome the fact that the rapporteur recognises that any new proposed measures should not have a disproportionate impact on the most vulnerable Member States, in particular, the Baltic countries. That would impede our efforts towards economic growth and cohesion. Last year, enthusiasm for the euro waned slightly in non-euro Member States, including Lithuania. Therefore, it is important for us to appreciate that decisions taken in the first half of the year to safeguard the stability of the euro are only temporary and will need to be supported by a better economic governance framework at EU level.
in writing. - The EU 2020 objectives re-establish the need for closer integration between Member States' economies throughout the European Union in order to encourage productivity, competitiveness and growth. The current economic crisis has demonstrated that the present economic governance model does not go far enough and cannot allow for progressive integration that will ensure the stability of EU economies.
It is for that reason that I am voting to support the recommendations of the Feio report, which highlights the need to strengthen EU economic provisions and to review and improve them in the longer term. I understand that Europe needs to look critically at its current economic and financial stability plans in order to move forward together, towards a stronger, more closely intertwined economy that fulfils its potential as a global economic superpower.